   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 1 of 130




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 x
                                                 :
IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE             No. 1:14-md-02542 (VSB)
COFFEE ANTITRUST LITIGATION                      :    No. 1:14-mc-02542 (VSB)
                                                 :
This Relates to the Indirect-Purchaser Actions   x




           THIRD CONSOLIDATED AMENDED INDIRECT PURCHASER

                             CLASS ACTION COMPLAINT

                              DEMAND FOR JURY TRIAL
      Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 2 of 130


                                                    TABLE OF CONTENTS

                                                                                                                                          Page

I. NATURE OF THE ACTION .......................................................................................................1
      A. Portion Pack Brewers .......................................................................................................2
      B. Keurig Compatible Cups ..................................................................................................2
          (i) Keurig K-Cups .........................................................................................................2
          (ii) Cup Competitors and Competitive Cups..................................................................3
      C. Coffee ...............................................................................................................................4
      D. Machinery and Components ............................................................................................5
      E. Distribution and Retail .....................................................................................................6
      F. Effects ..............................................................................................................................7
II. PARTIES .....................................................................................................................................9
      A. Plaintiffs ...........................................................................................................................9
      B. Defendant .......................................................................................................................18
      C. Agents and Co-Conspirators ..........................................................................................19
III. JURISDICTION AND VENUE ..............................................................................................20
IV. RELEVANT MARKETS ........................................................................................................21
      A. Relevant Product Market: The Manufacture, Distribution, and Sale of Portion
          Pack Brewers..................................................................................................................21
      B. Relevant Product Market: The Manufacture, Distribution, and Sale of Keurig
          Compatible Cups ............................................................................................................24
      C. Relevant Geographic Market: The United States ..........................................................27
V. INTERSTATE AND INTRASTATE COMMERCE ...............................................................27
VI. FACTS BEHIND THE SCHEME TO CONTROL, RESTRAIN, EXCLUDE, AND
ELIMINATE COMPETITION IN THE SALE OF KEURIG COMPATIBLE CUPS .................28
      A. GMCR Acquired Control Over Keurig K-Cup Technology ..........................................28
      B. Keurig Systematically Acquired Competing Major Coffee Brands for Use in
          Keurig Compatible Cups ................................................................................................29
      C. Keurig Substantially Raised K-Cup Prices Twice in the Middle of an Economic
          Downturn for a Total Increase of Between 19% and 28% Without Sustaining
          Any Material Loss of Market Share ...............................................................................30
      D. Keurig Used Patent Litigation as Part of Its Overall Plan To Monopolize and
          Restrain Competition .....................................................................................................30
          (i) The TreeHouse Patent Infringement Case .............................................................30
        (ii) The Rogers Family Patent Infringement Case .......................................................31
     E. Keurig Announces Lock-Out Technology That Will Prevent Competitive Cups
        from Working in Keurig Portion Pack Brewers.............................................................32
VII. UNLAWFUL CONDUCT .....................................................................................................33




                                                                        -i-
      Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 3 of 130


                                                    TABLE OF CONTENTS

                                                                                                                                         Page

       A. Keurig Entered Into Exclusionary Agreements to Block Cup Competitors from
          Being Able to Enter or Meaningfully Compete in the Keurig Compatible Cup
          Market ............................................................................................................................33
          (i) Keurig Entered into Anticompetitive Agreements with Suppliers of
                Machinery Used To Manufacture Traditionally-Designed Keurig
                Compatible Cups ....................................................................................................33
          (ii) Keurig Blocked Components Used To Manufacture Keurig Compatible
                Cups                   34
     B. Keurig Conspires with Its Horizontal Roaster Competitors to Preserve and
          Expand Keurig’s Market Position by Restraining Competition and Foreclosing
          Competitors’ Access to Roaster Competitors’ Products, Business, and
          Distribution Channels ....................................................................................................35
     C. Keurig Enters into Unlawful Agreements with Distributors and Retailers to
          Preserve and Expand Keurig’s Market Position by Foreclosing Cup
          Competitors’ Access to Distribution and Retail Channels.............................................40
     D. Keurig Uses Its Market Power in the Portion Pack Brewer Market to Coerce
          Purchasers of Keurig Portion Pack Brewers to Purchase Only Keurig K-Cups,
          or at Least to Not Purchase and Sell Competitive Cups ................................................45
     E. Keurig’s Unlawful Conduct Has Harmed and Will Continue to Harm
          Competition and Consumers in the Keurig Compatible Cup Market ............................46
VIII. CLASS ALLEGATIONS .....................................................................................................46
     A. Nationwide Class Under the Laws of the State of Vermont for Monetary,
          Equitable, and Injunctive Relief, and Under Federal Law for Injunctive Relief
          Only ................................................................................................................................47
     B. State Law Indirect-Purchaser Classes ............................................................................48
IX. CLAIMS FOR RELIEF ...........................................................................................................63
FIRST CLAIM FOR RELIEF .......................................................................................................63
Vermont Antitrust Violations ........................................................................................................63
SECOND CLAIM FOR RELIEF ..................................................................................................65
Vermont Unlawful Tying Violations .............................................................................................65
THIRD CLAIM FOR RELIEF ......................................................................................................67
Violation of Vermont Common Law Unjust Enrichment..............................................................67
FOURTH CLAIM FOR RELIEF ..................................................................................................67
Violation of Section 1 of the Sherman Act, 15 U.S.C. § 1 ............................................................67
FIFTH CLAIM FOR RELIEF .......................................................................................................69
Violation of Section 1 of the Sherman Act, 15 U.S.C. § 1 ............................................................69
SIXTH CLAIM FOR RELIEF.......................................................................................................71
Violation of Section 1 of the Sherman Act, 15 U.S.C. § 1 and Section 3 of the Clayton
Act, 15 U.S.C. § 14 ........................................................................................................................71




                                                                       - ii -
      Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 4 of 130


                                                      TABLE OF CONTENTS

                                                                                                                                              Page

SEVENTH CLAIM FOR RELIEF ................................................................................................72
Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2 ............................................................72
EIGHTH CLAIM FOR RELIEF ...................................................................................................74
Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2 ............................................................74
NINTH CLAIM FOR RELIEF ......................................................................................................75
Violation of Other State Antitrust and Unfair Competition Laws .................................................75
Arizona...........................................................................................................................................76
California .......................................................................................................................................77
District of Columbia ......................................................................................................................81
Iowa................................................................................................................................................82
Kansas ............................................................................................................................................82
Maine .............................................................................................................................................84
Michigan ........................................................................................................................................85
Minnesota.......................................................................................................................................86
Mississippi .....................................................................................................................................87
Nebraska ........................................................................................................................................88
Nevada ...........................................................................................................................................89
New Hampshire .............................................................................................................................90
New Mexico ...................................................................................................................................91
New York .......................................................................................................................................92
North Carolina ...............................................................................................................................93
North Dakota ..................................................................................................................................94
Oregon............................................................................................................................................95
Rhode Island ..................................................................................................................................96
South Dakota..................................................................................................................................97
Tennessee .......................................................................................................................................97
West Virginia .................................................................................................................................99
Wisconsin.....................................................................................................................................100
TENTH CLAIM FOR RELIEF ...................................................................................................101
Violation of State Consumer Protection & Unfair Trade Practices Laws ...................................101
Arkansas.......................................................................................................................................101
California .....................................................................................................................................102
Maine ...........................................................................................................................................103
Massachusetts ..............................................................................................................................103




                                                                         - iii -
      Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 5 of 130


                                                     TABLE OF CONTENTS

                                                                                                                                             Page

Missouri .......................................................................................................................................104
Nebraska ......................................................................................................................................105
New Mexico .................................................................................................................................106
North Carolina .............................................................................................................................106
Rhode Island ................................................................................................................................107
ELEVENTH CLAIM FOR RELIEF ...........................................................................................108
Violation of State Common Law Unjust Enrichment Laws ........................................................108
Arizona.........................................................................................................................................108
Arkansas.......................................................................................................................................108
District of Columbia ....................................................................................................................109
Iowa..............................................................................................................................................110
Kansas ..........................................................................................................................................111
Maine ...........................................................................................................................................111
Massachusetts ..............................................................................................................................112
Michigan ......................................................................................................................................113
Minnesota.....................................................................................................................................113
Mississippi ...................................................................................................................................114
Missouri .......................................................................................................................................115
Nevada .........................................................................................................................................115
New Hampshire ...........................................................................................................................116
New Mexico .................................................................................................................................117
New York .....................................................................................................................................117
Oregon..........................................................................................................................................118
Rhode Island ................................................................................................................................119
South Dakota................................................................................................................................119
Wisconsin.....................................................................................................................................120
JURY TRIAL DEMAND ............................................................................................................122




                                                                        - iv -
    Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 6 of 130




       Plaintiffs Wasif Bala, Yelda Mesbah Bartlett, Lavinia Simona Biasell, Linda Bouchard,

Bouchard & Sons Garage, Inc., Luke Cuddy, Jonna Dugan, Erin Dunbar, Larry Gallant, Denise

Gilmore, Patricia Hall, Jennifer Harrison, Teena Marie Johnson, Lori Jo Kirkhart, Kori Lodi,

Vivid Hair Studio LLC, Wauneta Dibbern, John Lohin, Angus Macdonald, Edgar Medina,

Jennifer Mileikowsky, Brier Miller Minor, David W. Nation, Patricia J. Nelson, Julie Rainwater,

Betty Ramey, Lauren Jill Schneider, Shirley Anne Schroeder, Jason and Amy Stratman, and

Toni Williams (“Plaintiffs”), on their own behalf and on behalf of all others similarly situated,

bring this action for damages and injunctive relief against Defendant Keurig Green Mountain,

Inc. (“Keurig” or “Defendant”). Plaintiffs, by and through their undersigned counsel, allege as

follows upon personal knowledge as to their own conduct, and upon information and belief as to

all other matters, the bases of which are the investigation of their counsel, public filings, other

publicly available documents, news reports, and documents filed in other cases now consolidated

or coordinated into In re: Keurig Green Mountain Single-Serve Coffee Antitrust Litigation, No.

14-MD-002542 (VSB) (“Related Actions”).
                                 I. NATURE OF THE ACTION

       1.      This case is about a company—Keurig—that has engaged in anticompetitive

conduct that has harmed, and continues to harm, consumers who make hot beverages using

Portion Pack Brewers manufactured and sold by Keurig.

       2.      Keurig’s anticompetitive conduct ranges from conspiring with its major

horizontal competitors in the coffee roasting business, engaging in extensive contracts in

restraint of trade throughout the supply chain, tying sales of its Portion Pack Brewers to sales of

its portion packs, and monopolization.

       3.      By entering into an extensive web of anticompetitive written agreements with co-

conspirators and participants throughout the supply chain, Keurig has gained control over every

aspect of the Keurig Compatible Cup Market (as defined below), enabling Keurig to exclude

competition from this market.




                                                  -1-
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 7 of 130




        4.      Keurig’s anticompetitive conduct has limited, foreclosed, or otherwise harmed

competition in the Keurig Compatible Cup Market, resulting in supracompetitive pricing to

consumers and limiting consumer choice.

A.      Portion Pack Brewers

        5.      Portion Pack Brewers (“Portion Pack Brewers”) are machines designed to be

capable of brewing a variety of hot beverages, such as coffee, tea, and hot chocolate, in

predefined portions from sealed portion packs. Unlike traditional hot-beverage brewers, Portion

Pack Brewers are a speedy, convenient, and tidy way of brewing hot beverages. For example, a

user can make a cup of coffee in less than one minute without having to grind beans, measure

coffee grounds, insert a filter, or clean up after this process.

        6.      Portion Pack Brewers use a portion pack that holds coffee grounds and other

material for brewing hot beverages. Portion packs come in many different forms such as

cartridges, disks, or cups.

        7.




B.      Keurig Compatible Cups

        8.      The only type of portion packs that will work in the Keurig Portion Pack Brewer

are referred to as “Keurig Compatible Cup(s).”

        (i)     Keurig K-Cups

        9.      Keurig Compatible Cups that are made or licensed by Keurig are referred to as

“Keurig K-Cup(s).”

        10.     Keurig presently dominates and controls approximately 95%, of the United States

market for the manufacture, distribution, and sale of Keurig Compatible Cups with its Keurig K-



                                                   -2-
    Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 8 of 130




Cups. In the wake of the expiration of the patents Keurig held on its Keurig K-Cups, its share

fell as low as 86%, but it has since risen sharply due in substantial part to the conduct

complained of herein.

       (ii)    Cup Competitors and Competitive Cups

       11.     The remaining 5% of the market for Keurig Compatible Cups consist of “Cup

Competitors,” meaning persons or entities (other than Keurig, its licensees, or customers) that

make, distribute, or sell Keurig Compatible Cups.

       12.     Portion packs made, distributed, or sold by Cup Competitors for use in Keurig

Portion Pack Brewers are referred to herein as “Competitive Cups.”

       13.     There are very few Cup Competitors, none of which also compete with Keurig for

the sale of Portion Pack Brewers.

       14.     While some Cup Competitors report that their Competitive Cups can cost

substantially less than Keurig K-Cups, contain high-quality coffee, and offer other features that

consumers may prefer, Cup Competitors cannot obtain meaningful market share and are

otherwise unable to discipline Keurig’s supracompetitive prices due to Keurig’s unlawful

conduct and insurmountable cumulative illegal barriers to entry.

       15.     The fact that Keurig is able to maintain its market share and supracompetitive

prices in the face of lower-priced and high-quality alternatives exemplifies Keurig’s market

power and the effectiveness of its scheme to exclude competition from the Keurig Compatible

Cup Market.

       16.     As a result of Keurig’s anticompetitive conduct, Cup Competitors have been

substantially foreclosed from the Keurig Compatible Cup Market.

       17.     But for Keurig’s anticompetitive conduct, Cup Competitors would have been able

to compete more effectively with Keurig and would have enjoyed a greater share of the Keurig

Compatible Cup Market than they have presently, resulting in lower prices to consumers.




                                                 -3-
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 9 of 130




C.     Coffee

       18.      Through its Green Mountain Coffee Roasters division (Keurig’s original sole line

of business), Keurig is and has been in the coffee-roasting and coffee-processing business, which

involves, among other things, the purchase, roasting, and processing of coffee beans and other

raw materials for packaging and sale of Keurig K-Cups to distributors, wholesalers, retailers, and

consumers.

       19.      In order to reduce and restrain competition in the business of roasting and

supplying coffee for Keurig Compatible Cups, in recent years Keurig has systematically acquired

many of its major coffee-roaster competitors, including, among others, Tully’s Coffee

Corporation, Timothy’s Coffees of the World, Inc., Diedrich Coffee, Inc., and LNH Holdings,

Inc. (Van Houtte).

       20.      In order to control and further reduce the threat of competition in the business of

roasting and supplying coffee and other hot-beverage products for use in Keurig Compatible

Cups, Keurig has negotiated multi-year exclusionary horizontal licensing and manufacturing

agreements with most of the other major coffee-roaster and hot-beverage competitors (“Roaster

Competitors”) that it did not acquire (“Roaster Agreements”). These Roaster Competitors

include, among others: Starbucks Corporation (“Starbucks”); The Folgers Coffee Company

(“Folgers”); International Coffee & Tea, LLC d/b/a The Coffee Bean & Tea Leaf (“Coffee

Bean”); Millstone Coffee, Inc. (“Millstone”); Dunkin Brands, Inc. (“Dunkin’ Donuts”);

Cinnabon, Inc. (“Cinnabon”); Wolfgang Puck Coffee (“Wolfgang Puck”); Newman’s Own

Organics (“Newman’s Own”); The Hain Celestial Group (“Celestial Seasonings”); Twinings

North America, Inc. (“Twinings”); Gloria Jean's Gourmet Coffees Corp. (“Gloria Jean’s”); and

Bigelow Tea (“Bigelow”). These horizontal agreements prohibit Keurig’s Roaster Competitors

from doing business with Cup Competitors.

       21.      At least 27 brands of coffee are owned by Keurig or controlled by Keurig through

restrictive horizontal Roaster Agreements; these brands include substantially all of the major




                                                 -4-
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 10 of 130




coffee brands in the United States. As a result, Cup Competitors cannot manufacture and sell

Competitor Cups containing coffee bearing any of these brand names.

       22.     These brands include the top seven coffee brands, according to a well-recognized

consumer preference survey. Therefore, if a consumer wants to purchase one of these top seven

brands of coffee to use in his or her Keurig Portion Pack Brewer, the consumer has no choice but

to buy a Keurig K-Cup.

       23.     Pursuant to Keurig’s agreements with its Roaster Competitors, the parties agree

not to do business with any of Keurig’s Cup Competitors in a number of ways. First, the Roaster

Agreements prevent anyone other than Keurig from using Roaster Competitors’ coffee (or other

hot beverage products) or brand names in connection with Keurig Compatible Cups; in this way,

these agreements serve as exclusive supply arrangements. Second, these agreements prevent

anyone other than Keurig from accessing the Roaster Competitors’ own distribution networks.

The purpose of the Roaster Agreements is to exclude and restrain competition in the Keurig

Compatible Cup Market and to maintain supracompetitive Keurig K-Cup prices for the common

benefit of Keurig and its Roaster Competitors.

D.     Machinery and Components

       24.     Keurig enters into exclusive supply arrangements with manufacturers of

equipment and suppliers of components needed to produce Keurig Compatible Cups in the

traditional design, i.e., consisting of a plastic cup and foil lid. The purpose of such agreements is

to prevent actual or potential Cup Competitors from accessing the machinery and components

generally needed to enter the Keurig Compatible Cup Market, preventing or delaying potential

Cup Competitors from entering and effectively competing in the Keurig Compatible Cup

Market. Although it may be possible to design a Competitive Cup that does not rely upon such

machinery or inputs, doing so requires additional investments of time and money, delaying

potential Cup Competitors from entering and effectively competing in the Keurig Compatible

Cup Market.




                                                 -5-
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 11 of 130




E.     Distribution and Retail

       25.     In addition to relying on third-party distributors and retailers, Keurig also has its

own distribution and retail network that it uses to sell its own branded products as well as those

of others. Keurig has entered into exclusive agreements with most of its horizontal distributor

competitors (“Distributor(s)”) that restrict, restrain, and reduce competition in the Keurig

Compatible Cup Market. In these agreements, Keurig conditions the sale of Portion Pack

Brewers on the Distributor’s agreement to buy, distribute, and sell Keurig K-Cups as well as the

agreement not to purchase or sell Competitive Cups. These agreements prohibit Keurig’s

Distributors from doing business with Cup Competitors. The purpose of these agreements is to

restrict, restrain, and reduce competition in the Keurig Compatible Cup Market, which in turn

enables Keurig to maintain supracompetitive Keurig K-Cup prices.

       26.     Keurig has also entered into restrictive agreements with its horizontal competitors

at the retail level. Keurig makes direct sales to consumers of Keurig Portion Pack Brewers and

Keurig K-Cups through its online retail store available at http://www.keurig.com/Keurig-Store.
Keurig has exclusionary agreements with many of the major retailers that sell Keurig Portion

Pack Brewers and Keurig Compatible Cups (“Retailer(s)”). In these agreements, Keurig

conditions the sale of Portion Pack Brewers on the Retailer’s agreement to buy, distribute, and

sell Keurig K-Cups as well as the agreement not to purchase or sell Competitive Cups. The

purpose of these agreements is to restrict, restrain, and reduce competition and maintain

supracompetitive Keurig K-Cup prices.




                                                 -6-
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 12 of 130




F.     Effects

       27.       Keurig has acquired, controlled, dominated, monopolized, and restrained the

Keurig Compatible Cup Market, causing harm to consumers, through the following

anticompetitive acts, among others:

                 (a)    By entering into exclusive supply arrangements with manufacturers of

                        equipment and suppliers of components needed to produce traditionally-

                        designed Keurig Compatible Cups to deter or foreclose potential Cup

                        Competitors from entering and effectively competing in the Keurig

                        Compatible Cup Market;

                 (b)    By entering into multi-year exclusive agreements with Roaster

                        Competitors to lock up substantially all of their coffee (including tea,

                        cocoa, and other hot-beverage products) for use in Keurig Compatible

                        Cups and preventing them from doing business with Cup Competitors,

                        collectively constituting a concerted refusal to deal with Cup Competitors

                        (i.e., a group boycott);

                 (c)    By entering into multi-year, exclusive dealing agreements with

                        Distributors and Retailers who agreed not to do business or to severely

                        limit the volume or scope of business they do with Cup Competitors; and

                 (d)    By using its market power in the Portion Pack Brewer Market to coerce

                        purchasers of Keurig Portion Pack Brewers to purchase only Keurig

                        K-Cups, or at least not purchase Competitive Cups.

       28.       The distribution channel for Keurig K-Cups is not complex, generally involving

only one or two intermediaries between Keurig and the end-user consumer Plaintiffs.

       29.       Keurig K-Cups are not component parts of a larger consumer product, but are

separate products that remain unaltered and in their original packaging as they pass from Keurig

to distributors or retailers and then to consumers.




                                                   -7-
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 13 of 130




       30.     Keurig’s anticompetitive conduct resulted in direct purchasers being overcharged

for Keurig K-Cups, and such overcharges were passed on by direct purchasers to Plaintiffs and

the members of the Classes in whole or in part.

       31.     Because the distribution channel for Keurig K-Cups is not complex, generally

involving only one or two intermediaries between Keurig and the end-user consumer Plaintiffs,

and because Keurig K-Cups are separate products that remain unaltered as they pass from Keurig

to consumers via a distributor or distributors, the chain of commerce for this market allows for

the tracing of overcharges that have passed through the chain of commerce to Plaintiffs and

members of the Classes.

       32.     Keurig’s anticompetitive conduct has harmed, and continues to harm, consumers

by causing them to pay supracompetitive prices for Keurig K-Cups.

       33.     Keurig’s anticompetitive conduct has harmed, and continues to harm, consumers

by limiting consumer choice, preventing them from meaningfully accessing high-quality, less-

expensive, and more environmentally sustainable products.

       34.     Keurig’s anticompetitive conduct has also harmed, and continues to harm,

consumers by restricting output.

       35.     Absent redress, consumers will continue to be harmed.

       36.     Plaintiffs and members of the Classes defined below indirectly purchased (i.e.,

from a retailer or distributor and not directly from Keurig) for their own use and not for resale at

least one Keurig K-Cup that was manufactured or licensed by Keurig, its subsidiaries, affiliates,

or joint venturers. Plaintiffs bring this class action against Keurig for full consideration given,

three times consideration given, damages, treble damages, other monetary relief, and equitable

and injunctive relief under certain state antitrust, unfair competition, consumer protection, and

unjust enrichment laws. Plaintiffs also bring this action for injunctive relief for violations of

Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1-2, and Section 3 of the Clayton Act, 15

U.S.C. § 14. This class action seeks to stop Keurig from continuing to monopolize, restrict,

restrain, foreclose, and exclude competition, and to compensate Plaintiffs and the members of the



                                                  -8-
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 14 of 130




Classes of consumers who have been harmed by the anticompetitive and unlawful activities of

Keurig.

                                           II. PARTIES

A.     Plaintiffs

       37.     Wasif Bala (“Bala”) is a resident and citizen of the State of Massachusetts,

County of Suffolk. During the Class Period (defined below), in Massachusetts, Bala indirectly

purchased at least one Keurig K-Cup that was manufactured or licensed by Keurig, its

subsidiaries, affiliates, or joint venturers for his own use and not for resale. As a direct and

proximate result of Keurig’s anticompetitive conduct, Bala paid supracompetitive prices for

Keurig K-Cups, was harmed as a result, and will continue to sustain injury when purchasing

Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct.

       38.     Yelda Mesbah Bartlett (“Bartlett”) is a resident and citizen of the State of

California, County of Contra Costa. During the Class Period (defined below), in California,

Bartlett indirectly purchased at least one Keurig K-Cup that was manufactured or licensed by

Keurig, its subsidiaries, affiliates, or joint venturers for her own use and not for resale. As a

direct and proximate result of Keurig’s anticompetitive conduct, Bartlett paid supracompetitive

prices for Keurig K-Cups, was harmed as a result, and will continue to sustain injury when

purchasing Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct.

       39.     Lavinia Simona Biasell (“Biasell”) is a resident and citizen of the State of

Michigan, County of Oakland. During the Class Period (defined below), in Michigan, Biasell

indirectly purchased at least one Keurig K-Cup that was manufactured or licensed by Keurig, its

subsidiaries, affiliates, or joint venturers for her own use and not for resale. As a direct and

proximate result of Keurig’s anticompetitive conduct, Biasell paid supracompetitive prices for

Keurig K-Cups, was harmed as a result, and will continue to sustain injury when purchasing

Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct. Biasell still

owns a Keurig Portion Pack Brewer and does purchase and will continue to purchase Keurig K-

Cups in Michigan.



                                                  -9-
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 15 of 130




       40.     Linda Bouchard (“Bouchard”) is a resident and citizen of the State of Vermont,

County of Chittenden. During the Class Period (defined below), in Vermont, Bouchard

indirectly purchased at least one Keurig K-Cup that was manufactured or licensed by Keurig, its

subsidiaries, affiliates, or joint venturers for her own use and not for resale. As a direct and

proximate result of Keurig’s anticompetitive conduct, Bouchard paid supracompetitive prices for

Keurig K-Cups, was harmed as a result, and will continue to sustain injury when purchasing

Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct. Bouchard still

owns a Keurig Portion Pack Brewer and does purchase and will continue to purchase Keurig K-

Cups in Vermont.

       41.     Bouchard & Sons Garage, Inc. (“Bouchard & Sons”) is a business headquartered

and operating in the State of Vermont, County of Chittenden. During the Class Period (defined

below), in Vermont, Bouchard & Sons indirectly purchased at least one Keurig K-Cup that was

manufactured or licensed by Keurig, its subsidiaries, affiliates, or joint venturers for its own use

and not for resale. As a direct and proximate result of Keurig’s anticompetitive conduct,

Bouchard & Sons paid supracompetitive prices for Keurig K-Cups, was harmed as a result, and

will continue to sustain injury when purchasing Keurig K-Cups unless Keurig is enjoined from

continuing its unlawful conduct. Bouchard & Sons still owns a Keurig Portion Pack Brewer and

does purchase and will continue to purchase Keurig K-Cups in Vermont.

       42.     Luke Cuddy (“Cuddy”) is a resident and citizen of the State of Massachusetts,

County of Essex. During the Class Period (defined below), in Massachusetts, Cuddy indirectly

purchased at least one Keurig K-Cup that was manufactured or licensed by Keurig, its

subsidiaries, affiliates, or joint venturers for his own use and not for resale. As a direct and

proximate result of Keurig’s anticompetitive conduct, Cuddy paid supracompetitive prices for

Keurig K-Cups, was harmed as a result, and will continue to sustain injury when purchasing

Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct. Cuddy while

Cuddy’s current brewer is broken, once replaced, Cuddy will continue to purchase Keurig K-

Cups in Massachusetts.



                                                 - 10 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 16 of 130




       43.    Wauneta Dibbern (“Dibbern”) is a resident and citizen of the State of Nebraska,

County of Hall. During the Class Period (defined below), in Nebraska, Dibbern indirectly

purchased at least one Keurig K-Cup that was manufactured or licensed by Keurig, its

subsidiaries, affiliates, or joint venturers for her own use and not for resale. As a direct and

proximate result of Keurig’s anticompetitive conduct, Dibbern paid supracompetitive prices for

Keurig K-Cups, was harmed as a result, and will continue to sustain injury when purchasing

Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct. Dibbern still

owns a Keurig Portion Pack Brewer and does purchase and will continue to purchase Keurig K-

Cups in Nebraska.

       44.     Jonna Dugan (“Dugan”) is a resident and citizen of the State of New York,

County of Westchester. During the Class Period (defined below), in New York, Dugan

indirectly purchased at least one Keurig K-Cup that was manufactured or licensed by Keurig, its

subsidiaries, affiliates, or joint venturers for her own use and not for resale. As a direct and

proximate result of Keurig’s anticompetitive conduct, Dugan paid supracompetitive prices for

Keurig K-Cups, was harmed as a result, and will continue to sustain injury when purchasing

Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct. Dugan still

owns a Keurig Portion Pack Brewer and does purchase and will continue to purchase Keurig K-

Cups in New York.

       45.     Erin Dunbar (“Dunbar”) is a resident and citizen of the State of Maine, County of

Androscoggin. During the Class Period (defined below), in Maine, Dunbar indirectly purchased

at least one Keurig K-Cup that was manufactured or licensed by Keurig, its subsidiaries,

affiliates, or joint venturers for her own use and not for resale. As a direct and proximate result

of Keurig’s anticompetitive conduct, Dunbar paid supracompetitive prices for Keurig K-Cups,

was harmed as a result, and will continue to sustain injury when purchasing Keurig K-Cups

unless Keurig is enjoined from continuing its unlawful conduct. Dunbar still owns a Keurig

Portion Pack Brewer and does purchase and will continue to purchase Keurig K-Cups in Maine.




                                                 - 11 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 17 of 130




       46.     Larry Gallant (“Gallant”) is a resident and citizen of the State of Nevada, County

of Clark. During the Class Period (defined below), in Nevada, Gallant indirectly purchased at

least one Keurig K-Cup that was manufactured or licensed by Keurig, its subsidiaries, affiliates,

or joint venturers for his own use and not for resale. As a direct and proximate result of Keurig’s

anticompetitive conduct, Gallant paid supracompetitive prices for Keurig K-Cups, was harmed

as a result, and will continue to sustain injury when purchasing Keurig K-Cups unless Keurig is

enjoined from continuing its unlawful conduct. Gallant still owns a Keurig Portion Pack Brewer

and does purchase and will continue to purchase Keurig K-Cups in Nevada.

       47.     Denise Gilmore (“Gilmore”) is a resident and citizen of the State of Missouri,

County of Jackson. During the Class Period (defined below), in Missouri, Gilmore indirectly

purchased at least one Keurig K-Cup that was manufactured or licensed by Keurig, its

subsidiaries, affiliates, or joint venturers for her own use and not for resale. As a direct and

proximate result Keurig’s anticompetitive conduct, Gilmore paid supracompetitive prices for

Keurig K-Cups, was harmed as a result, and will continue to sustain injury when purchasing

Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct. Gilmore still

owns a Keurig Portion Pack Brewer and does purchase and will continue to purchase Keurig K-

Cups in Missouri.

       48.     Patricia Hall (“Hall”) is a resident and citizen of the State of Arizona, County of

Pima. During the Class Period (defined below), in Arizona, Hall indirectly purchased at least

one Keurig K-Cup that was manufactured or licensed by Keurig, its subsidiaries, affiliates, or

joint venturers for her own use and not for resale. As a direct and proximate result of Keurig’s

anticompetitive conduct, Hall paid supracompetitive prices for Keurig K-Cups, was harmed as a

result, and will continue to sustain injury when purchasing Keurig K-Cups unless Keurig is

enjoined from continuing its unlawful conduct. Hall still owns a Keurig Portion Pack Brewer

and does purchase and will continue to purchase Keurig K-Cups in Arizona.

       49.     Jennifer Harrison (“Harrison”) is a resident and citizen of the State of Mississippi,

County of Hancock. During the Class Period (defined below), in Mississippi, Harrison indirectly



                                                 - 12 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 18 of 130




purchased at least one Keurig K-Cup that was manufactured or licensed by Keurig, its

subsidiaries, affiliates, or joint venturers for her own use and not for resale. As a direct and

proximate result Keurig’s anticompetitive conduct, Harrison paid supracompetitive prices for

Keurig K-Cups, was harmed as a result, and will continue to sustain injury when purchasing

Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct. Harrison still

owns a Keurig Portion Pack Brewer and does purchase and will continue to purchase Keurig K-

Cups in Mississippi.

       50.     Teena Marie Johnson (“Johnson”) is a resident and citizen of the State of

Missouri, County of Platte. During the Class Period (defined below), in Kansas and Missouri,

Johnson indirectly purchased at least one Keurig K-Cup that was manufactured or licensed by

Keurig, its subsidiaries, affiliates, or joint venturers for her own use and not for resale. As a

direct and proximate result of Keurig’s anticompetitive conduct, Johnson paid supracompetitive

prices for Keurig K-Cups, was harmed as a result, and will continue to sustain injury when

purchasing Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct.

Johnson still owns a Keurig Portion Pack Brewer and does purchase and will continue to

purchase Keurig K-Cups in Kansas.

       51.     Lori Jo Kirkhart (“Kirkhart”) is a resident and citizen of the State of Kansas,

County of Sedgwick. During the Class Period (defined below), in Kansas, Kirkhart indirectly

purchased at least one Keurig K-Cup that was manufactured or licensed by Keurig, its

subsidiaries, affiliates, or joint venturers for her own use and not for resale. As a direct and

proximate result of Keurig’s anticompetitive conduct, Kirkhart paid supracompetitive prices for

Keurig K-Cups, was harmed as a result, and will continue to sustain injury when purchasing

Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct. Kirkhart still

owns a Keurig Portion Pack Brewer and does purchase and will continue to purchase Keurig K-

Cups in Kansas.

       52.    Kori Lodi (“Lodi”) is a resident and citizen of the State of New Hampshire,

County of Merrimack. During the Class Period (defined below), in New Hampshire, Lodi



                                                 - 13 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 19 of 130




indirectly purchased at least one Keurig K-Cup that was manufactured or licensed by Keurig, its

subsidiaries, affiliates, or joint venturers for her own use and not for resale. As a direct and

proximate result of Keurig’s anticompetitive conduct, Lodi paid supracompetitive prices for

Keurig K-Cups, was harmed as a result, and will continue to sustain injury when purchasing

Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct. Lodi still owns

a Keurig Portion Pack Brewer and does purchase and will continue to purchase Keurig K-Cups

in New Hampshire.

       53.    Vivid Hair Studio, LLC (“Vivid Hair Studio”) is a business headquartered and

operating in the State of New Hampshire, County of Merrimack. During the Class Period

(defined below), in New Hampshire, Vivid Hair Studio indirectly purchased at least one Keurig

K-Cup that was manufactured or licensed by Keurig, its subsidiaries, affiliates, or joint venturers

for its own use and not for resale. As a direct and proximate result of Keurig’s anticompetitive

conduct, Vivid Hair Studio paid supracompetitive prices for Keurig K-Cups, was harmed as a

result, and will continue to sustain injury when purchasing Keurig K-Cups unless Keurig is

enjoined from continuing its unlawful conduct. Vivid Hair Studio still owns a Keurig Portion

Pack Brewer and does purchase and will continue to purchase Keurig K-Cups in New

Hampshire.

       54.     John Lohin (“Lohin”) is a resident and citizen of the State of Arizona, County of

Maricopa. During the Class Period (defined below), in Arizona, Lohin indirectly purchased at

least one Keurig K-Cup that was manufactured or licensed by Keurig, its subsidiaries, affiliates,

or joint venturers for his own use and not for resale. As a direct and proximate result of Keurig’s

anticompetitive conduct, Lohin paid supracompetitive prices for Keurig K-Cups, was harmed as

a result, and will continue to sustain injury when purchasing Keurig K-Cups unless Keurig is

enjoined from continuing its unlawful conduct. Lohin still owns a Keurig Portion Pack Brewer

and does purchase and will continue to purchase Keurig K-Cups in Arizona.

       55.    Angus Macdonald (“Macdonald”) is a resident and citizen of the State of

Tennessee, County of Shelby. During the Class Period (defined below), in Tennessee,



                                                 - 14 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 20 of 130




Macdonald indirectly purchased at least one Keurig K-Cup that was manufactured or licensed by

Keurig, its subsidiaries, affiliates, or joint venturers for his own use and not for resale. As a

direct and proximate result of Keurig’s anticompetitive conduct, Macdonald paid

supracompetitive prices for Keurig K-Cups, was harmed as a result, and will continue to sustain

injury when purchasing Keurig K-Cups unless Keurig is enjoined from continuing its unlawful

conduct. Macdonald still owns a Keurig Portion Pack Brewer and does purchase and will

continue to purchase Keurig K-Cups in Tennessee.

       56.    Edgar Medina (“Medina”) is a resident and citizen of the State of North Carolina,

County of Guilford. During the Class Period (defined below), in North Carolina, Medina

indirectly purchased at least one Keurig K-Cup that was manufactured or licensed by Keurig, its

subsidiaries, affiliates, or joint venturers for his own use and not for resale. As a direct and

proximate result of Keurig’s anticompetitive conduct, Medina paid supracompetitive prices for

Keurig K-Cups, was harmed as a result, and will continue to sustain injury when purchasing

Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct. Medina still

owns a Keurig Portion Pack Brewer and does purchase and will continue to purchase Keurig K-

Cups in North Carolina.

       57.     Jennifer Mileikowsky (“Mileikowsky”) is a resident and citizen of the State of

Rhode Island, County of Bristol. During the Class Period (defined below), in Rhode Island,

Mileikowsky indirectly purchased at least one Keurig K-Cup that was manufactured or licensed

by Keurig, its subsidiaries, affiliates, or joint venturers for her own use and not for resale. As a

direct and proximate result of Keurig’s anticompetitive conduct, Mileikowsky paid

supracompetitive prices for Keurig K-Cups, was harmed as a result, and will continue to sustain

injury when purchasing Keurig K-Cups unless Keurig is enjoined from continuing its unlawful

conduct. Mileikowsky still owns a Keurig Portion Pack Brewer and does purchase and will

continue to purchase Keurig K-Cups in Rhode Island.

       58.     Brier Miller Minor (“Minor”) is a resident and citizen of the State of Minnesota,

County of Hennepin. During the Class Period (defined below), in Minnesota and Wisconsin,



                                                 - 15 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 21 of 130




Minor indirectly purchased at least one Keurig K-Cup that was manufactured or licensed by

Keurig, its subsidiaries, affiliates, or joint venturers for her own use and not for resale. As a

direct and proximate result of Keurig’s anticompetitive conduct, Minor paid supracompetitive

prices for Keurig K-Cups, was harmed as a result, and will continue to sustain injury when

purchasing Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct.

Minor still owns a Keurig Portion Pack Brewer and does purchase and will continue to purchase

Keurig K-Cups in Minnesota.

       59.     David W. Nation (“Nation”) is a resident and citizen of the State of Maryland,

County of Montgomery. Nation was previously a resident and citizen of the District of

Columbia from the beginning of the Class Period through June 16, 2014. During the Class

Period (defined below), in the District of Columbia, Virginia, Maryland, and New Mexico,

Nation indirectly purchased at least one Keurig K-Cup that was manufactured or licensed by

Keurig, its subsidiaries, affiliates, or joint venturers for his own use and not for resale. As a

direct and proximate result of Keurig’s anticompetitive conduct, Nation paid supracompetitive

prices for Keurig K-Cups, was harmed as a result, and will continue to sustain injury when

purchasing Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct.

       60.     Patricia J. Nelson (“Nelson”) is a resident and citizen of the State of Iowa, County

of Polk. During the Class Period (defined below), in Iowa, Nelson indirectly purchased at least

one Keurig K-Cup that was manufactured or licensed by Keurig, its subsidiaries, affiliates, or

joint venturers for her own use and not for resale. As a direct and proximate result of Keurig’s

anticompetitive conduct, Nelson paid supracompetitive prices for Keurig K-Cups, was harmed as

a result, and will continue to sustain injury when purchasing Keurig K-Cups unless Keurig is

enjoined from continuing its unlawful conduct. Nelson still owns a Keurig Portion Pack Brewer

and does purchase and will continue to purchase Keurig K-Cups in Iowa.

       61.     Julie Rainwater (“Rainwater”) is a resident and citizen of the State of Arkansas,

County of _Faulkner. During the Class Period (defined below), in Arkansas, Rainwater

indirectly purchased at least one Keurig K-Cup that was manufactured or licensed by Keurig, its



                                                 - 16 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 22 of 130




subsidiaries, affiliates, or joint venturers for her own use and not for resale. As a direct and

proximate result Keurig’s anticompetitive conduct, Rainwater paid supracompetitive prices for

Keurig K-Cups, was harmed as a result, and will continue to sustain injury when purchasing

Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct. Rainwater still

owns a Keurig Portion Pack Brewer and does purchase and will continue to purchase Keurig K-

Cups in Arkansas.

       62.     Betty Ramey (“Ramey”) is a resident and citizen of the State of Florida, County

of Lake. During the Class Period (defined below), in Florida, Ramey indirectly purchased at

least one Keurig K-Cup that was manufactured or licensed by Keurig, its subsidiaries, affiliates,

or joint venturers for her own use and not for resale. As a direct and proximate result of Keurig’s

anticompetitive conduct, Ramey paid supracompetitive prices for Keurig K-Cups, was harmed as

a result, and will continue to sustain injury when purchasing Keurig K-Cups unless Keurig is

enjoined from continuing its unlawful conduct. Ramey still owns a Keurig Portion Pack Brewer

and does purchase and will continue to purchase Keurig K-Cups in Florida.

       63.     Lauren Jill Schneider (“Schneider”) is a resident and citizen of the State of

Florida, County of Palm Beach. During the Class Period (defined below), in Florida, Schneider

indirectly purchased at least one Keurig K-Cup that was manufactured or licensed by Keurig, its

subsidiaries, affiliates, or joint venturers for her own use and not for resale. As a direct and

proximate result of Keurig’s anticompetitive conduct, Schneider paid supracompetitive prices for

Keurig K-Cups, was harmed as a result, and will continue to sustain injury when purchasing

Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct. Schneider still

owns a Keurig Portion Pack Brewer and does purchase and will continue to purchase Keurig K-

Cups in Florida.

       64.     Shirley Anne Schroeder (“Schroeder”) is a resident and citizen of the State of

California, County of San Diego. During the Class Period (defined below), in California,

Schroeder indirectly purchased at least one Keurig K-Cup that was manufactured or licensed by

Keurig, its subsidiaries, affiliates, or joint venturers for her own use and not for resale. As a



                                                 - 17 -
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 23 of 130




direct and proximate result of Keurig’s anticompetitive conduct, Schroeder paid

supracompetitive prices for Keurig K-Cups, was harmed as a result, and will continue to sustain

injury when purchasing Keurig K-Cups unless Keurig is enjoined from continuing its unlawful

conduct. Schroeder still owns a Keurig Portion Pack Brewer and does purchase and will

continue to purchase Keurig K-Cups in California.

       65.     Jason and Amy Stratman (“the Stratmans”) are residents and citizens of the State

of Wisconsin, County of La Crosse. During the Class Period (defined below), in Wisconsin, the

Stratmans indirectly purchased at least one Keurig K-Cup that was manufactured or licensed by

Keurig, its subsidiaries, affiliates, or joint venturers for their own use and not for resale. As a

direct and proximate result of Keurig’s anticompetitive conduct, the Stratmans paid

supracompetitive prices for Keurig K-Cups, was harmed as a result, and will continue to sustain

injury when purchasing Keurig K-Cups unless Keurig is enjoined from continuing its unlawful

conduct. The Stratmans still own a Keurig Portion Pack Brewer and do purchase and will

continue to purchase Keurig K-Cups in Wisconsin.

       66.     Toni Williams (“Williams”) is a resident and citizen of the State of Michigan,

County of Macomb. During the Class Period (defined below), in Michigan, Williams indirectly

purchased at least one Keurig K-Cup that was manufactured or licensed by Keurig, its

subsidiaries, affiliates, or joint venturers for her own use and not for resale. As a direct and

proximate result of Keurig’s anticompetitive conduct, Williams paid supracompetitive prices for

Keurig K-Cups, was harmed as a result, and will continue to sustain injury when purchasing

Keurig K-Cups unless Keurig is enjoined from continuing its unlawful conduct. Williams still

owns a Keurig Portion Pack Brewer and does purchase and will continue to purchase Keurig K-

Cups in Michigan.

B.     Defendant

       67.     Defendant Keurig Green Mountain, Inc. is a corporation organized under the laws

of the State of Delaware with its principal place of business located at 33 Coffee Lane,

Waterbury, Vermont and its corporate headquarters at 53 South Avenue, Burlington,



                                                  - 18 -
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 24 of 130




Massachusetts. Until March 6, 2014, Keurig was known as Green Mountain Coffee Roasters,

Inc. (“GMCR”), which was headquartered in Waterbury, Vermont. Keurig is also the successor

to Keurig, Inc., which, prior to its merger with GMCR on December 31, 2013, was a wholly

owned subsidiary of GMCR organized under the laws of the State of Delaware with its principal

place of business in Reading, Massachusetts. On March 10, 2014, GMCR announced that it had

changed its name to Keurig Green Mountain, Inc., simply referred to as “Keurig” herein.

       68.     In 2015, Keurig Green Mountain was acquired by Dutch conglomerate JAB

Holding Company. In 2017, Keurig Green Mountain again became a publicly-traded

corporation, and on July 19, 2018, Keurig Green Mountain acquired the Dr Pepper Snapple

Group. The subsequent parent company is now Keurig Dr Pepper Inc. with headquarters in

Plano, Texas and Burlington Vermont. Keurig Green Mountain now operates as a subsidiary of

Keurig Dr Pepper Inc.

C.     Agents and Co-Conspirators

       69.     In every state and territory of the United States, various persons and entities other

than Keurig have conspired in the violations alleged herein and have performed acts and made

statements in furtherance of its unlawful scheme designed to maintain, expand, and abuse

Keurig’s market power and monopoly in the Relevant Markets (defined below). These other

persons and entities have facilitated, participated in, and aided and abetted the conspiracy. The

co-conspirators committed overt acts and communicated with others in the conspiracy to restrain,

restrict, exclude, and foreclose competition in the Relevant Markets (defined below) in every

state and territory of the United States. The conspiracy’s center of gravity is and was Vermont,

where Keurig is headquartered. Keurig’s conduct in Vermont, and related conduct occurring in

every other state and territory, substantially affected and continues to affect a substantial amount

of trade and commerce and has injured consumers in every state and territory of the United

States. These co-conspirators include Roaster Competitors who have participated in Keurig’s

scheme to control, restrain, and exclude competition in the Keurig Compatible Cup Market by

participating in and effectuating a group boycott of Cup Competitors.



                                                - 19 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 25 of 130




                                III. JURISDICTION AND VENUE

        70.     Plaintiffs seek consideration given, damages, restitution, treble damages or three

times consideration given by consumers of Keurig K-Cups, disgorgement, other monetary relief,

injunctive and other equitable relief under state antitrust, consumer protection and unfair trade

practices laws, and state unjust enrichment laws, as well as costs of suit, including reasonable

attorneys’ fees, for the injuries that Plaintiffs and all others similarly situated sustained as a result

of Keurig’s violations of those laws. This Second Consolidated Amended Indirect Purchaser

Class Action Complaint (“SAC”) is also filed under Section 16 of the Clayton Act, 15 U.S.C.

§ 26, to obtain injunctive relief and to recover the costs of suit, including reasonable attorneys’

fees, for the injuries sustained by Plaintiffs and all others similarly situated as a result of

Keurig’s violations of Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1-2, and Section 3 of

the Clayton Act, 15 U.S.C. § 14.

        71.     This Court has jurisdiction over the federal claims under Section 16 of the

Clayton At, 15 U.S.C. § 26, as well as under 28 U.S.C. §§ 1331, 1337. The Court has

jurisdiction over the state law claims under 28 U.S.C. § 1367 because those claims are so related

to the federal claim that they form part of the same case or controversy. Independently, this

Court also has subject matter jurisdiction over the state law claims under 28 U.S.C. § 1332

because the amount in controversy for each of the Classes exceeds $5,000,000 and there are

members of some of the Classes who are citizens of a different state than Keurig.

        72.     Venue is proper in this Judicial District because Keurig transacts a substantial

amount of business in this District, conspires to exclude and restrain competition in this District,

and continues to affect a substantial amount of trade and commerce in this District.




                                                   - 20 -
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 26 of 130




                                    IV. RELEVANT MARKETS

        73.     There are two relevant markets: (1) the market for the manufacture, distribution,

and sale of Portion Pack Brewers (“Portion Pack Brewer Market”); and (2) the market for the

manufacture, distribution, and sale of Keurig Compatible Cups (“Keurig Compatible Cup

Market”).

        74.     The geographic market affected by Keurig’s illegal activities is the United States,

including all of its states and territories.

A.      Relevant Product Market: The Manufacture, Distribution, and Sale of Portion

        Pack Brewers

        75.     The Portion Pack Brewer Market is a relevant product market.

        76.     Portion Pack Brewers are a speedy, convenient, and tidy way for consumers to

brew hot beverages such as coffee, tea, or hot chocolate. These brewers use uniquely designed

portion packs and introduce hot water at low pressures (less than 30 psi) into the brewing

chamber to make a hot beverage in predefined portions in less than one minute without the need

for consumers to grind beans, measure coffee, insert a separate filter, handle used filters, or clean

up after brewing the beverage.

        77.     To brew a hot beverage, consumers insert a portion pack—which can take the

form of a cup, disc, cartridge, or other container filled with the product—into the brewer. The

brewer then forces hot water through the portion pack, and the hot beverage is delivered directly

into a mug or small carafe.

        78.     Portion packs must be designed specifically to work with a particular type of

Portion Pack Brewer.

        79.     Portion Pack Brewers are frequently referred to in the industry as “single serve

brewers”, a term of art which Keurig uses to exclude drip or “pod” systems that do not introduce

water at pressure to the brewing chamber, and also to exclude systems using 30 or greater

pounds per square inch of pressure, as espresso makers do.




                                                 - 21 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 27 of 130




       80.     Portion Pack Brewers are distinct from and do not compete with traditional drip

coffee makers so as to impose price discipline on Portion Pack Brewers. Traditional drip coffee

makers are not reasonable substitutes for Portion Pack Brewers because Portion Pack Brewers

(1) do not require a filter separate from the portion pack; (2) do not require separate

measurement of pre-ground coffee; (3) more fully control mess within the partially or fully

contained portion pack, greatly reducing or eliminating spilled coffee grounds and spilled water,

and reducing disposal of used grounds and filters other than the a single portion pack, (4)

eliminate the need to wash a coffee pot; (5) are faster to brew; (6) do not expose the beverage to

a shared brewing chamber, which can cause flavor contamination; and (7) are generally less

cumbersome and time consuming to operate, rendering them more appealing to busy consumers

seeking the convenience of a Portion Pack Brewer. Similarly, Portion Pack Brewers do not

compete with “pod” brewers that hold premeasured grounds in a mesh bag but introduce water

by drip into an open brew chamber, such that pod brewers impose price discipline on Portion

Pack Brewers. Pod brewers lack many of the characteristics that differentiate Portion Pack

Brewers from drip coffee makers. Keurig’s Roaster Agreements have exclusivity provisions that

bar Roaster Competitors from working with makers of Portion Packs for any Portion Pack

Brewer system, but do not bar the same Roaster Competitors from working with makers of high-

pressure espresso makers, or makers of drip brewers.

       81.     Because of the speed, convenience, and tidiness of Portion Pack Brewers,

consumers are willing to pay a premium for Portion Pack Brewers above the price of traditional

drip coffee makers. For example, a traditional drip coffee maker is often sold for roughly $25 to

$35, whereas a Portion Pack Brewer generally costs from $80 to several hundred dollars.

Therefore, the price of traditional drip coffee makers does not significantly constrain prices for

Portion Pack Brewers.

       82.     A small but significant non-transitory increase in the price of Portion Pack

Brewers would not substantially raise demand for traditional drip coffee brewers or pod-based

coffee brewers.



                                                 - 22 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 28 of 130




        83.




        84.     Keurig manufactures, distributes, and sells a number of different Portion Pack

Brewers under the brand name “Keurig”—including Keurig K-Cup Brewers, Vue Brewers, and

Rivo Brewers. The price of Keurig Portion Pack Brewers ranges from $89.95 to $249.95.

Keurig also licenses its Portion Pack Brewer technology to several brands, such as Cuisinart,

Breville, and Mr. Coffee.

        85.     Keurig Portion Pack Brewers use portion packs that are not physically compatible

with other types of Portion Pack Brewers. Similarly, Portion Pack Brewers manufactured by

Keurig’s Portion Pack Brewer competitors use portion packs that are not physically compatible

with Keurig Portion Pack Brewers. Other types of Portion Pack Brewers include Mars, Inc.’s

“Flavia Single-Serve Brewers,” Bosch’s “Tassimo Single Brewers,” and the Nespresso line of

brewers.

        86.     A potential entrant into the Portion Pack Brewer Market must either (1) design its

own unique Portion Pack Brewer and unique portion pack, or (2) design a Portion Pack Brewer

that can use portion packs currently on the market (presuming doing so would not violate

intellectual property rights).




                                                - 23 -
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 29 of 130




       87.     For either approach, there are substantial entry barriers, including significant

investments associated with research and development, and technological barriers associated

with intellectual property.

       88.     The vast installed base of Keurig Portion Pack Brewers also serves as a

significant barrier to entry. Keurig benefits from a significant first-to-market advantage in the

Portion Pack Brewer Market.

       89.     Keurig has sold more than 35 million Keurig Portion Pack Brewers and over 20

billion Keurig K-Cups. The plastic cups from Keurig K-Cups sold in 2013 alone could

reportedly encircle the Earth ten times; these plastic cups are almost entirely non-biodegradable.

The ubiquity of Keurig Compatible Cups combined with the limited availability and selection of

portion packs for other Portion Pack Brewers creates a formidable obstacle to marketing a

Portion Pack Brewer that cannot use Keurig Compatible Cups.

       90.     Even if such barriers could be overcome, Keurig has erected additional barriers to

entry through its Roaster Agreements with horizontal Roaster Competitors, which ensure that

substantially all of the major Roaster Competitors cannot do business with potential new entrants

into the Portion Pack Brewer Market.

       91.     Barriers to entry in the Portion Pack Brewer Market have proven effective:

Non-Keurig Portion Pack Brewers hold less than 11% of the Portion Pack Brewer Market.

       92.     The presence of these market participants is insufficient to discipline Keurig’s

unlawful use of market power.

B.     Relevant Product Market: The Manufacture, Distribution, and Sale of Keurig

       Compatible Cups

       93.     The Keurig Compatible Cup Market is a relevant product market impacted by the

unlawful conduct alleged in this SAC.

       94.     Keurig’s own Keurig Compatible Cup, referred to herein as the Keurig K-Cup(s),

is a specific portion pack for use in Keurig Portion Pack Brewers. Keurig extracts




                                                - 24 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 30 of 130




supracompetitive prices from consumers on sales of Keurig K-Cups. Keurig records, monitors,

and reports its sales of Keurig K-Cups separately from other Keurig products.

       95.     Keurig Compatible Cups can be found at a variety of locations, including

convenience stores, restaurants, supermarkets, hospitals, hotels, bars, offices, big-box stores,

coffee shops, and online.

       96.     Keurig’s ability to increase the price of its Keurig K-Cups above competitive

levels is not constrained by portion packs used with non-Keurig Portion Pack Brewers because

those portion packs do not work in Keurig Portion Pack Brewers, and the few brewers which use

portion packs that are not compatible with Keurig Portion Pack Brewers have little market share

compared to Keurig Portion Pack Brewers.

       97.     As shown below, Keurig Compatible Cups are visually and physically distinct

from portion packs for other Portion Pack Brewers. Keurig Compatible Cups are only physically

compatible with Keurig Portion Pack Brewers. Likewise, portion packs made to work in other

Portion Pack Brewers are not physically compatible with Keurig Portion Pack Brewers.




          Keurig K-Cup                   Flavia/Alterra                Tassimo T-Disc
                                           Cartridge

       98.     As shown by the images above and below, Keurig Compatible Cups and other

portion packs are not reasonably interchangeable. Keurig Compatible Cups are not reasonably




               Keurig Brewer                     - 25 -
                                                 Flavia Brewer                  Tassimo Brewer
    Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 31 of 130




interchangeable with Flavia-style cartridges. The opposite is also true: Flavia-style cartridges are

not reasonably interchangeable with Keurig Compatible Cups. Thus, consumers are locked into

using only portion packs designed to work with their specific and unique Portion Pack Brewer.

       99.     Once a consumer purchases a Keurig Portion Pack Brewer, the consumer is

locked into purchasing Keurig Compatible Cups. Other portion packs will not work with Keurig

Portion Pack Brewers.

       100.    Current consumers of Keurig Compatible Cups would face significant switching

costs if they wanted to brew beverages using portion packs other than Keurig Compatible Cups

because they would have to purchase a different type of Portion Pack Brewer, which would

require an investment of $80 to several hundred dollars. As a result, a small but significant non-

transitory increase in the price of Keurig Compatible Cups would not substantially raise demand

for portion packs other than Keurig Compatible Cups.

       101.    Portion packs other than Keurig Compatible Cups do not constrain the price for

Keurig Compatible Cups.

       102.    Hot beverages sold in coffee shops or cafes are not reasonable substitutes for

Keurig Compatible Cups because (1) consumers have to purchase the hot beverages away from

home or work as opposed to having the convenience of brewing the beverage in the comfort of

their home or workplace; and (2) hot beverages in coffee shops or cafes are priced according to

different factors than those brewed from a Keurig Compatible Cup. Because of these significant

differences, the price of hot beverages sold in coffee shops or cafes do not significantly constrain

prices for Keurig Compatible Cups.

       103.    Also, Keurig’s ability to increase the price of Keurig K-Cups above competitive

levels has not been reasonably constrained by the price of ground coffee. Due to enhanced

convenience and simplicity, consumers are willing to pay a substantial premium for coffee that

can be brewed in Portion Pack Brewers. For example, the New York Times stated that “Folgers

[Keurig K-Cups], with 8 grams per capsule, work[] out to more than $50 a pound,” which is




                                                - 26 -
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 32 of 130




“even more expensive than all but the priciest coffees sold by artisanal roasters, the stuff of

coffee snobs.”

C.      Relevant Geographic Market: The United States

        104.     The relevant geographic market is the United States, including all its states and

territories. The United States is the geographic area of competition in which Keurig operates and

to which Plaintiffs and the members of the Classes can practicably turn for supply of products in

the Relevant Markets.

        105.     Consumers in the United States typically purchase Portion Pack Brewers and

Keurig Compatible Cups from local or regional distributors, retail locations in the areas where

they reside or work, or online. Even assuming that these products are sold outside of the United

States for less money, consumers are unlikely to travel outside of the United States to purchase

these products because the cost of doing so would outweigh any purported savings. Similarly,

even assuming that these products are sold on a foreign company’s website for less money,

consumers are unlikely to purchase such products because of additional fees and shipping

expenses associated with international shipping.

        106.     As a result, Keurig is able to increase the price of Keurig Portion Pack Brewers

and Keurig K-Cups in the United States: (1) without large numbers of consumers quickly turning

to alternative suppliers located outside of the United States; and (2) without manufacturers

located outside of the United States flooding the United States with substitute supply.

                     V. INTERSTATE AND INTRASTATE COMMERCE

        107.     Keurig manufactures and sells Keurig Portion Pack Brewers and Keurig K-Cups

in the United States in a continuous and uninterrupted flow of interstate commerce, including in

this District.

        108.     Keurig’s business substantially affects interstate commerce in the United States,

affects a substantial volume of trade and commerce in each state and territory of the United

States, and has caused and continues to cause a substantial amount of economic harm and

antitrust injury to the citizens of each state and territory of the United States.



                                                  - 27 -
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 33 of 130




        109.   Keurig has manufacturing and distribution operations throughout the United

States and sells or distributes throughout the United States.

        110.   Keurig reported total net sales of $3.725 billion in the United States for fiscal year

2013; the majority of these sales were attributable to sales of Keurig K-Cups.

        111.   Keurig has a significant presence throughout the United States, with its

headquarters, executive offices, production, distribution, manufacturing, and research facilities

centralized in Vermont, and large manufacturing and distribution facilities located in Vermont,

Massachusetts, Tennessee, California, Virginia, and Washington.

        112.   The activities of Keurig and those acting in concert with it, as alleged herein, were

within the flow of, were intended to, and did have a substantial effect on the intrastate and

interstate commerce of the United States.

        113.   The scheme alleged herein was formulated in and emanated from Vermont. The

conspiracy impacted and harmed consumers in every state and territory of the United States.

Keurig, from its headquarters at 33 Coffee Lane in Waterbury, Vermont (where its principal

executive offices, manufacturing, and distribution facilities are located), formulated, conceived

of, and reached unlawful and anticompetitive agreements with its Roaster Competitors,

Distributors, and Retailers that were intended to and did harm competition and consumers in

every state and territory of the United States. The effect of this conduct, emanating from

Vermont, was to cause consumers to be deprived of product choice and to be charged

supracompetitive prices for Keurig K-Cups and to pay more for Keurig K-Cups than their actual

value in every state and territory of the United States. Thus, Keurig’s conduct substantially

affected trade and commerce in each state and territory of the United States.

     VI. FACTS BEHIND THE SCHEME TO CONTROL, RESTRAIN, EXCLUDE, AND

     ELIMINATE COMPETITION IN THE SALE OF KEURIG COMPATIBLE CUPS

A.      GMCR Acquired Control Over Keurig K-Cup Technology




                                                - 28 -
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 34 of 130




       114.    In the 1990s, one of Keurig’s predecessor entities, Keurig, Inc., developed Keurig

Portion Pack Brewers and Keurig K-Cups and obtained patents for some of the technology used

in those brewers and for some of the technology associated with the Keurig K-Cups.

       115.    Keurig, Inc. licensed that technology to various coffee roasting companies,

including GMCR, for the manufacture and sale of coffee in Keurig K-Cups.

       116.    In 2002, Keurig introduced its Keurig Portion Pack Brewer for home use.

       117.    GMCR, founded in Vermont as a café, became a public company headquartered

in Vermont in 1993.

       118.    In order to combine its coffee roasting business with the Portion Pack Brewer

business of Keurig, Inc., GMCR bought 42% of the then small business for $15 million in 2002,

and acquired the remaining 58% of Keurig, Inc. in 2006 for $104 million. In early 2014, the

Vermont-based company changed its name to Keurig Green Mountain, Inc., simply referred to as

“Keurig” herein.

       119.    Since its acquisition of Keurig, Inc., Keurig systematically made further

acquisitions and acquired greater control over the Portion Pack Brewer Market and the Keurig

Compatible Cup Market, eventually enjoying a 93% market share in the Portion Pack Brewer

Market and a 95% share in the Keurig Compatible Cup Market.

       120.    Keurig’s headquarters located at 33 Coffee Lane, Waterbury, Vermont includes a

90,000 square-foot roasting and manufacturing facility, its corporate and professional

headquarters, a research and development center, and distribution facilities.

B.     Keurig Systematically Acquired Competing Major Coffee Brands for Use in Keurig

       Compatible Cups

       121.    After GMCR acquired a substantial interest in Keurig, Inc., Keurig began

acquiring Roaster Competitors and entered into exclusive Roaster Agreements with other

Roaster Competitors.

       122.    In 2009, Keurig acquired Tully’s Coffee Corporation and Timothy’s Coffees of

the World, Inc.



                                                - 29 -
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 35 of 130




        123.   In 2010, Keurig acquired Diedrich Coffee, Inc. and LNH Holdings, Inc. (Van

Houtte).


C.      Keurig Substantially Raised K-Cup Prices Twice in the Middle of an Economic
        Downturn for a Total Increase of Between 19% and 28% Without Sustaining Any
        Material Loss of Market Share

        124.   On September 7, 2010, Keurig announced a 10-15% price increase on Keurig K-

Cups.

        125.   Less than a year later, on June 8, 2011, Keurig announced another price increase

of approximately 9% to 13% on all Keurig K-Cups.

        126.   These price increases did not have a material impact on Keurig’s market share in

the Keurig Compatible Cup Market.

D.      Keurig Used Patent Litigation as Part of Its Overall Plan To Monopolize and

        Restrain Competition

        127.   Keurig used patent litigation to prevent Cup Competitors from competing in the

Keurig Compatible Cup Market.

        128.   Keurig had two patents that purportedly protected certain aspects of Keurig’s

brewer technology and technology related to certain types of filtered Keurig K-Cups. These

patents were set to expire in 2012.

        129.   Prior to the expiration of its patents, Keurig brought sham patent infringement

lawsuits against two Cup Competitors, TreeHouse Foods, Inc.’s subsidiary Sturm Foods, Inc.

(collectively, “TreeHouse”) and The Rogers Family Co. (“Rogers Family”) once they began

competing against Keurig in the Keurig Compatible Cup Market.

        130.   The lawsuits against TreeHouse and Rogers Family were found to be baseless;

both were dismissed decisively, and both dismissals were affirmed by the Federal Circuit Court

of Appeals. In both cases, the Federal Circuit deemed Keurig’s lawsuit an impermissible attempt

to unlawfully expand the limitations of its patents and harm competition.

        (i)    The TreeHouse Patent Infringement Case




                                               - 30 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 36 of 130




       131.    In 2010, TreeHouse began making unlicensed Keurig Compatible Cups without

filters because Keurig’s patents only applied to the filters.

       132.    On October 1, 2010, Keurig sued TreeHouse in the United States District Court

for the District of Delaware claiming patent infringement

       133.    In September 2012, the District Court granted summary judgment against Keurig

on the basis of non-infringement. The District Court determined that Keurig was attempting to

impose a “postsale restriction” in order to prevent TreeHouse’s Compatible Cups from being used

in Keurig brewers.

       134.    In October 2013, the Federal Circuit affirmed on appeal, criticizing Keurig for

trying to make an “end-run” around the proper use of the patent laws with “a tactic that the
Supreme Court has explicitly admonished.” Keurig, Inc. v. Sturm Foods, Inc., 732 F.3d 1370,

1374 (Fed. Cir. 2013). The Federal Circuit expressly found “Keurig is attempting to

impermissibly restrict purchasers of Keurig [Portion Pack Brewers] from using [Competitive

Cups] by invoking patent law.” Id. (Emphasis added.)

       (ii)    The Rogers Family Patent Infringement Case

       135.    Keurig Cup Competitor Rogers Family began selling Competitive Cups in

2011. Some of Rogers Family’s Competitive Cups are 97% biodegradable, as compared to

Keurig’s, which are almost entirely non-biodegradable.

       136.    In November 2011, Keurig sued Rogers Family in the United States District

Court for the District of Massachusetts. Keurig claimed that the sale of Rogers Family’s

Competitive Cups infringed on and induced infringement of the same utility patents that

TreeHouse had allegedly infringed. Keurig also asserted that Rogers Family had infringed

a Keurig K-Cup design patent.

       137.    In May 2013, the District Court of Massachusetts granted Rogers Family’s

Motion for Summary Judgment on the basis of non-infringement. In that ruling, consistent with

the Delaware District Court and quoting from that court’s opinion, the court admonished Keurig

for “attempting to institute a postsale restriction that prevents non-Keurig cartridges from



                                                  - 31 -
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 37 of 130




being used in Keurig brewers.” Keurig, Inc. v JBR, Inc., No. 11-11941-FDS, 2013 U.S. Dist.

LEXIS 73845, at *35 (D. Mass. May 24, 2013) (emphasis added).

       138.   On March 12, 2014, the Federal Circuit affirmed the District Court of

Massachusetts’ grant of summary judgment in its entirety. Keurig, Inc. v. JBR, Inc., 558 F.

App’x 1009 (Fed. Cir. 2014).

E.     Keurig Announces Lock-Out Technology That Will Prevent Competitive Cups from

       Working in Keurig Portion Pack Brewers

       139.   As alleged herein, anticipating competition from Cup Competitors in the Keurig

Compatible Cup Market, Keurig announced on November 20, 2013 a plan to exclude all

competition in the Keurig Compatible Cup Market with the introduction of the Keurig 2.0

Brewer, a brewer designed to be technologically incompatible with Competitive Cups.

       140.   The Keurig 2.0 Brewer was released in September 2014 with the expectation that

it would replace all Keurig Portion Pack Brewers on the market within one or two years.

       141.



       142.   The Keurig 2.0 Brewer lock-out technology poses an additional and formidable

barrier to entry in the Keurig Compatible Cup Market.

       143.   Keurig has informed Distributors, Retailers, and consumers that the Keurig 2.0

Brewer will entirely replace the Keurig 1.0 Brewers and that Competitive Cups will not work

with the Keurig 2.0 brewer.




                                              - 32 -
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 38 of 130




                                VII. UNLAWFUL CONDUCT

A.     Keurig Entered Into Exclusionary Agreements to Block Cup Competitors from

       Being Able to Enter or Meaningfully Compete in the Keurig Compatible Cup

       Market

       144.    To foreclose potential Cup Competitors from manufacturing, distributing, and

selling Competitive Cups, Keurig signed exclusive agreements with suppliers of the machinery

and components typically used to make Competitive Cups. These agreements were

anticompetitive, as they were intended to restrain and exclude competition in the Keurig

Compatible Cup Market.

       (i)     Keurig Entered into Anticompetitive Agreements with Suppliers of
               Machinery Used To Manufacture Traditionally-Designed Keurig Compatible

               Cups

       145.




                                                                         On information and

belief, Keurig recently had or currently has exclusive agreements with the manufacturers

accounting for 90% of the worldwide supply of machinery used to make Compatible Cups.

       146.    By way of illustration, TreeHouse, one of only a few Cup Competitors, attempted

to purchase a Spee-Dee Holmatic machine from R.A. Jones & Co. (“R.A. Jones”) to manufacture

non-filtered Competitive Cups (non-filtered because this would not infringe Keurig’s then-

effective patents). According to TreeHouse, in response to its request, a Sales Manager for R.A.

Jones wrote: “I am quite embarrassed to be writing this email, but it needs to be done. R.A.

Jones is declining to quote the new machine for soluble, non-filtered product.” Under “the

rules,” R.A. Jones agreed with Keurig that “if the cup goes into a Keurig brewer, [R.A. Jones]




                                               - 33 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 39 of 130




cannot quote it.” But, R.A. Jones could still “build equipment for all types of packages, just not

[Keurig] K-Cups or anything that goes into a Keurig brewer.”

       147.    TreeHouse was unable to find another supplier in the United States willing to sell

it machinery used to make non-filtered Competitive Cups.

       148.    Because R.A. Jones was free to supply the same equipment for purposes other

than making Competitive Cups, the restriction placed on supplying equipment for the purpose of

making Competitive Cups cannot be justified on the basis that it ensures a reliable supply of

equipment for Keurig.

       149.    The Keurig exclusive supply agreements with machine manufacturers restricted

the ability of TreeHouse and other Cup Competitors to buy machinery needed to make

traditionally-designed Keurig Compatible Cups for competition in the Keurig Compatible Cup

Market. Keurig’s exclusionary supply agreements forced potential Cup Competitors to work

with more expensive and less experienced suppliers or to incur additional research, design, and

manufacturing costs. Keurig’s restrictive practices raised Cup Competitors’ costs, delayed or

precluded their entry into the market, and greatly reduced their ability to meaningfully compete

against Keurig. There were no procompetitive justifications for Keurig’s exclusive agreements

with machine suppliers.

       (ii)    Keurig Blocked Components Used To Manufacture Keurig Compatible Cups

       150.    Keurig similarly restrained competition and foreclosed Cup Competitors’ access

to the components used to make traditionally-designed Keurig Compatible Cups. Traditionally-

designed Keurig Compatible Cups have several components, including a plastic cup, a foil lid,

and a filter. Because such components must be custom-engineered for use in Keurig Portion

Pack Brewers, there are very few suppliers of these components.

       151.    Keurig entered into exclusive supply agreements with suppliers of Keurig

Compatible Cup components, which according to TreeHouse, forced it to work with less

experienced suppliers at a higher cost to TreeHouse.




                                                - 34 -
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 40 of 130




       152.    To illustrate, before TreeHouse attempted to enter the Keurig Compatible Cup

Market, there were three main domestic suppliers of the plastic cups used in Keurig K-Cups:

Winpak Ltd. (“Winpak”), Phoenix Cups, and Curwood, which at the time of Treehouse’s entry

into the market, collectively accounted for approximately 100% of plastic suppliers with the

ability to manufacture the cup component used in traditionally designed Compatible Cups.

       153.    To find a plastic cup supplier, TreeHouse approached all three companies

(Winpak, Phoenix Cups, and Curwood), none of which would agree to provide plastic cups to

TreeHouse for the purpose of manufacturing Competitive Cups.

       154.    Any restriction prohibiting these plastic cup suppliers from selling plastic cups to

TreeHouse cannot be justified on the purported basis that an exclusive agreement was necessary

to ensure a reliable supply of plastic cups for Keurig because all three companies were free to

supply cups for use in products not intended for use in Keurig Portion Pack Brewers. In fact, at

that time, Winpak was already supplying TreeHouse with other types of cups and lids to make

products that were not used in Keurig Portion Pack Brewers.

       155.    The Keurig exclusive supply agreements with component suppliers restricted the

ability of TreeHouse and other Cup Competitors to buy components needed to manufacture

traditionally-designed Keurig Compatible Cups to meaningfully compete with Keurig in the

Keurig Compatible Cup Market. Keurig’s exclusionary agreements forced potential Cup

Competitors to work with more expensive and less experienced suppliers. Keurig’s restrictive

practices raised Cup Competitors’ costs, delayed or outright precluded their entry into the

market, and greatly reduced their ability to meaningfully compete against Keurig. There were no

procompetitive justifications for Keurig’s exclusive agreements with component suppliers.

B.     Keurig Conspires with Its Horizontal Roaster Competitors to Preserve and Expand

       Keurig’s Market Position by Restraining Competition and Foreclosing Competitors’

       Access to Roaster Competitors’ Products, Business, and Distribution Channels

       156.    Since the 1990s, Keurig (including its predecessor GMCR) is and has been in the

coffee-roasting and coffee-processing business. This business involves the acquisition, roasting,



                                                - 35 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 41 of 130




and processing of coffee beans and other raw materials for packaging and sale to distributors,

wholesalers, and consumers. As described above, Keurig has acquired a number of roasters.

The bulk of Keurig’s remaining Roaster Competitors, who are in the same coffee-roasting and

coffee-processing business, have agreed with Keurig to stay out of the Keurig Compatible Cup

Market, except with regard to certain licensing or manufacturing agreements they have with

Keurig.

       157.    As part of their agreements with Keurig, Roaster Competitors agree not to do

business with Keurig’s Cup Competitors. These exclusive supply agreements suppress

competition, and facilitate the group boycott as well as concerted refusals to deal with Cup

Competitors by preventing Cup Competitors from: (i) having access to Roaster Competitors’

coffee and other products for sale in Keurig Compatible Cups; (ii) having access to Roaster

Competitors’ brands to mark or market Competitive Cups; (iii) being able to enter into

manufacturing agreements with Roaster Competitors for the manufacture of Keurig Compatible

Cups on behalf of Roaster Competitors; and (iv) being able to access the Roaster Competitors’

distribution and retail networks for the distribution and sale of Competitive Cups.

       158.    In addition to denying Cup Competitors the right to sell Roaster Competitors’

products in Competitive Cups, these agreements create insurmountable barriers to entry for

potential and actual Cup Competitors, preventing them from being able to meaningfully compete

against Keurig.

       159.    These restrictive agreements with Roaster Competitors were not entered into

when Keurig was a technology company. At that time, Keurig, Inc. entered into non-exclusive

agreements with roasters that allowed the roaster unrestricted sales of its product, including to

Cup Competitors. After GMCR, a roaster, acquired Keurig, Inc., this practice changed, and

Keurig sought and secured from its Roaster Competitors long-term contractual agreements that

foreclosed the Roaster Competitors from dealing with Keurig’s Cup Competitors in the Keurig

Compatible Cup Market.




                                                - 36 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 42 of 130




       160.    The Keurig agreement with Roaster Competitor Caribou Coffee Company, Inc.

(“Caribou”) provides insight into these anticompetitive horizontal agreements. The duration of

the Caribou agreement is five years with three, three-year automatic renewal periods. The

agreement reads in relevant part:


               3.2 Supply. Caribou shall sell to GMCR Caribou Coffee, Caribou
               Tea and Caribou Other Hot Beverage Products for the purpose of
               the manufacture of Caribou portion packs by or for [Keurig].

                                               ***

               4. Caribou portion pack Exclusivity. Throughout the world
               Caribou shall not directly, or through any Person in which
               Caribou directly or indirectly owns an equity interest and, alone or
               with others, has control of such Person's operations, sell coffee,
               Tea or Other Hot Beverage Products to any third party for the
               specific intended use of producing Keurig portion packs or any
               other product intended for use in the Keurig Brewing System. In
               addition, Caribou shall not license or permit to be licensed to any
               third party any Caribou Marks for use in connection with coffee
               products, Tea products or Other Hot Beverage Products, other
               than Caribou portion packs, intended for use with the Keurig
               Brewing System.

               5. No Participation in Competing Systems. While this Agreement
               is in effect, Caribou shall not directly or indirectly: (a) install or
               solicit for installation, design or solicit for the design, develop or
               solicit the development of any manufacturing line or system to
               manufacture single-cup, portion-pack cartridges for use in
               conjunction with a pressurized hot water system other than the
               Keurig Brewing System; or (b) design, develop, or manufacture,
               or contribute in any way thereto, any single-cup, portion-pack
               products, including any brewer designed for use with single-cup,
               portion pack cartridges other than the Keurig Brewer….

                                               ***

               14 2.3 If at the end of the 54th month of the Initial Term (the
               “Initial Term Trigger Date”), the volume of Caribou portion packs
               sold [quantity redacted] either Party may terminate this Agreement
               effective as of the end of the Initial Term by giving notice to the
               other Party within thirty (30) days of the Initial Term Trigger Date.

               (Emphasis added.)

       161.    Keurig has entered into similar agreements with substantially all of its major

Roaster Competitors to sell their coffee and hot-beverage products packaged in Keurig K-Cups.



                                                - 37 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 43 of 130




       162.    In February 2010, Keurig signed a multi-year Roaster Agreement with

J.M. Smucker Company (“Smucker”), a leader in the retail coffee business, under which Keurig

is the exclusive manufacturer of Keurig K-Cups under Smucker’s Folgers and Millstone brands.

Smucker sells the licensed Keurig K-Cups in grocery stores, mass merchandise stores,

drugstores, wholesale clubs, and on Smucker’s website. Smucker is precluded from doing

business with Cup Competitors.

       163.    In February 2011, Dunkin’ Donuts, a market leader in the United States coffee

business, entered into a Roaster Agreement with Keurig under which Keurig is the exclusive

manufacturer of Dunkin’ Donuts Keurig K-Cups. The parties agreed that Dunkin’ Donuts

Keurig K-Cups would be sold exclusively at Dunkin’ Donuts restaurants and not grocery stores,

where Dunkin’ Donuts sells its bagged coffee. The parties also agreed that some Dunkin’

Donuts restaurants would sell Keurig Portion Pack Brewers. Dunkin’ Donuts is precluded from

doing business with Cup Competitors.

       164.    In March 2011, Starbucks signed a multi-year Roaster Agreement to have Keurig

manufacture, market, distribute, and sell Starbucks-branded Keurig K-Cups. This was an

important step in Keurig’s plan to solidify its long-term control of the Relevant Markets, because

Starbucks is the world’s largest coffee retailer. Starbucks and Keurig expanded their Roaster

Agreement in May 2013 with a minimum five-year agreement, under which Starbucks is

licensed as the exclusive, super-premium coffee brand for Keurig, and the Keurig Portion Pack

Brewer is ‘‘the exclusive low pressure single cup brewing system for fresh-brewed Starbucks

coffee.” Starbucks is precluded from doing business with Cup Competitors.

       165.    The Starbucks-Keurig deal also allows Keurig to manufacture and sell Keurig K-

Cups for Starbucks’ other brands, including Seattle’s Best.

       166.    In May 2013, Coffee Bean signed a multi-year Roaster Agreement with Keurig.

Coffee Bean is the largest privately held specialty coffee and tea retailer in the United States.

This Roaster Agreement gives Keurig the right to sell Coffee Bean Keurig K-Cups through




                                                 - 38 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 44 of 130




multiple distribution paths beginning in the spring of 2014. Coffee Bean is precluded from doing

business with Cup Competitors.

       167.    In July 2013, Cinnabon signed a multi-year Roaster Agreement with Keurig

allowing Keurig to manufacture and sell Cinnabon Keurig K-Cups through a variety of

distribution channels. Cinnabon is precluded from doing business with Cup Competitors.

       168.    Keurig has also locked up other major brands’ coffee, tea, cocoa, and other hot

beverages through anti-competitive Roaster Agreements with companies such as Wolfgang

Puck, Gloria Jean's Gourmet Coffees Corp., Newman’s Own, Celestial Seasonings, Twinings,

Bigelow, and others. Each of these Roaster Competitors is precluded from doing business with

Cup Competitors.

       169.    As of 2014, the Harris EquiTrend Study (“Harris Study”) listed seven brands as

the top coffee brands. The Harris Study was compehensive and scientific, purportedly using an

academically vetted brand-equity model that took into account elements like familiarity, quality,

and purchase considerations. According to the study, the stronger the brand based on these

factors, the greater the bond between consumers and the brand, rendering it difficult to displace

these top brands in the eyes of consumers.

       170.    The Harris Study analyzed the depth of the bond between consumers and brands

and found that the following seven coffee brands had the strongest bond with consumers: (1)

Dunkin Donuts; (2) Green Mountain; (3) Folger’s; (4) Seattle’s Best; (5) Maxwell House; (6)

Caribou; and (7) McCafe. Of these, none is available to Cup Competitors. Keurig owns the

Green Mountain brand. Dunkin Donuts and Folger’s are J.M. Smucker’s brands, subject to

restrictive exclusive Roaster Agreements. Seattle’s Best is a Starbuck’s product, likewise subject

to a restrictive exclusive Roaster Agreement. Caribou is also subject to a restrictrive exclusive

Roaster Agreement. McCafe, a McDonald’s brand, is distributed in partnership with Kraft

Foods, which in turn executed an exclusive Roaster Agreement with Keurig in August 2014,

which makes McCafe coffee in Keurig Compatible Cups available only through a Keurig license




                                                - 39 -
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 45 of 130




and therefore unavailable to Cup Competitors. The same Kraft agreement also governs Maxwell

House.

         171.   As part of the agreements with Roaster Competitors, if a Roaster Competitor

wants its products to be packaged in Keurig Compatible Cups for use in Keurig Portion Pack

Brewers, the Roaster Competitor must agree to buy Portion Pack Brewers and Keurig

Compatible Cups only from Keurig.

         172.   The Roaster Competitors must agree not to sell their coffee or other products to

Cup Competitors for sale in Competitive Cups and agree not to license their brand names to Cup

Competitors.

         173.   The Roaster Competitor must also agree not to purchase, distribute, or sell

Competitive Cups.

         174.   Roaster Competitors that wish to buy, distribute, or sell Keurig Portion Pack

Brewers through their own distribution networks must agree to purchase Keurig K-Cups from

Keurig and, at the very least, must agree not to purchase Competitive Cups.

         175.   These agreements have restrained and excluded competition from Cup

Competitors, resulting in reduced output, less innovation, reduced consumer choice, and higher

prices in the Keurig Compatible Cup Market than there would have been in a competitive

market.

C.       Keurig Enters into Unlawful Agreements with Distributors and Retailers to

         Preserve and Expand Keurig’s Market Position by Foreclosing Cup Competitors’

         Access to Distribution and Retail Channels

         176.   Keurig utilizes its market power with Distributors and Retailers to restrict or

prevent them from doing business with Cup Competitors by threatening to terminate access to

Keurig Portion Pack Brewers and Keurig K-Cups.

         177.   Keurig’s unlawful agreements with Distributors and Retailers, along with the

other anticompetitive conduct alleged herein, substantially restrain and foreclose competition in

the Relevant Markets.



                                                 - 40 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 46 of 130




       178.    Keurig’s ability to enter into anticompetitive agreements with Distributors and

Retailers is enhanced by Keurig’s anticompetitive agreements with substantially all of the major

Roaster Competitors.

       179.    If a Distributor or Retailer wants access to Keurig K-Cups containing major

Roaster Competitors’ popular products, they must do business with Keurig.

       180.    Distributors’ and Retailers’ customers demand access to the major brands of

Roaster Competitors’ products controlled by Keurig.

       181.    Due to the installed base of Keurig Portion Pack Brewers, many Distributors and

Retailers have no choice but to comply with Keurig’s demands.

       182.    Keurig has roughly 500 agreements with Distributors, of which only a small

number of Distributors control the bulk of sales. These agreements are generally referred to as

Keurig Authorized Distributor (“KAD”) agreements.

       183.    Under KAD agreements, Distributors distribute Portion Pack Brewers and Keurig

K-Cups for commercial, non-residential purposes to work place/office, travel/hospitality, and

food-service consumers.

       184.    Distributors who enter into KAD agreements include office-supply distributors

and food-service management companies who sell directly to end-user consumers.

       185.    The Keurig K-Cup distribution channels are not complex, generally involving

only one, or at most two, intermediaries between Keurig and the end-user consumer.

       186.    Keurig K-Cups are not component products but are sold by Distributors just as

they were produced and packaged by Keurig.

       187.    Distributors do not alter or modify the Keurig K-Cups or packaging before selling

the products to end-user consumers.

       188.    Distributors and Retailers pass on most, if not all, of the overcharges associated

with the sale of Keurig K-Cups to the end user consumers.




                                                - 41 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 47 of 130




       189.   Distributors enter into multi-year KAD agreements that include exclusive

provisions prohibiting the Distributors from promoting, marketing, selling, or making available

any Competitive Cups to their customers.

       190.   Some or all of Keurig’s KAD agreements contain provisions similar to the

following three-year agreement:

       Paragraph 2.1 reads in part:


              “Keurig Products and Keurig Packs. GMCR hereby appoints
              Distributor and Distributor hereby accepts appointment as a non-
              exclusive KAD to purchase and inventory Keurig Products
              [includes brewers] and Keurig Packs for promotion and direct
              sale, lease, rent or loan to and only to Authorized Locations in the
              Territory for the exclusive use by such Authorized Locations and
              with respect to Keurig Packs, only….”

       Paragraph 3.2 reads:


              “Keurig Loyalty. Distributor shall not directly, indirectly or
              through an affiliate promote, market, sell or otherwise make
              available (a) any beverage base or portion pack product, other
              than Keurig Packs, that can be used in a Keurig Brewer, (b) any
              brewer other than a Keurig Brewer that is intended for use or
              usable with Keurig Packs, or (c) any accessories to Keurig Brewers
              that are not approved by GMCR and are related to the functionality
              of any Keurig Brewer, including without limitation any accessory
              that is intended to replace or allow the re-use of Keurig Packs.”

       Paragraph 3.3 reads:


              Keurig Pack Purchasing. Distributor shall order and purchase
              Keurig Packs directly from and only from GMCR, Licensed
              Partners or KARDs [Keurig Authorized Re-Distributor], unless
              otherwise agreed to in writing by GMCR. Nothing shall be
              construed within this Agreement, implied or not, to bind or require
              Licensed Partners or KARDs to sell Keurig Packs to Distributor.

              (Emphasis added).




                                               - 42 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 48 of 130




       191.      While the agreements feign non-exclusivity by permitting Keurig to essentially do

business with whomever it wants, these agreements are fully exclusive as to the Distributors. If a

Distributor wants to purchase and distribute Keurig Portion Pack Brewers, it must agree to

purchase Keurig Compatible Cups from Keurig only and must agree not to do business with Cup

Competitors, including agreeing not to purchase or distribute Competitive Cups.

       192.      These agreements between Keurig and Distributors constitute: (i) unlawful

exclusive dealing agreements; and (ii) unlawful tying agreements. In addition, these agreements

further and strengthen Keurig’s and the Roaster Competitors’ unlawful concerted refusal to deal

with Cup Competitors (i.e., a group boycott against Cup Competitors).

       193.      Keurig firmly enforces these unlawful agreements. For example, on or about

March 26, 2012, Keurig warned its KADs that they are subject to termination by Keurig if they

market or sell Competitive Cups.

       194.      Keurig has consistently and unabashedly continued to enforce its exclusionary

agreements, notwithstanding the antitrust litigation against it. For example, as recently as

February 28, 2014 (which was after the first complaint was filed in the Related Actions by

TreeHouse), one of Keurig’s Senior Sales and Customer Relations Managers, David Smagala,

threatened Fox Vending, Inc. (“Fox”), a KAD that was considering distributing Competitive

Cups. Fox’s President was informed in writing by Keurig that if it wanted to renew its

distributorship with Keurig, Fox would have to agree to an even stricter contract containing “a

pretty detailed loyalty clause that would need to be adhered to as well. Meaning our KAD’s could

only sell Keurig[] K-Cups no rouge [sic-rogue] packs could be sold or other brewers sold other

than Keurig.” (Emphasis added.)

       195.      According to Fox, its relationship with Keurig was terminated, meaning it could

no longer supply its customers with Keurig K-Cups and related supplies, including replacement

Keurig Portion Pack Brewers, precluding Fox from being able to adequately meet the demands of

its customers.




                                                - 43 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 49 of 130




       196.    Such exclusionary conduct keeps Cup Competitors from using these Distributors

to distribute and market Competitive Cups. For example, in early 2012, according to Rogers

Family’s sworn statements, its representatives met with some of the largest Distributors, but each

of the Distributors told Rogers Family that they would not do business with Rogers Family

because of the Distributors’ exclusive agreements with Keurig. As one Distributor wrote: “It

was very nice meeting with you and learning about [Rogers Family]. Unfortunately we cannot

distribute any other form of [Keurig Compatible Cup] according to our contract with

Keurig/Green Mountain.” (Emphasis added.)

       197.    Keurig’s actions with Distributors and Retailers enforce its exclusive dealing and

tying agreements, which simultaneously support and reinforce Keurig’s agreements with

Roaster Competitors to boycott Cup Competitors.

       198.    According to one Distributor’s sworn declaration filed in support of Rogers

Family’s Motion for Preliminary Injunction:

               Keurig uses these KAD agreements to cement its dominant market
               position … by forcing vendors to supply only licensed Keurig
               products, thereby locking customers into the [Keurig] K-Cup
               ecosystem. Distributors must sign a KAD agreement that includes
               a “loyalty agreement” that requires the KAD to only sell Keurig-
               branded or authorized single-serve coffee brewers and
               compatible portion packs.

               (Emphasis added.)

       199.    Consumers who purchase supplies from office-service or food-service

Distributors often get all of their consumable products from a single Distributor.

       200.    Such consumers are completely foreclosed from being able to purchase

Competitive Cups from their Distributors who have signed exclusive agreements with Keurig.

       201.    Retailers have informed Rogers Family of the exclusive provisions in the

Retailers’ agreements with Keurig and have stated that Keurig has threatened to terminate access

to Keurig K-Cup Branded portion packs if the Retailer purchases any Competitive Cups. Rogers




                                                - 44 -
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 50 of 130




Family also reports that some of the few Retailers that sell Competitive Cups have agreed with

Keurig to impose other restrictions on the sale of Rogers Family’s Competitive Cups.

       202.    According to Rogers Family’s sworn statements, although Staples found the

coffee to be of good quality, “due to [Staples’s] contractual agreements with [Keurig],” Staples is

“locked in tight” and cannot sell Competitive Cups.

       203.    Because a variety of brands—all controlled by Keurig through its web of

restrictive agreements—are available at Retailers, such as Staples, consumers would not realize

that they had no choice but to buy Keurig K-Cups at the point of sale if they purchase a Keurig

Portion Pack Brewer and Keurig Compatible Cups at the same Retailer.

D.     Keurig Uses Its Market Power in the Portion Pack Brewer Market to Coerce

       Purchasers of Keurig Portion Pack Brewers to Purchase Only Keurig K-Cups, or at

       Least to Not Purchase and Sell Competitive Cups

       204.    Keurig uses its market power in the Portion Pack Brewer Market to coerce

Distributors and Retailers, as well as other purchasers of Portion Pack Brewers, to purchase only

Keurig Compatible Cups manufactured by Keurig (i.e., Keurig K-Cups), or at least to not

purchase and sell Competitive Cups.

       205.    As discussed above, Keurig enjoyed up to a 93% market share in the Portion Pack

Brewer Market, has a massive installed base of those brewers, and controls the majority of major

coffee brands who sell products for use in such brewers.

       206.    Distributors and Retailers who purchase Keurig Portion Pack Brewers for resale

have to be able to purchase and provide their customers with Keurig Compatible Cups for those

brewers. But the restrictive language in their contracts with Keurig requires that they provide

their customers with only Keurig K-Cups; they are restricted from purchasing and providing

Competitive Cups to their customers.

       207.    In many of these contracts, Keurig prohibits the purchaser from contracting with

Cup Competitors in the Keurig Compatible Cup Market.




                                                - 45 -
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 51 of 130




       208.    To illustrate, as discussed above, some of Keurig’s contracts with Distributors

prohibit the Distributor from selling “any beverage base or portion pack product, other than

Keurig Packs, that can be used in a Keurig Brewer.”

       209.    These restrictive agreements containing such provisions constitute an unlawful

and per se tying agreement as alleged herein.

E.     Keurig’s Unlawful Conduct Has Harmed and Will Continue to Harm Competition

       and Consumers in the Keurig Compatible Cup Market

       210.    By the anticompetitive conduct alleged herein, including entering into an

extensive web of anticompetitive written agreements with horizontal competitors (the Roaster

Competitors), as well as with other participants throughout the supply chain, Keurig has gained

control over every aspect of the Keurig Compatible Cup Market, enabling Keurig to exclude

competition from this market.

       211.    Because Keurig has restrained and excluded competition from Cup Competitors,

there has been reduced output, less innovation, reduced consumer choice, and higher prices in

the Keurig Compatible Cup Market than there would have been in a competitive market.

       212.    Keurig’s anticompetitive conduct has harmed competition in the Keurig

Compatible Cup Market and has caused significant harm to consumers by reducing output,

limiting consumer choice and causing them to pay supracompetitive prices for Keurig K-Cups

and other Keurig Compatible Cups.

                                VIII. CLASS ALLEGATIONS

       213.    Plaintiffs bring this class action pursuant to Federal Rules of Civil Procedure

23(a) and 23(b)(2) and (b)(3), on their own behalf and as representatives of the Nationwide Class

and Indirect-Purchaser State Classes (collectively, “Classes”) as defined below with respect to

claims arising at any time between September 7, 2010 and such time as the anticompetitive

effects of Keurig’s conduct alleged herein ceases (the “Class Period”).1.
1
       Claims brought under Mississippi state law arise at any time between March 24, 2011
and such time as the anticompetitive effects of Keurig’s conduct alleged herein ceases (the




                                                - 46 -
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 52 of 130




A.     Nationwide Class Under the Laws of the State of Vermont for Monetary, Equitable,

       and Injunctive Relief, and Under Federal Law for Injunctive Relief Only

       214.    The following “Nationwide Class” is sought to be certified for monetary,

equitable, and injunctive relief under the laws of Vermont:


               All persons and entities in the United States and its various
               territories that indirectly purchased at least one Keurig K-Cup,
               which was manufactured or licensed by Keurig, its subsidiaries,
               affiliates, or joint venturers, for their own use and not for resale, at
               any time between September 7, 2010 and such time as the
               anticompetitive effects of Keurig’s conduct alleged herein ceases.
               Excluded from the Class are Keurig and its subsidiaries, parents,
               affiliates, joint venturers, Roaster Competitors, and parties to any
               supply, retail, or distribution contracts with Keurig relating to
               Keurig K-Cups or Keurig Portion Pack Brewers, as well as all
               federal governmental entities and instrumentalities of the federal
               government, states and their subdivisions, agencies and
               instrumentalities, and any judge or jurors assigned to this case.

       215.    Vermont law applies to the Nationwide Class because: (i) the center of gravity of

the unlawful conduct is Vermont where Keurig planned and orchestrated the unlawful activities

alleged herein; (ii) a substantial amount of the research and development, marketing,

manufacturing, and distribution of Keurig K-Cups sold to all indirect consumers in every state

and territory of the United States originated from or had a substantial connection with Vermont;

(iii) a substantial amount of the conspiratorial conduct alleged herein was orchestrated in and

emanated from Vermont; (iv) Keurig and its predecessor entity GMCR are identified as a

Vermont business; (v) the conduct that took place in Vermont had a substantial effect on trade

and commerce in every state and territory of the United States; (vi) a claim for relief under

Vermont’s laws exists for all victims of the violations of Vermont law, regardless of where a

consumer is a resident or where they purchased the product; (vii) Vermont has a substantial

interest in regulating Keurig’s conduct because Keurig is headquartered in Vermont and has its

largest operations and largest number of employees in Vermont; (viii) Vermont has a substantial

“Mississippi Class Period”).




                                                 - 47 -
     Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 53 of 130




interest in deterring and punishing Keurig’s unlawful conduct and ensuring that Vermont does

not become either a base or a haven for Keurig to inflict nationwide injuries; (ix) Keurig was

unjustly enriched and retains funds in constructive trust in Vermont, which were obtained from

consumers in every state and territory of the United States; and (x) Vermont has a substantial

interest in ensuring that money from sales that took place in other jurisdictions, but that flows

into Vermont and contributes to Vermont’s tax revenues, is not the result of violations of

Vermont’s laws.

       216.    The following “Nationwide Injunctive Class” is sought to be certified for

injunctive relief under the federal laws alleged herein:


               All persons and entities in the United States and its various
               territories that indirectly purchased at least one Keurig K-Cup,
               which was manufactured or licensed by Keurig, its subsidiaries,
               affiliates, or joint venturers, for their own use and not for resale, at
               any time between September 7, 2010 and such time as the
               anticompetitive effects of Keurig’s conduct alleged herein ceases.
               Excluded from the Class are Keurig and its subsidiaries, parents,
               affiliates, joint venturers, Roaster Competitors, and parties to any
               supply, retail, or distribution contracts with Keurig relating to
               Keurig K-Cups or Keurig Portion Pack Brewers, as well as all
               federal governmental entities and instrumentalities of the federal
               government, states and their subdivisions, agencies and
               instrumentalities, and any judge or jurors assigned to this case.

B.     State Law Indirect-Purchaser Classes

       217.    Plaintiffs also seek to certify the following classes (collectively, the

“Indirect-Purchaser State Classes”) with respect to claims under the antitrust, consumer

protection, or unfair trade practices statutes of each of those jurisdictions where applicable, and

under common law principles of unjust enrichment where recognized in such jurisdictions:

               (a)     Arizona: All persons and entities in Arizona that indirectly purchased at

                       least one Keurig K-Cup, which was manufactured or licensed by Keurig,

                       its subsidiaries, affiliates, or joint venturers, for their own use and not for

                       resale, at any time between September 7, 2010 and such time as the

                       anticompetitive effects of Keurig’s conduct alleged herein ceases.



                                                 - 48 -
Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 54 of 130




              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “Arizona Indirect-Purchaser Class”).

        (b)   Arkansas: All persons and entities in Arkansas that indirectly purchased
              at least one Keurig K-Cup, which was manufactured or licensed by

              Keurig, its subsidiaries, affiliates, or joint venturers, for their own use and

              not for resale, at any time between September 7, 2010 and such time as the

              anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “Arkansas Indirect-Purchaser Class”).

        (c)   California: All persons and entities in California that indirectly

              purchased at least one Keurig K-Cup, which was manufactured or licensed

              by Keurig, its subsidiaries, affiliates, or joint venturers, for their own use

              and not for resale, at any time between September 7, 2010 and such time

              as the anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig



                                        - 49 -
Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 55 of 130




              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “California Indirect-Purchaser Class”).

        (d)   District of Columbia: All persons and entities in the District of Columbia

              that indirectly purchased at least one Keurig K-Cup, which was

              manufactured or licensed by Keurig, its subsidiaries, affiliates, or joint

              venturers, for their own use and not for resale, at any time between

              September 7, 2010 and such time as the anticompetitive effects of

              Keurig’s conduct alleged herein ceases. Excluded from the Class are

              Keurig and its subsidiaries, parents, affiliates, joint venturers, Roaster

              Competitors, and parties to any supply, retail, or distribution contracts

              with Keurig relating to Keurig K-Cups or Keurig Portion Pack Brewers, as

              well as all federal governmental entities and instrumentalities of the

              federal government, states and their subdivisions, agencies and

              instrumentalities, and any judge or jurors assigned to this case (the

              “District of Columbia Indirect-Purchaser Class”).

        (e)   Iowa: All persons and entities in Iowa that indirectly purchased at least

              one Keurig K-Cup, which was manufactured or licensed by Keurig, its

              subsidiaries, affiliates, or joint venturers, for their own use and not for

              resale, at any time between September 7, 2010 and such time as the

              anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,



                                        - 50 -
Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 56 of 130




              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “Iowa Indirect-Purchaser Class”).

        (f)   Kansas: All persons and entities in Kansas that indirectly purchased at

              least one Keurig K-Cup, which was manufactured or licensed by Keurig,

              its subsidiaries, affiliates, or joint venturers, for their own use and not for

              resale, at any time between September 7, 2010 and such time as the

              anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “Kansas Indirect-Purchaser Class”).

        (g)   Maine: All persons and entities in Maine that indirectly purchased at least
              one Keurig K-Cup, which was manufactured or licensed by Keurig, its

              subsidiaries, affiliates, or joint venturers, for their own use and not for

              resale, at any time between September 7, 2010 and such time as the

              anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “Maine Indirect-Purchaser Class”).




                                        - 51 -
Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 57 of 130




        (h)   Massachusetts: All persons and entities in Massachusetts that indirectly

              purchased at least one Keurig K-Cup, which was manufactured or licensed

              by Keurig, its subsidiaries, affiliates, or joint venturers, for their own use

              and not for resale, at any time between September 7, 2010 and such time

              as the anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “Massachusetts Indirect-Purchaser Class”).

        (i)   Michigan: All persons and entities in Michigan that indirectly purchased
              at least one Keurig K-Cup, which was manufactured or licensed by

              Keurig, its subsidiaries, affiliates, or joint venturers, for their own use and

              not for resale, at any time between September 7, 2010 and such time as the

              anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “Michigan Indirect-Purchaser Class”).

        (j)   Minnesota: All persons and entities in Minnesota that indirectly

              purchased at least one Keurig K-Cup, which was manufactured or licensed

              by Keurig, its subsidiaries, affiliates, or joint venturers, for their own use



                                        - 52 -
Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 58 of 130




              and not for resale, at any time between September 7, 2010 and such time

              as the anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “Minnesota Indirect-Purchaser Class”).

        (k)   Mississippi: All persons and entities in Mississippi that indirectly
              purchased at least one Keurig K-Cup, which was manufactured or licensed

              by Keurig, its subsidiaries, affiliates, or joint venturers, for their own use

              and not for resale, at any time during the Mississippi Class Period.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “Mississippi Indirect-Purchaser Class”).

        (l)   Missouri: All persons and entities in Missouri that indirectly purchased at

              least one Keurig K-Cup, which was manufactured or licensed by Keurig,

              its subsidiaries, affiliates, or joint venturers, for their own use and not for

              resale, at any time between September 7, 2010 and such time as the

              anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or



                                        - 53 -
Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 59 of 130




              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “Missouri Indirect-Purchaser Class”).

        (m)   Nebraska: All persons and entities in Nebraska that indirectly purchased

              at least one Keurig K-Cup, which was manufactured or licensed by

              Keurig, its subsidiaries, affiliates, or joint venturers, for their own use and

              not for resale, at any time between September 7, 2010 and such time as the

              anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “Nebraska Indirect-Purchaser Class”).

        (n)   Nevada: All persons and entities in Nevada that indirectly purchased at

              least one Keurig K-Cup, which was manufactured or licensed by Keurig,

              its subsidiaries, affiliates, or joint venturers, for their own use and not for

              resale, at any time between September 7, 2010 and such time as the

              anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,



                                        - 54 -
Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 60 of 130




              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “Nevada Indirect-Purchaser Class”).

        (o)   New Hampshire: All persons and entities in New Hampshire that

              indirectly purchased at least one Keurig K-Cup, which was manufactured

              or licensed by Keurig, its subsidiaries, affiliates, or joint venturers, for

              their own use and not for resale, at any time between September 7, 2010

              and such time as the anticompetitive effects of Keurig’s conduct alleged

              herein ceases. Excluded from the Class are Keurig and its subsidiaries,

              parents, affiliates, joint venturers, Roaster Competitors, and parties to any

              supply, retail, or distribution contracts with Keurig relating to Keurig K-

              Cups or Keurig Portion Pack Brewers, as well as all federal governmental

              entities and instrumentalities of the federal government, states and their

              subdivisions, agencies and instrumentalities, and any judge or jurors

              assigned to this case (the “New Hampshire Indirect-Purchaser Class”).

        (p)   New Mexico: All persons and entities in New Mexico that indirectly
              purchased at least one Keurig K-Cup, which was manufactured or licensed

              by Keurig, its subsidiaries, affiliates, or joint venturers, for their own use

              and not for resale, at any time between September 7, 2010 and such time

              as the anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “New Mexico Indirect-Purchaser Class”).




                                        - 55 -
Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 61 of 130




        (q)   New York: All persons and entities in New York that indirectly

              purchased at least one Keurig K-Cup, which was manufactured or licensed

              by Keurig, its subsidiaries, affiliates, or joint venturers, for their own use

              and not for resale, at any time between September 7, 2010 and such time

              as the anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “New York Indirect-Purchaser Class”).

        (r)   North Carolina: All persons and entities in North Carolina that indirectly
              purchased at least one Keurig K-Cup, which was manufactured or licensed

              by Keurig, its subsidiaries, affiliates, or joint venturers, for their own use

              and not for resale, at any time between September 7, 2010 and such time

              as the anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “North Carolina Indirect-Purchaser Class”).

        (s)   North Dakota: All persons and entities in North Dakota that indirectly

              purchased at least one Keurig K-Cup, which was manufactured or licensed

              by Keurig, its subsidiaries, affiliates, or joint venturers, for their own use



                                        - 56 -
Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 62 of 130




              and not for resale, at any time between September 7, 2010 and such time

              as the anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “North Dakota Indirect-Purchaser Class”).

        (t)   Oregon: All persons and entities in Oregon that indirectly purchased at
              least one Keurig K-Cup, which was manufactured or licensed by Keurig,

              its subsidiaries, affiliates, or joint venturers, for their own use and not for

              resale, at any time between September 7, 2010 and such time as the

              anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “Oregon Indirect-Purchaser Class”).

        (u)   Rhode Island: All persons and entities in Rhode Island that indirectly

              purchased at least one Keurig K-Cup, which was manufactured or licensed

              by Keurig, its subsidiaries, affiliates, or joint venturers, for their own use

              and not for resale, at any time between July 15, 2013 and such time as the

              anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,



                                        - 57 -
Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 63 of 130




              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “Rhode Island Indirect-Purchaser Class”).

        (v)   South Dakota: All persons and entities in South Dakota that indirectly

              purchased at least one Keurig K-Cup, which was manufactured or licensed

              by Keurig, its subsidiaries, affiliates, or joint venturers, for their own use

              and not for resale, at any time between September 7, 2010 and such time

              as the anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “South Dakota Indirect-Purchaser Class”).

        (w)   Tennessee: All persons and entities in Tennessee that indirectly

              purchased at least one Keurig K-Cup, which was manufactured or licensed

              by Keurig, its subsidiaries, affiliates, or joint venturers, for their own use

              and not for resale, at any time between September 7, 2010 and such time

              as the anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and



                                        - 58 -
Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 64 of 130




              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “Tennessee Indirect-Purchaser Class”).

        (x)   Vermont: All persons and entities in Vermont that indirectly purchased at

              least one Keurig K-Cup, which was manufactured or licensed by Keurig,

              its subsidiaries, affiliates, or joint venturers, for their own use and not for

              resale, at any time between September 7, 2010 and such time as the

              anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “Vermont Indirect-Purchaser Class”).

        (y)   West Virginia: All persons and entities in West Virginia that indirectly
              purchased at least one Keurig K-Cup, which was manufactured or licensed

              by Keurig, its subsidiaries, affiliates, or joint venturers, for their own use

              and not for resale, at any time between September 7, 2010 and such time

              as the anticompetitive effects of Keurig’s conduct alleged herein ceases.

              Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

              joint venturers, Roaster Competitors, and parties to any supply, retail, or

              distribution contracts with Keurig relating to Keurig K-Cups or Keurig

              Portion Pack Brewers, as well as all federal governmental entities and

              instrumentalities of the federal government, states and their subdivisions,

              agencies and instrumentalities, and any judge or jurors assigned to this

              case (the “West Virginia Indirect-Purchaser Class”).



                                        - 59 -
    Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 65 of 130




                (z)     Wisconsin: All persons and entities in Wisconsin that indirectly

                        purchased at least one Keurig K-Cup, which was manufactured or licensed

                        by Keurig, its subsidiaries, affiliates, or joint venturers, for their own use

                        and not for resale, at any time between September 7, 2010 and such time

                        as the anticompetitive effects of Keurig’s conduct alleged herein ceases.

                        Excluded from the Class are Keurig and its subsidiaries, parents, affiliates,

                        joint venturers, Roaster Competitors, and parties to any supply, retail, or

                        distribution contracts with Keurig relating to Keurig K-Cups or Keurig

                        Portion Pack Brewers, as well as all federal governmental entities and

                        instrumentalities of the federal government, states and their subdivisions,

                        agencies and instrumentalities, and any judge or jurors assigned to this

                        case (the “Wisconsin Indirect-Purchaser Class”).

       218.     Each of the Classes is individually so numerous that joinder of all members is

impracticable. Even though the exact number of members of each of the Classes is unknown at

this time, based on the nature of the trade and commerce involved, Plaintiffs reasonably believe

that there are at least thousands of members in each of the Classes and that their identities can be

readily ascertained from records in the possession of Keurig and third parties.

       219.     Each of the Classes is readily ascertainable because: (i) the vast majority of

Keurig K-Cups are purchased by consumers through a small number of large third-party vendors,

Retailers, or Distributors who have detailed records of customer sales from purchase orders,

invoices, on-line transaction records, membership programs, or loyalty-reward card records; (2) a

substantial number of the members of the Classes have proof of their purchases by virtue of

receipts or credit card statements, or other evidence; and (3) Keurig is in possession of data that

identifies a substantial number of members of the Classes, including warranty data as well as

other consumer data provided to Keurig by Distributors, Retailers, and other third-party vendors.

       220.     Members of the Classes are geographically dispersed. Members of the

Nationwide Class and Nationwide Injunctive Class are dispersed throughout the United States and



                                                  - 60 -
      Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 66 of 130




its territories, and members of the State Indirect Purchaser Classes are dispersed throughout and

beyond the states for which such Classes are defined herein.

        221.    Plaintiffs’ claims are typical of the claims of the other members of the Classes.

        222.    Plaintiffs and the members of the Classes have all sustained damages during the

applicable Class Period as a result of having purchased one or more Keurig K-Cups indirectly

from Keurig at supracompetitive prices. Keurig’s anticompetitive conduct alleged herein, the

impact of such conduct, and the relief sought are all issues or questions that are common to

Plaintiffs and the Classes.

        223.    Plaintiffs will fairly and adequately protect the interests of the Classes and have

retained counsel competent and experienced in class action and antitrust litigation. Plaintiffs’

interests are coincident with, and not antagonistic to, the interests of the Classes.

        224.    Common questions of law and fact exist as to all members of the Classes and

predominate over any questions solely affecting individual Class members.

        225.    The questions of law and fact common to the Classes include, but are not limited

to:

                (a)     Whether the Portion Pack Brewer Market is a relevant product market;

                (b)     Whether the Keurig Compatible Cup Market is a relevant product market;

                (c)     Whether the United States constitutes a relevant geographic market for the

                        Portion Pack Brewer Market and the Keurig Compatible Cup Market;

                (d)     Whether Keurig possesses market or monopoly power in the Portion Pack

                        Brewer Market;

                (e)     Whether Keurig possesses market or monopoly power in the Keurig

                        Compatible Cup Market;

                (f)     Whether Keurig and its alleged horizontal competitors (Roaster

                        Competitors) agreed or combined to restrain competition and exclude

                        competitors from the Keurig Compatible Cup Market;




                                                  - 61 -
    Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 67 of 130




                (g)    Whether Keurig entered into concerted refusals to deal in order to

                       foreclose competition and exclude Cup Competitors from the Keurig

                       Compatible Cup Market;

                (h)    Whether Keurig used its market power in the Portion Pack Brewer Market

                       to coerce purchasers who buy Portion Pack Brewers to purchase Keurig

                       K-Cups, or at least not to purchase Competitive Cups;

                (i)    Whether Keurig combined or conspired to fix, raise, maintain, or stabilize

                       the price of Keurig K-Cups or otherwise restrain trade in the United

                       States;

                (j)    Whether Keurig violated federal and state antitrust and consumer

                       protection laws;

                (k)    Whether the conduct of Keurig, as alleged in this SAC, caused injury to

                       the business or property of Plaintiffs and the members of the Class;

                (l)    The effect of Keurig’s conduct on the prices of Keurig K-Cups sold in the

                       United States during the applicable Class Period;

                (m)    The appropriate class-wide measure of damages; and

                (n)    Whether the Classes are entitled to injunctive relief sought herein.

       226.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy because joinder of all members of each Class is impracticable.

       227.     The prosecution of separate actions by individual members of the Classes would

impose heavy burdens upon the courts and the parties, and it would create a risk of inconsistent or

varying adjudications of the questions of law and fact common to each of the members of the

Classes. A class action would achieve substantial economies of time, effort, and expense, and it

would assure uniformity of decision as to persons similarly situated without sacrificing procedural

fairness. There will be no material difficulty in the management of this action as a class action on

behalf of the Classes. Though the laws of different states are implicated in the SAC, these laws




                                                 - 62 -
    Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 68 of 130




are substantially similar to one another and the common elements can be grouped together in

readily manageable categories.

                                   IX. CLAIMS FOR RELIEF2

                                FIRST CLAIM FOR RELIEF
                                Vermont Antitrust Violations
         Violation of 9 V.S.A. §§ 2453, 2461, 2465 — Vermont Consumer Fraud Act
                  (Monopolization — Exclusive Dealing — Group Boycott)
                             On Behalf of the Nationwide Class
        228.    Plaintiffs incorporate and re-allege the allegations set forth in paragraphs 1

through 225 of this SAC.

        229.    The Vermont Consumer Fraud Act (“VCFA”), 9 V.S.A. §§ 2453, et seq.,

prohibits unfair and deceptive methods of competition in commerce and provides a private

remedy for “any consumer who . . . sustains damages or injury as a result of any false or

fraudulent representations or practices prohibited by . . . this title.” (Emphasis added.)

        230.    Section 2461c(a) of the VCFA provides that: “No person, with the intent to harm

competition, shall … maintain a monopoly or otherwise harm[] competition. A violation of this

subsection is deemed to be an unfair method of competition in commerce and a violation of

section 2453 of this title.”

        231.    The VCFA gives any person the right to recover for harm sustained as a result of

any violation of the VCFA, regardless of whether the person dealt directly with the defendant.

        232.    The VCFA does not require that the person bringing the action be a resident of

Vermont, nor does it require that the person bringing the action have purchased the product in

Vermont.




2
 Plaintiffs continue to plead all Claims for Relief pleaded in the Second Amended Complaint in
spite of This Court’s Opinion and Order of April 22, 2019 (ECF No. 581) in order to preserve
such claims in light of their Motion for Reconsideration (ECF No. 582) as well as for any future
appeal.




                                                 - 63 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 69 of 130




       233.    Keurig is and was a seller, solicitor, or other violator as those terms are used

under Vermont law and, by the conduct alleged herein, intended to harm competition in the

Keurig Compatible Cup Market.

       234.    Plaintiffs and the Nationwide Class were subjected to supracompetitive pricing in

the Keurig Compatible Cup Market while unaware that Keurig and its co-conspirators had

restrained, and further threatened to restrain, competition in the Relevant Markets:

               (a)    By entering into exclusive supply arrangements with manufacturers of

                      equipment and suppliers of components needed to produce traditionally-

                      designed Keurig Compatible Cups to deter or foreclose potential Cup

                      Competitors from entering and effectively competing in the Keurig

                      Compatible Cup Market;

               (b)    By entering into multi-year exclusive agreements with Roaster

                      Competitors to lock up substantially all of their coffee (and other hot-

                      beverage products) for use in Keurig Compatible Cups and preventing

                      them from doing business with Cup Competitors, collectively constituting

                      a concerted refusal to deal with Cup Competitors (i.e., a group boycott);

                      and

               (c)    By entering into multi-year, exclusive dealing agreements with

                      Distributors and Retailers who agreed not to do business or to severely

                      limit the volume or scope of business they do with Cup Competitors.

       235.    By virtue of the conduct alleged herein, Keurig and those acting in concert with it

entered into contracts where the effect of such contract was to substantially lessen competition or

tended to create a monopoly in a line of trade or commerce in Vermont in violation of Section

2453, et seq., of Vermont Title 9.

       236.    Keurig’s contract, combination, trust or conspiracy was centered in, carried out,

and effectuated and perfected substantially within the state of Vermont. Specifically, Keurig

formulated in Vermont its practices designed to harm competition, and this conduct injured all



                                                - 64 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 70 of 130




members of the Nationwide Class in every state and territory of the United States. This claim for

relief under Vermont law is brought on behalf of all members of the Nationwide Class, whether

or not they are Vermont residents and whether or not they purchased their product in Vermont.

Alternatively, this claim for relief is brought on behalf of only the Vermont Indirect-Purchaser

Class.

         237.   As a direct and proximate result of Keurig’s unlawful conduct, Plaintiffs and the

members of the Nationwide Class and the Vermont Indirect-Purchaser Class have been injured in

their business or property by paying more for Keurig K-Cups than they otherwise would have

paid but for Keurig’s unlawful conduct. As a result of Keurig’s violation of Section 2453, et

seq., of Vermont Title 9, Plaintiffs and the Nationwide Class seek the consideration given or the

value thereof by the Nationwide Class for Keurig K-Cups (or damages in the alternative), and

exemplary damages not exceeding three times the value of the consideration given by the

Nationwide Class for Keurig K-Cups, as well as the costs of suit, including reasonable attorneys’

fees, pursuant to Section 2465 of Vermont Title 9.

                               SECOND CLAIM FOR RELIEF
                              Vermont Unlawful Tying Violations
           Violation of 9 V.S.A. §§ 2453, 2461, 2465, Vermont Consumer Fraud Act
                              On Behalf of the Nationwide Class
         238.   Plaintiffs incorporate and re-allege the allegations set forth in paragraphs 1
through 225 of this SAC.

         239.   Keurig Portion Pack Brewers (tying products) and Keurig K-Cups (tied products)

are separate and distinct products.

         240.   Keurig coerced Distributors and Retailers, and other third-party purchasers of

Keurig Portion Pack Brewers, into accepting Keurig K-Cups or at least into agreeing not to

purchase Competitive Cups.

         241.   Keurig has and had sufficient economic power in the Keurig Portion Pack Brewer

Market to coerce Keurig Portion Pack Brewer purchasers’ acceptance of Keurig K-Cups.




                                                 - 65 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 71 of 130




       242.    Keurig’s conduct has and had anticompetitive effects in the Keurig Compatible

Cup Market.

       243.    Keurig’s conduct involved a “not insubstantial” amount of interstate commerce in

the Keurig Compatible Cup Market.

       244.    Plaintiffs and the Nationwide Class have been and will continue to be harmed by

the conduct alleged herein because Keurig’s conduct has and will continue to cause consumers to

pay supracompetitive prices for Keurig K-Cups and has substantially foreclosed and will

continue to restrict consumers’ ability to have meaningful access to alternative less expensive,

high-quality Competitive Cups.

       245.    Keurig’s conduct was a substantial factor in causing Plaintiffs’ and the

Nationwide Class’s harm.

       246.    Keurig’s conduct alleged herein injured all members of the Nationwide Class in

every state and territory of the United States. Therefore, this claim for relief under Vermont law

is brought on behalf of all members of the Nationwide Class, whether or not they are Vermont

residents and whether or not they purchased their product in Vermont. Alternatively, this claim

for relief is brought on behalf of only the Vermont Indirect-Purchaser Class.

       247.    As a direct and proximate result of Keurig’s unlawful conduct, Plaintiffs and the

members of the Nationwide Class and the Vermont Indirect-Purchaser Class have been injured in

their business or property by paying more for Keurig K-Cups than they otherwise would have

paid but for Keurig’s unlawful conduct. As a result of Keurig’s violation of Section 2453, et

seq., of Vermont Title 9, Plaintiffs and the Nationwide Class seek the consideration given or the

value thereof by the Nationwide Class for Keurig K-Cups (or damages in the alternative), and

exemplary damages not exceeding three times the value of the consideration given by the

Nationwide Class for Keurig K-Cups, as well as the costs of suit, including reasonable attorneys’

fees, pursuant to Section 2465 of Vermont Title 9.




                                                - 66 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 72 of 130




                                THIRD CLAIM FOR RELIEF
                   Violation of Vermont Common Law Unjust Enrichment
                              On Behalf of the Nationwide Class
       248.    Plaintiffs incorporate and re-allege the allegations set forth in paragraphs 1

through 225 of this SAC.

       249.    By virtue of the sale of Keurig K-Cups to Plaintiffs and the Nationwide Class, a

benefit was conferred on Keurig.

       250.    Keurig accepted the benefit.

       251.    Keurig retained the benefit under such circumstances that it would be inequitable

for Keurig not to compensate Plaintiffs and the Nationwide Class for the benefit conferred on

Keurig.

       252.    Plaintiffs and the Nationwide Class therefore seek a constructive trust, restitution,

or disgorgement of profits or all monies conferred on Keurig as a result of Keurig K-Cup

purchases made by Plaintiffs and the Nationwide Class.

       253.    Keurig received and accepted a benefit from all members of the Nationwide Class

in every state and territory of the United States. Therefore, this claim for relief under Vermont

law is brought on behalf of all members of the Nationwide Class, whether or not they are

Vermont residents and whether or not they purchased their product in Vermont. Alternatively,

this claim for relief is brought on behalf of only the Vermont Indirect-Purchaser Class.

                           FOURTH CLAIM FOR RELIEF
                Violation of Section 1 of the Sherman Act, 15 U.S.C. § 1
     (Agreements Restraining Trade — Concerted Refusal to Deal — Group Boycott)
                                 Injunctive Relief Only
       254.    Plaintiffs incorporate and re-allege the allegations set forth in paragraphs 1

through 225 of this SAC.

       255.    Keurig entered into Roaster Agreements with its Roaster Competitors. The

Roaster Agreements, and their enforcement, constitute contracts, combinations, and conspiracies

that substantially, unreasonably, and unduly restrain trade in the Keurig Compatible Cup Market,




                                                - 67 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 73 of 130




and harmed Plaintiffs and the Nationwide Injunctive Class thereby, in at least the following

manners:

               (a)     The Roaster Agreements constitute concerted refusals to deal, in which the

                       parties thereto refused to do business with Cup Competitors;

               (b)     The Roaster Agreements, alone and together with other restraints as pled

                       herein, have as an end an intended consequence of coercing or pressuring

                       Cup Competitors to become licensees of Keurig; and

               (c)     The Roaster Agreements constitute unlawful horizontal restraints on trade.

       256.    The Roaster Agreements restrain a sufficiently substantial portion of the Keurig

Compatible Cup Market to the detriment of competition.

       257.    The Roaster Agreements had, and have at the time of the filing of this SAC, at

least the following effects:

               (a)     To deprive all or substantially all Cup Competitors of significant sources

                       of high-quality coffee for the purpose of inclusion in Competitive Cups;

               (b)     To deprive all or substantially all Cup Competitors of the use of

                       substantially all major and recognizable brands of coffee;

               (c)     To deprive all or substantially all Cup Competitors of the ability to enter

                       into manufacturing agreements with substantially all of the Roaster

                       Competitors for the purpose of manufacturing Competitive Cups; and

               (d)     To deprive all or substantially all Cup Competitors of the ability to

                       contract to access the retail or distribution networks of substantially all of

                       the Roaster Competitors that have their own retail or distribution

                       operations.

       258.    The Roaster Agreements have created barriers to entry into the Keurig

Compatible Cup Market, limited the output of Competitive Cups, limited the array of

Competitive Cups available to consumers, and artificially raised and maintained the price paid by

consumers in the Keurig Compatible Cup Market.



                                                 - 68 -
    Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 74 of 130




       259.     Keurig is per se liable for the creation, maintenance, and enforcement of the

Roaster Agreements.

       260.     Plaintiffs and members of the Nationwide Injunctive Class were injured in their

business or property by the Roaster Agreements alleged above which facilitated, enabled,

assisted, or furthered Defendant’s substantial foreclosure and exclusion of competition in the

Relevant Markets.

       261.     The contract, combination, and conspiracy is continuing, and will continue unless

the injunctive relief prayed for herein is granted.

       262.     Plaintiffs and the Nationwide Injunctive Class are entitled to an injunction against

the Defendant, preventing and restraining the violations alleged herein.

                                   FIFTH CLAIM FOR RELIEF
                      Violation of Section 1 of the Sherman Act, 15 U.S.C. § 1
                                        (Restraint of Trade)
                                       Injunctive Relief Only
        263.    Plaintiffs incorporate and re-allege the allegations set forth in paragraphs 1

through 225 of this SAC.

        264.    Keurig has entered into a series of agreements throughout the supply chain for the

Keurig Compatible Cup Market that restrain trade:

                (a)      By entering into exclusive supply arrangements with manufacturers of

                         equipment, and suppliers of components, needed to produce traditionally-

                         designed Keurig Compatible Cups to deter or foreclose potential Cup

                         Competitors from entering and effectively competing in the Keurig

                         Compatible Cup Market;

                (b)      By entering into multi-year exclusive agreements with Roaster

                         Competitors to lock up substantially all of their coffee (and other hot-

                         beverage products) for use in Keurig Compatible Cups and preventing

                         them from doing business with Cup Competitors; and




                                                  - 69 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 75 of 130




               (c)     By entering into multi-year, exclusive dealing agreements with

                       Distributors and Retailers who agreed not to do business or to severely

                       limit the volume or scope of business they do with Cup Competitors.

       265.    Some of Keurig’s exclusionary agreements with Retailers and Distributors

prohibit Retailers and Distributors from purchasing Competitive Cups.

       266.    Keurig’s exclusionary agreements with suppliers of the components necessary to

manufacture traditionally-designed Keurig Compatible Cups (including Roaster Competitors and

other suppliers of coffee or other hot-beverage products that are contained within Keurig

Compatible Cups and suppliers of components used to make the Keurig Compatible Cups

themselves) and with suppliers of the machinery necessary to manufacture traditionally-designed

Keurig Compatible Cups prohibit these suppliers from supplying the same components and

equipment to Cup Competitors for the purpose of manufacturing Competitive Cups.

       267.    Keurig’s exclusionary agreements with Retailers, Distributors, component

suppliers, and machinery suppliers substantially foreclosed competition in the Keurig

Compatible Cup Market by preventing Cup Competitors from accessing the inputs (i.e.,

equipment, components, and coffee) and retail and distribution channels generally necessary to

compete in the Keurig Compatible Cup Market.

       268.    There is no procompetitive justification for these exclusionary agreements that

outweighs their anticompetitive effects; namely, the foreclosure of competition in the Keurig

Compatible Cup Market. Any possible procompetitive benefits for such conduct could have

been obtained by less restrictive alternatives.

       269.    Keurig’s exclusionary agreements with retailers, distributors, and suppliers

injured, and continues to injure, Plaintiffs and members of the Nationwide Injunctive Class in

their business or property by:




                                                  - 70 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 76 of 130




               (a)      Restricting output and limiting consumer choice in the Keurig Compatible

                        Cup Market; and

               (b)      Forcing Plaintiffs and members of the Nationwide Injunctive Class to pay

                        artificially high, supracompetitive prices for Keurig K-Cups.

       270.    The injury to Plaintiffs and members of the Nationwide Injunctive Class was a

direct, foreseeable, and proximate result of Keurig’s exclusionary agreements with Retailers,

Distributors, and suppliers.

       271.    Plaintiffs and members of the Nationwide Injunctive Class have suffered

irreparable harm and do not have an adequate remedy at law. Accordingly, Plaintiffs and

members of the Nationwide Injunctive Class seek injunctive and equitable relief.

                                  SIXTH CLAIM FOR RELIEF
                     Violation of Section 1 of the Sherman Act, 15 U.S.C. § 1
                         and Section 3 of the Clayton Act, 15 U.S.C. § 14
                                        (Exclusive Dealing)
                                      Injunctive Relief Only
       272.    Plaintiffs incorporate and re-allege the allegations set forth in paragraphs 1

through 225 of this SAC.

       273.    Keurig has entered into multi-year, exclusive dealing agreements with

Distributors and Retailers who agreed not to do business or to severely limit the volume or scope

of business they do with Cup Competitors.
       274.    These exclusionary agreements generally involved Keurig’s conditioning of sales

to Distributors and Retailers on the Retailers and Distributors not dealing in the goods of Cup

Competitors.

       275.    These exclusionary agreements substantially foreclosed competition in the Keurig

Compatible Cup Market by preventing Cup Competitors from accessing distribution and retail

channels generally necessary to meaningfully compete with Keurig.

       276.    There is no procompetitive justification for these exclusionary agreements that

outweighs the anticompetitive effects of such agreements, namely the foreclosure of competition




                                                - 71 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 77 of 130




in the Keurig Compatible Cup Market. Any possible procompetitive benefits for such conduct

could have been obtained by less restrictive alternatives.

       277.    Keurig’s exclusionary agreements injured and continues to injure Plaintiffs and

members of the Nationwide Injunctive Class in their business or property by:

               (a)      Restricting output and limiting consumer choice in the Keurig Compatible

                        Cup Market; and

               (b)      Forcing Plaintiffs and members of the Nationwide Injunctive Class to pay

                        artificially high, supracompetitive prices for Keurig K-Cups.

       278.    The injury to Plaintiffs and members of the Nationwide Injunctive Class was a

direct, foreseeable, and proximate result of Keurig’s exclusionary agreements.

       279.    Plaintiffs and members of the Nationwide Injunctive Class have suffered

irreparable harm and do not have an adequate remedy at law. Accordingly, Plaintiffs and

members of the Nationwide Class seek injunctive and equitable relief.

                               SEVENTH CLAIM FOR RELIEF
                     Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2
                                         (Monopolization)
                                      Injunctive Relief Only
       280.    Plaintiffs incorporate and re-allege the allegations set forth in paragraphs 1

through 225 of this SAC.
       281.    The relevant market is the Keurig Compatible Cup Market in the United States.

       282.    Keurig has monopoly power in the Keurig Compatible Cup Market.

       283.    Keurig has willfully acquired or maintained its monopoly in the Keurig

Compatible Cup Market:

               (a)      By entering into exclusive supply arrangements with manufacturers of

                        equipment and suppliers of components needed to produce traditionally-

                        designed Keurig Compatible Cups to deter or foreclose potential Cup

                        Competitors from entering and effectively competing in the Keurig

                        Compatible Cup Market;




                                                - 72 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 78 of 130




               (b)     By entering into multi-year exclusive agreements with Roaster

                       Competitors to lock up substantially all of their coffee (and other hot-

                       beverage products) for use in Keurig Compatible Cups and preventing

                       them from doing business with Cup Competitors; and

               (c)     By entering into multi-year, exclusive dealing agreements with

                       Distributors and Retailers who agreed not to do business or to severely

                       limit the volume or scope of business they do with Cup Competitors.

       284.    Keurig’s acquisition or maintenance of its monopoly in the Keurig Compatible

Cup Market is not a result of growth or development as a consequence of a superior product,

business acumen, or historic accident, but is the result of the unlawful conduct alleged herein.

       285.    There is no procompetitive justification for Keurig’s anticompetitive conduct that

outweighs its anticompetitive effects; namely, the foreclosure of competition in the Keurig

Compatible Cup Market. Any possible procompetitive benefits for such conduct could have

been obtained by less restrictive alternatives.

       286.    Keurig’s willful acquisition or maintenance of its monopoly in the Keurig

Compatible Cup Market injured, and continues to injure, Plaintiffs and members of the

Nationwide Injunctive Class in their business or property by:

               (a)     Restricting output and limiting consumer choice in the Keurig Compatible

                       Cup Market; and

               (b)     Forcing Plaintiffs and members of the Nationwide Injunctive Class to pay

                       artificially high, supracompetitive prices for Keurig K-Cups.

       287.    The injury to Plaintiffs and members of the Nationwide Injunctive Class was a

foreseeable consequence of Keurig’s willful acquisition or maintenance of its monopoly in the

Keurig Compatible Cup Market.

       288.    Plaintiffs and members of the Nationwide Injunctive Class have suffered

irreparable harm and do not have an adequate remedy at law. Accordingly, Plaintiffs and

members of the Nationwide Injunctive Class seek injunctive and equitable relief.



                                                  - 73 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 79 of 130




                                EIGHTH CLAIM FOR RELIEF
                     Violation of Section 2 of the Sherman Act, 15 U.S.C. § 2
                                   (Attempted Monopolization)
                                      Injunctive Relief Only
       289.    Plaintiffs incorporate and re-allege the allegations set forth in paragraphs 1

through 225 of this SAC.

       290.    The relevant market is the Keurig Compatible Cup Market in the United States.

       291.    Keurig has attempted to monopolize the Keurig Compatible Cup Market.

       292.    Keurig has willfully engaged in predatory or anticompetitive conduct with the

specific intent of monopolizing the Keurig Compatible Cup Market:

               (a)      By entering into exclusive supply arrangements with manufacturers of

                        equipment and suppliers of components needed to produce traditionally-

                        designed Keurig Compatible Cups to deter or foreclose potential Cup

                        Competitors from entering and effectively competing in the Keurig

                        Compatible Cup Market;

               (b)      By entering into multi-year exclusive agreements with Roaster

                        Competitors to lock up substantially all of their coffee (and other hot-

                        beverage products) for use in Keurig Compatible Cups and preventing
                        them from doing business with Cup Competitors; and
               (c)      By entering into multi-year, exclusive dealing agreements with

                        Distributors and Retailers who agreed not to do business or to severely

                        limit the volume or scope of business they do with Cup Competitors.

       293.    The anticompetitive conduct described herein undertaken by Keurig creates a

dangerous probability that Keurig will achieve monopoly power in the Keurig Compatible Cup

Market.

       294.    There is no procompetitive justification for Keurig’s anticompetitive conduct that

outweighs its anticompetitive effects; namely, the foreclosure of competition in the Keurig




                                                 - 74 -
      Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 80 of 130




Compatible Cup Market. Any possible procompetitive benefits for such conduct could have

been obtained by less restrictive alternatives.

        295.   Keurig’s predatory and anticompetitive conduct described herein, which was done

with the intent of monopolizing the Keurig Compatible Cup Market, injured, and continues to

injure, Plaintiffs and members of the Nationwide Injunctive Class in their business or property

by:

               (a)     Restricting output and limiting consumer choice in the Keurig Compatible

                       Cup Market; and

               (b)     Forcing Plaintiffs and members of the Nationwide Injunctive Class to pay

                       artificially high, supracompetitive prices for Keurig K-Cups.

        296.   The injury to Plaintiffs and members of the Nationwide Injunctive Class was a

foreseeable consequence of Keurig’s predatory and unlawful conduct, described herein, which

was done with the intent of monopolizing the Keurig Compatible Cup Market.

        297.   Plaintiffs and members of the Nationwide Injunctive Class have suffered

irreparable harm and do not have an adequate remedy at law. Accordingly, Plaintiffs and

members of the Nationwide Class seek injunctive and equitable relief.

                               NINTH CLAIM FOR RELIEF
               Violation of Other State Antitrust and Unfair Competition Laws
        298.   Plaintiffs incorporate and re-allege the allegations set forth in paragraphs 1

through 225 of this SAC.

        299.   Keurig K-Cups are distributed or sold in each of the below jurisdictions by at least

one of the Roaster Competitors, Distributors, or Retailers.

        300.   Keurig entered into unlawful agreements in each of the below jurisdictions.




                                                  - 75 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 81 of 130




                                             Arizona

       301.    By reason of the conduct alleged herein, Keurig has violated Arizona Rev. Stat.

§§ 44-1401, et seq.

       302.    Keurig entered into a contract, combination, or conspiracy between two or more

persons in restraint of, or to monopolize, trade or commerce in the Keurig Compatible Cup

Market, a substantial part of which occurred within Arizona.

       303.    Keurig established, maintained, or used a monopoly, or attempted to establish a

monopoly, of trade or commerce in the Relevant Markets, a substantial part of which occurred

within Arizona, for the purpose of excluding competition or controlling, fixing, or maintaining

prices in the Keurig Compatible Cup Market.

       304.    Keurig’s violations of Arizona law were flagrant.

       305.    Keurig’s unlawful conduct substantially affected Arizona’s trade and commerce.




                                                                                         In

addition, there are numerous retail outlets offering K-Cups for sale in Arizona.

       306.    As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the Arizona Indirect-Purchaser Class have been injured in their business or property and are

threatened with further injury.

       307.    By reason of the foregoing, the Arizona Indirect-Purchaser Class is entitled to

seek all forms of relief available under Arizona Revised Stat. §§ 44-1401, et seq.




                                                - 76 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 82 of 130




                                            California

       308.    By reason of the conduct alleged herein, Keurig has violated California Bus. &

Prof. Code §§ 16700, et seq. and California’s Unfair Competition Law, Cal. Bus. & Prof. Code

§§17200, et seq.

       309.    Keurig entered into and engaged in a continuing unlawful trust in restraint of the

trade and commerce as alleged herein in violation of California Bus. & Prof. Code §§ 16700,

16720, et seq. In order to maintain the price of Keurig K-Cups at supracompetitive levels at the

California Indirect-Purchaser Class’s expense, Keurig has combined and conspired to restrain

and exclude competition in the Keurig Compatible Cup Market.

       310.    Keurig’s anticompetitive conduct was knowing and willful and constitutes a

flagrant violation of Section §§ 16700, et seq.

       311.    Keurig has entered into a series of agreements throughout the supply chain for the

Keurig Compatible Cup Market that restrain trade:

               (a)     By entering into exclusive supply arrangements with manufacturers of

                       equipment and suppliers of components needed to produce traditionally-

                       designed Keurig Compatible Cups to deter or foreclose potential Cup

                       Competitors from entering and effectively competing in the Keurig

                       Compatible Cup Market;

               (b)     By entering into multi-year exclusive agreements with Roaster

                       Competitors to lock up substantially all of their coffee (and other hot-

                       beverage products) for use in Keurig Compatible Cups and preventing

                       them from doing business with Cup Competitors; and

               (c)     By entering into multi-year, exclusive dealing agreements with

                       Distributors and Retailers who agreed not to do business or to severely

                       limit the volume or scope of business they do with Cup Competitors.

       312.    Keurig’s exclusionary agreements with Retailers and Distributors prohibit or

restrain Retailers and Distributors from purchasing Competitive Cups.



                                                  - 77 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 83 of 130




       313.    Keurig’s exclusionary agreements with suppliers of the components necessary to

manufacture traditionally-designed Compatible Cups (including Roaster Competitors and other

suppliers of coffee or other beverages that are contained within Keurig Compatible Cups and

suppliers of components used to make the Keurig Compatible Cups themselves) and with

suppliers of the machinery necessary to manufacture traditionally-designed Keurig Compatible

Cups prohibit these suppliers from supplying the same components and equipment to Cup

Competitors for the purpose of manufacturing Competitive Cups.

       314.    Keurig’s exclusionary agreements with Retailers, Distributors, component

suppliers, and machinery suppliers substantially foreclosed competition in the Keurig

Compatible Cup Market by preventing Cup Competitors from accessing the inputs (i.e.,

equipment, components, and coffee) and retail and distribution channels generally necessary to

compete in the Keurig Compatible Cup Market.

       315.    There is no procompetitive justification for these exclusionary agreements that

outweighs their anticompetitive effects; namely, the foreclosure of competition in the Keurig

Compatible Cup Market. Any possible procompetitive benefits for such conduct could have

been obtained by less restrictive alternatives.

       316.    Keurig’s exclusionary agreements with Roaster Competitors, Distributors,

Retailers, and suppliers injured, and continues to injure, Plaintiffs and members of the California

Indirect-Purchaser Class in their business or property by:

               (a)     Restricting output and limiting consumer choice in the Keurig Compatible

                       Cup Market; and

               (b)     Forcing members of the California Indirect-Purchaser Class to pay

                       artificially high, supracompetitive prices for Keurig K-Cups.

       317.    Injury to members of the California Indirect-Purchaser Class was a direct,

foreseeable, and proximate result of Keurig’s exclusionary agreements.




                                                  - 78 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 84 of 130




       318.    Members of the California Indirect-Purchaser Class have suffered irreparable

harm and do not have an adequate remedy at law. Accordingly, members of the California

Indirect-Purchaser Class seek injunctive and equitable relief.

       319.    By virtue of the conduct alleged herein, Keurig has entered into contracts, in

concerted action with others, where the effect of such contract was to substantially lessen

competition or tended to create a monopoly in a line of trade or commerce in California in

violation of Section 16720, et seq.




                                                                                         In

addition, there are numerous retail outlets offering K-Cups for sale in California.

       320.    As a direct and proximate result of Keurig’s unlawful conduct, the members of

the California Indirect-Purchaser Class have been injured in their business or property by paying

more for Keurig K-Cups than they otherwise would have paid but for Keurig’s unlawful conduct.

As a result of Defendant’s violation of Section 16700, et seq., the California Indirect-Purchaser

Class seeks treble damages and the costs of suit, including reasonable attorneys’ fees, pursuant to

Section 16750(a).




                                                - 79 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 85 of 130




        321.   By reason of the conduct alleged herein, as an independent basis for relief, Keurig

has violated Section 16700, 16720, and 16727, et seq., and California’s Unfair Competition Law,

Cal. Bus. & Prof. Code §§ 17200, et seq., because it has engaged in unlawful tying.

        322.   Keurig Portion Pack Brewers (tying products) and Keurig K-Cups (tied products)

are separate and distinct products.

        323.   Keurig sells Keurig Portion Pack Brewers only if the buyers also purchase Keurig

K-Cups or at least agree not to purchase Competitive Cups.

        324.   Keurig sold Keurig Portion Pack Brewers and required or otherwise coerced

buyers into also purchasing Keurig K-Cups or into agreeing not to purchase Competitive Cups.

        325.   Keurig had market power in the Keurig Portion Pack Brewer Market, which

enabled it to leverage and impose an appreciable restraint on competition for Keurig Compatible

Cups by coercing purchasers into buying Keurig K-Cups or not purchasing Competitive Cups

and thereby significantly reducing the volume of sales of Competitive Cups. Keurig had

sufficient economic power in the market for Keurig Portion Pack Brewers to coerce consumers

into purchasing Keurig K-Cups. The tying agreements entered into by Keurig have restrained

competition for a substantial amount of sales, in terms of total dollar volume, of Competitive

Cups.

        326.   Members of the California Indirect-Purchaser Class have been and will continue

to be harmed by the conduct alleged herein because Keurig’s conduct has and will continue to

force consumers to pay supracompetitive prices for Keurig K-Cups and has foreclosed and will

continue to foreclose consumers from being able to choose from alternative less-expensive, high-

quality Competitive Cups.

        327.   Keurig’s conduct was a substantial factor in causing harm to the California

Indirect-Purchaser Class.

        328.   As a direct and proximate result of Keurig’s unlawful conduct, the members of

the California Indirect-Purchaser Class have been injured in their business or property by paying

more for Keurig K-Cups than they otherwise would have paid but for Keurig’s unlawful conduct.



                                               - 80 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 86 of 130




As a result of Defendant’s violation of Section 16720, et seq., of the California Business and

Professions Code, the California Indirect-Purchaser Class seeks treble damages and the costs of

suit, including reasonable attorneys’ fees, pursuant to Section 16750(a) of the California

Business and Professions Code.

                                      District of Columbia

       329.    By reason of the conduct alleged herein, Keurig has violated District of Columbia

Code Ann. §§ 28-4501, et seq.

       330.    Keurig entered into a contract or combination in the form of trust or otherwise, or

conspiracy in restraint of trade or commerce in the Keurig Compatible Cup Market, a substantial

part of which occurred within the District of Columbia.

       331.    Keurig monopolized or attempted to monopolize a substantial part of trade or

commerce within the District of Columbia.

       332.    Keurig’s unlawful conduct substantially affected the District of Columbia’s trade

and commerce.




                                            In addition, there are numerous retail outlets offering

K-Cups for sale in the District of Columbia.

       333.    As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the District of Columbia Indirect-Purchaser Class have been injured in their business or property

and are threatened with further injury.

       334.    By reason of the foregoing, the District of Columbia Indirect-Purchaser Class is

entitled to seek all forms of relief available under District of Columbia Code Ann. §§ 28-4501, et

seq.



                                                - 81 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 87 of 130




                                                   Iowa

          335.     By reason of the conduct alleged herein, Keurig has violated Iowa Code §§ 553.1,

et seq.

          336.     Keurig entered into a contract, combination, or conspiracy between two or more

persons in restraint of, or to monopolize, trade or commerce in the Keurig Compatible Cup

Market, a substantial part of which occurred within Iowa.

          337.     Keurig attempted to establish or established, maintained, or used a monopoly of

trade or commerce in the Relevant Markets for the purpose of excluding competition, or

controlling, fixing, or maintaining prices in the Keurig Compatible Cup Market, a substantial

part of which occurred within Iowa.

          338.     Keurig’s unlawful conduct substantially affected Iowa’s trade and commerce.




                 In addition, there are numerous retail outlets offering K-Cups for sale in Iowa.

          339.     Keurig’s conduct was willful or flagrant.

          340.     As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the Iowa Indirect-Purchaser Class have been injured in their business or property and are

threatened with further injury.

          341.     By reason of the foregoing, the Iowa Indirect-Purchaser Class is entitled to seek

all forms of relief available under Iowa Code §§ 553.1, et seq.

                                                  Kansas

          342.     By reason of the conduct alleged herein, Keurig has violated Kansas Stat. Ann.

§§ 50-101, et seq.



                                                    - 82 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 88 of 130




       343.    Keurig entered into a trust, a combination of capital, skill, or acts, by two or more

persons, for the following purposes:

               (a)    To create or carry out restrictions in trade or commerce, or to carry out

                      restrictions in the full and free pursuit of competition in the Keurig

                      Compatible Cup Market;

               (b)    To preclude free and open competition in the manufacture, making,

                      transportation, sale, or purchase of Keurig Compatible Cups; or

               (c)    To make or enter into, or execute or carry out, a contract, obligation, or

                      agreement by which the parties: (i) bound or had to bind themselves not to

                      sell, manufacture, dispose of or transport Competitive Cups; or (ii) agreed

                      to pool, combine, or unite any interest they may have in connection with

                      the manufacture, sale, or transportation in the Keurig Compatible Cup

                      Market, and the price of Keurig K-Cups was affected.

       344.    Keurig entered into arrangements, contracts, agreements, trusts, or combinations

with at least one other person with a view or which tend to preclude full and free competition in

the importation, transportation, or sale of Keurig Compatible Cups in Kansas.

       345.    Keurig’s unlawful conduct substantially affected Kansas’s trade and commerce.




                                                                                          In

addition, there are numerous retail outlets offering K-Cups for sale in Kansas.




                                                - 83 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 89 of 130




       346.    As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the Kansas Indirect-Purchaser Class have been injured in their business or property and are

threatened with further injury.

       347.    By reason of the foregoing, the Kansas Indirect-Purchaser Class is entitled to seek

all forms of relief available under Kansas Stat. Ann. §§ 50-101, et seq.

                                              Maine

       348.    By reason of the conduct alleged herein, Keurig has violated Maine Rev. Stat.

Ann. tit. 10, §§ 1101, et seq.

       349.    Keurig entered into a contract, combination, or conspiracy between two or more

persons in restraint of trade or commerce in the Keurig Compatible Cup Market, a substantial

part of which occurred within Maine.

       350.    Keurig attempted to monopolize or monopolized trade or commerce in the

Relevant Markets for the purpose of excluding competition in the Keurig Compatible Cup

Market, a substantial part of which occurred within Maine.

       351.    Keurig’s unlawful conduct substantially affected Maine’s trade and commerce.




                                                  In addition, there are numerous retail outlets

offering K-Cups for sale in Maine.

       352.    As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the Maine Indirect-Purchaser Class have been injured in their business or property and are

threatened with further injury.




                                                - 84 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 90 of 130




       353.    By reason of the foregoing, the Maine Indirect-Purchaser Class is entitled to seek

all forms of relief available under Maine Rev. Stat. Ann. tit. 10, §§ 1101, et seq.

                                             Michigan

       354.    By reason of the conduct alleged herein, Keurig has violated Michigan Comp.

Laws. Ann. §§ 445.771, et seq.

       355.    Keurig entered into a contract, combination, or conspiracy between two or more

persons in restraint of, or to monopolize, trade or commerce in the Keurig Compatible Cup

Market, a substantial part of which occurred within Michigan.

       356.    Keurig established, maintained, or used a monopoly, or attempted to establish a

monopoly, of trade or commerce in the Keurig Compatible Cup Market, for the purpose of

excluding or limiting competition or controlling or maintaining prices, a substantial part of which

occurred within Michigan.

       357.    Keurig’s unlawful conduct substantially affected Michigan’s trade and commerce.




                                                                                      In addition,

there are numerous retail outlets offering K-Cups for sale in Michigan.

       358.    As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the Michigan Indirect-Purchaser Class have been injured in their business or property and are

threatened with further injury.

       359.    By reason of the foregoing, the Michigan Indirect-Purchaser Class is entitled to

seek all forms of relief available under Michigan Comp. Laws. Ann. §§ 445.771, et seq.




                                                 - 85 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 91 of 130




                                            Minnesota

       360.    By reason of the conduct alleged herein, Keurig has violated Minnesota Stat.

§§ 325D.49, et seq.

       361.    Keurig entered into a contract, combination, or conspiracy between two or more

persons in unreasonable restraint of trade or commerce in the Keurig Compatible Cup Market, a

substantial part of which occurred within Minnesota.

       362.    Keurig entered into a contract, combination, or conspiracy with Roaster

Competitors refusing to deal with Cup Competitors.

       363.    Keurig established, maintained, or used a monopoly, or attempted to establish a

monopoly, of trade or commerce in the Keurig Compatible Cup Market, for the purpose of

affecting competition or controlling, fixing, or maintaining prices, a substantial part of which

occurred within Minnesota.

       364.    Keurig’s unlawful conduct substantially affected Minnesota’s trade and

commerce.




                             In addition, there are numerous retail outlets offering K-Cups for

sale in Minnesota.

       365.    As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the Minnesota Indirect-Purchaser Class have been injured in their business or property and are

threatened with further injury.

       366.    By reason of the foregoing, the Minnesota Indirect-Purchaser Class is entitled to

seek all forms of relief available under Minnesota Stat. §§ 325D.49, et seq.




                                                - 86 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 92 of 130




                                             Mississippi

       367.    By reason of the conduct alleged herein, Keurig has violated Mississippi Code

Ann. §75-21-1, et seq.

       368.    Keurig entered into a trust, combination, contract, understanding, or agreement,

expressed or implied, between two or more persons, corporations or firms or association of

persons or between any one or more of either with one or more of the others, which was inimical

to public welfare and the effect of which would be:

               (a)       To restrain trade in the Keurig Compatible Cup Market;

               (b)       To increase the price Keurig K-Cups;

               (c)       To increase the production or output of Keurig Compatible Cups;

               (d)       To hinder competition in the production, importation, manufacture,

                         transportation, sale, or purchase of Keurig Compatible Cups;

               (e)       To engross or forestall Competitive Cups; or

               (f)       To unite or pool interest in the importation, manufacture, production,

                         transportation, or price in the Keurig Compatible Cup Market, contrary to

                         the spirit and meaning of Mississippi’s antitrust laws.

       369.    Keurig, with intent to accomplish the results prohibited or without such intent,

accomplished such results to a degree inimical to public welfare, and thus:

               (a)       Restrained or attempted to restrain the freedom of trade or production;

               (b)       Monopolized or attempted to monopolize the production, control, or sale

                         of Keurig Compatible Cups, or the prosecution, management, or control of

                         any kind, class, or description of business; and

               (c)       Engrossed, forestalled, or attempted to engross or forestall Keurig

                         Compatible Cups.

       370.    Keurig’s unlawful conduct substantially affected Mississippi’s trade and

commerce.




                                                  - 87 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 93 of 130




                                      In addition, there are numerous retail outlets offering K-

Cups for sale in Mississippi.

       371.    As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the Mississippi Indirect-Purchaser Class have been injured in their business or property and are

threatened with further injury.

       372.    By reason of the foregoing, the Mississippi Indirect-Purchaser Class is entitled to

seek all forms of relief available under Mississippi Code Ann. §§ 75-21-1, et seq.

                                            Nebraska

       373.    By reason of the conduct alleged herein, Keurig has violated Nebraska Rev. Stat.

§§ 59-801, et seq.

       374.    Keurig entered into a contract or combination in the form of trust or otherwise, or

conspiracy in restraint of trade or commerce in the Keurig Compatible Cup Market, a substantial

part of which occurred within Nebraska.

       375.    Keurig established, maintained, or used a monopoly, or attempted to establish a

monopoly, of trade or commerce in the Keurig Compatible Cup Market, a substantial part of

which occurred within Nebraska.

       376.    Keurig sold Keurig Portion Pack Brewers and required or otherwise coerced

buyers into also purchasing Keurig K-Cups or into agreeing not to purchase Competitive Cups.

       377.    Keurig’s unlawful conduct substantially affected Nebraska’s trade and commerce.




                                               - 88 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 94 of 130




              In addition, there are numerous retail outlets offering K-Cups for sale in Nebraska.

       378.     As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the Nebraska Indirect-Purchaser Class have been injured in their business or property and are

threatened with further injury.

       379.     By reason of the foregoing, the Nebraska Indirect-Purchaser Class is entitled to

seek all forms of relief available under Nebraska Rev. Stat. §§ 59-801, et seq.

                                              Nevada

       380.     By reason of the conduct alleged herein, Keurig has violated Nevada Rev. Stat.

Ann. §§598A.010, et seq.

       381.     Keurig entered into a contract or combination in the form of trust or otherwise, or

conspiracy in restraint of trade or commerce in the Keurig Compatible Cup Market, a substantial

part of which occurred within Nevada.

       382.     Keurig established, maintained, or used a monopoly, or attempted to establish a

monopoly, of trade or commerce in the Keurig Compatible Cup Market, for the purpose of

affecting competition or controlling, fixing, or maintaining prices, a substantial part of which

occurred within Nevada.

       383.     Keurig entered contracts in which it conditioned the sale of Keurig Portion Pack

Brewers on the purchase of Keurig K-Cups.

       384.     Keurig’s unlawful conduct substantially affected Nevada’s trade and commerce.




                                                 - 89 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 95 of 130




              In addition, there are numerous retail outlets offering K-Cups for sale in Nevada.

       385.     As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the Nebraska Indirect-Purchaser Class have been injured in their business or property and are

threatened with further injury.

       386.     By reason of the foregoing, the Nevada Indirect-Purchaser Class is entitled to

seek all forms of relief available under Nevada Rev. Stat. Ann. §§ 598A.010, et seq.

                                         New Hampshire

       387.     By reason of the conduct alleged herein, Keurig has violated New Hampshire

Rev. Stat. §§ 356:1, et seq.

       388.     Keurig entered into a contract, combination, or conspiracy between two or more

persons in restraint of, or to monopolize, trade or commerce in the Keurig Compatible Cup

Market, a substantial part of which occurred within New Hampshire, which, among other things,

had the effect of:

                (a)     Controlling or maintaining prices in the Keurig Compatible Cup Market;

                (b)     Controlling, maintaining, limiting, or discontinuing the production,

                        manufacture, sale, or distribution of Competitive Cups; or

                (c)     Persuading or inducing Roaster Competitors, and other third-party

                        vendors, to refuse to deal with Cup Competitors.

       389.     Keurig established, maintained, or used monopoly power, or attempted to

establish monopoly power over trade or commerce in the Relevant Markets, a substantial part of

which occurred within New Hampshire, for the purpose of affecting competition or controlling,

fixing, or maintaining prices in the Keurig Compatible Cup Market.

       390.     Keurig’s violations of New Hampshire law were knowing and willful.

       391.     Keurig’s unlawful conduct substantially affected New Hampshire’s trade and

commerce.




                                                 - 90 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 96 of 130




                                                                                           In

addition, there are numerous retail outlets offering K-Cups for sale in New Hampshire.

       392.    As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the New Hampshire Indirect-Purchaser Class have been injured in their business or property and

are threatened with further injury.

       393.    By reason of the foregoing, the New Hampshire Indirect-Purchaser Class is

entitled to seek all forms of relief available under New Hampshire Rev. Stat. §§ 356:1, et seq.

                                           New Mexico

       394.    By reason of the conduct alleged herein, Keurig has violated New Mexico Stat.

Ann. §§ 57-1-1, et seq.

       395.    Keurig entered into contract, agreement, combination, or conspiracy in restraint of

trade or commerce in the Keurig Compatible Cup Market, a substantial part of which occurred

within New Mexico.

       396.    Keurig established, maintained, or used a monopoly, or attempted to establish a

monopoly, of trade or commerce in the Keurig Compatible Cup Market, for the purpose of

affecting competition or controlling, fixing, or maintaining prices, a substantial part of which

occurred within New Mexico.

       397.    Keurig’s unlawful conduct substantially affected New Mexico’s trade and

commerce.




                                                - 91 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 97 of 130




                                                In addition, there are numerous retail outlets

offering K-Cups for sale in New Mexico.

       398.    As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the New Mexico Indirect-Purchaser Class have been injured in their business or property and are

threatened with further injury.

       399.    By reason of the foregoing, the New Mexico Indirect-Purchaser Class is entitled

to seek all forms of relief available under New Mexico Stat. Ann. §§ 57-1-1, et seq.

                                           New York

       400.    By reason of the conduct alleged herein, Keurig has violated New York Gen. Bus.

Law §§ 340, et seq.

       401.    Keurig entered into a contract or combination in the form of trust or otherwise, or

conspiracy in restraint of trade or commerce in the Keurig Compatible Cup Market, a substantial

part of which occurred within New York.

       402.    Keurig entered into a contract, agreement, arrangement, or combination with at

least one other person whereby:

               (a)     A monopoly in the Keurig Compatible Cup Market, substantially affecting

                       commerce in New York, was established or maintained;

               (b)     Competition or the free exercise of conduct in the Keurig Compatible Cup

                       Market, substantially affecting commerce in New York, was restrained; or

               (c)     Competition was restrained for the purpose of establishing or maintaining

                       a monopoly or unlawfully interfering with the free exercise of conduct in

                       the Keurig Compatible Cup Market.

       403.    Keurig’s unlawful conduct substantially affected New York’s trade and

commerce.




                                               - 92 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 98 of 130




                                                                              In addition, there are

numerous retail outlets offering K-Cups for sale in New York.

        404.    As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the New York Indirect-Purchaser Class have been injured in their business or property and are

threatened with further injury.

        405.    By reason of the foregoing, the New York Indirect-Purchaser Class is entitled to

seek all forms of relief available under New York Gen. Bus. Law §340, et seq.

                                         North Carolina

        406.    By reason of the conduct alleged herein, Keurig has violated North Carolina Gen.

Stat. §§ 75-1, et seq.

        407.    Keurig entered into a contract or combination in the form of trust or otherwise, or

conspiracy in restraint of trade or commerce in the Keurig Compatible Cup Market, a substantial

part of which occurred within North Carolina.

        408.    Keurig established, maintained, or used a monopoly, or attempted to establish a

monopoly, of trade or commerce in the Keurig Compatible Cup Market, for the purpose of

affecting competition or controlling, fixing, or maintaining prices, a substantial part of which

occurred within North Carolina.

        409.    Keurig’s unlawful conduct substantially affected North Carolina’s trade and

commerce.




                                                                   In addition, there are numerous

retail outlets offering K-Cups for sale in North Carolina.



                                                - 93 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 99 of 130




       410.    As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the North Carolina Indirect-Purchaser Class have been or injured in their business or property

and are threatened with further injury.

       411.    By reason of the foregoing, the North Carolina Indirect-Purchaser Class is entitled

to seek all forms of relief available under North Carolina Gen. Stat. §§ 75-1, et seq.

                                          North Dakota

       412.    By reason of the conduct alleged herein, Keurig has violated North Dakota Cent.

Code §§ 51-08.1-01, et seq.

       413.    Keurig entered into a contract, combination, or conspiracy between two or more

persons in restraint of, or to monopolize, trade or commerce in the Keurig Compatible Cup

Market, a substantial part of which occurred within North Dakota.

       414.    Keurig established, maintained, or used a monopoly, or attempted to establish a

monopoly, of trade or commerce in the Relevant Markets, a substantial part of which occurred

within North Dakota, for the purpose of excluding competition or controlling, fixing, or

maintaining prices in the Keurig Compatible Cup Market.

       415.    Keurig’s violations of North Dakota law were flagrant.

       416.    Keurig’s unlawful conduct substantially affected North Dakota’s trade and

commerce.




                                                                  In addition, there are numerous

retail outlets offering K-Cups for sale in North Dakota.




                                                - 94 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 100 of 130




       417.     As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the North Dakota Indirect-Purchaser Class have been injured in their business or property and are

threatened with further injury.

       418.     By reason of the foregoing, the North Dakota Indirect-Purchaser Class is entitled

to seek all forms of relief available under North Dakota Cent. Code §§ 51-08.1-01, et seq.

                                              Oregon

       419.     By reason of the conduct alleged herein, Keurig has violated Oregon Rev. Stat.

§§ 646.705, et seq.

       420.     Keurig entered into a contract, combination, or conspiracy between two or more

persons in restraint of, or to monopolize, trade or commerce in the Keurig Compatible Cup

Market, a substantial part of which occurred within Oregon.

       421.     Keurig established, maintained, or used a monopoly, or attempted to establish a

monopoly, of trade or commerce in the Relevant Markets, a substantial part of which occurred

within Oregon, for the purpose of excluding competition or controlling, fixing or maintaining

prices in the Keurig Compatible Cup Market.

       422.     Keurig’s unlawful conduct substantially affected Oregon’s trade and commerce.




              In addition, there are numerous retail outlets offering K-Cups for sale in Oregon.

       423.     As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the Oregon Indirect-Purchaser Class have been injured in their business or property and are

threatened with further injury.




                                                 - 95 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 101 of 130




       424.    By reason of the foregoing, the Oregon Indirect-Purchaser Class is entitled to seek

all forms of relief available under Oregon Rev. Stat. §§ 646.705, et seq.

                                          Rhode Island

       425.    By reason of the conduct alleged herein, Keurig has violated R.I. Gen. Laws § 6-

36-1 et seq.

       426.    Keurig entered into a contract, combination, or conspiracy between two or more

persons in restraint of, or to monopolize, trade or commerce in the Keurig Compatible Cup

Market, a substantial part of which occurred within Rhode Island.

       427.    Keurig established, maintained, or used a monopoly, or attempted to establish a

monopoly, of trade or commerce in the Relevant Markets, a substantial part of which occurred

within Rhode Island, for the purpose of excluding competition or controlling, fixing or

maintaining prices in the Keurig Compatible Cup Market.

       428.    Keurig’s unlawful conduct substantially affected Rhode Island’s trade and

commerce.

       429.    As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the Rhode Island Indirect-Purchaser Class have been injured in their business or property and are

threatened with further injury.

       430.    By reason of the foregoing, the Rhode Island Indirect-Purchaser Class is entitled

to seek all forms of relief available under R.I. Gen. Laws § 6-36-11.




                                                - 96 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 102 of 130




                                          South Dakota

       431.    By reason of the conduct alleged herein, Keurig has violated South Dakota

Codified Laws §§ 37-1-3.1, et seq.

       432.    Keurig entered into a contract, combination, or conspiracy between two or more

persons in restraint of, or to monopolize, trade or commerce in the Keurig Compatible Cup

Market, a substantial part of which occurred within South Dakota.

       433.    Keurig established, maintained, or used a monopoly, or attempted to establish a

monopoly, of trade or commerce in the Relevant Markets, a substantial part of which occurred

within South Dakota, for the purpose of excluding competition or controlling, fixing, or

maintaining prices in the Keurig Compatible Cup Market.

       434.    Keurig’s unlawful conduct substantially affected South Dakota’s trade and

commerce.




                                                                In addition, there are numerous

retail outlets offering K-Cups for sale in South Dakota.

       435.    As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the South Dakota Indirect-Purchaser Class have been injured in their business or property and are

threatened with further injury.

       436.    By reason of the foregoing, the South Dakota Indirect-Purchaser Class is entitled

to seek all forms of relief available under South Dakota Codified Laws §§ 37-1-3.1, et seq.

                                            Tennessee

       437.    By reason of the conduct alleged herein, Keurig has violated Tennessee Code

Ann. §§ 47-25-101, et seq.



                                                - 97 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 103 of 130




       438.    Keurig has entered into arrangements, contracts, agreements, trusts, or

combinations with persons or corporations made with a view to lessen, or which tend to lessen,

full and free competition in the importation or sale of Keurig Compatible Cups imported into

Tennessee.

       439.    Competition in the Keurig Compatible Cup Market was restrained, suppressed,

and eliminated throughout Tennessee.

       440.    Keurig has entered into arrangements, contracts, agreements, trusts, or

combinations with persons or corporations designed to, or which tend to, advance or control the

price or the cost to producers or consumers in the Keurig Compatible Cup Market throughout

Tennessee.

       441.    Keurig’s unlawful conduct affects Tennessee commerce to a substantial degree by

causing Tennessee consumers to pay inflated prices for Keurig K-Cups and Keurig Compatible

Cups and has deprived Tennessee consumers of the ability to choose from high-quality, less-

expensive alternatives.




                                                             Further, there are numerous retail

outlets offering K-Cups for sale in Tennessee.

       442.    Roaster Competitors, Distributors, and Retailers who have operations in

Tennessee have entered into anticompetitive unlawful agreements that were carried out in

Tennessee.

       443.    As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the Tennessee Indirect-Purchaser Class have been injured in their business or property and are

threatened with further injury.



                                                 - 98 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 104 of 130




       444.    By reason of the foregoing, the Tennessee Indirect-Purchaser Class is entitled to

seek all forms of relief available under Tennessee Code Ann. §§ 47-25-101, et seq.

                                         West Virginia

       445.    By reason of the conduct alleged herein, Keurig has violated West Virginia Code

§§ 47-18-1, et seq.

       446.    Keurig entered into a contract, combination, or conspiracy between two or more

persons, which, among other things, had the effect in West Virginia of:

               (a)    Fixing, controlling, or maintaining prices in the Keurig Compatible Cup

                      Market ; or

               (b)    Fixing, controlling, maintaining, limiting, or discontinuing the production,

                      manufacture, sale, or supply of Keurig Compatible Cups for the purpose

                      or with the effect of fixing, controlling, or maintaining the prices, rates, or

                      fees of Keurig K-Cups.

       447.    Keurig established, maintained, or used a monopoly, or attempted to establish a

monopoly, of trade or commerce in the Relevant Markets, a substantial part of which occurred

within West Virginia, for the purpose of excluding competition or controlling, fixing, or

maintaining prices in the Keurig Compatible Cup Market.

       448.    Keurig’s unlawful conduct substantially affected West Virginia’s trade and

commerce.




                                                           In addition, there are numerous retail

outlets offering K-Cups for sale in West Virginia.




                                                - 99 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 105 of 130




       449.    As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the West Virginia Indirect-Purchaser Class have been injured in their business or property and

are threatened with further injury.

       450.    By reason of the foregoing, the West Virginia Indirect-Purchaser Class is entitled

to seek all forms of relief available under West Virginia Code §§ 47-18-1, et seq.

                                            Wisconsin

       451.    By reason of the conduct alleged herein, Keurig has violated Wisconsin Stat.

§§ 133.01, et seq.

       452.    Keurig entered into a contract, combination, or conspiracy between two or more

persons in restraint of, or to monopolize, trade or commerce in the Keurig Compatible Cup

Market, a substantial part of which occurred within Wisconsin.

       453.    Keurig established, maintained, or used a monopoly, or attempted to establish a

monopoly, of trade or commerce in the Relevant Markets, a substantial part of which occurred

within Wisconsin, for the purpose of excluding competition or controlling, fixing, or maintaining

prices in the Keurig Compatible Cup Market.

       454.    Keurig’s unlawful conduct substantially affected Wisconsin’s trade and

commerce.




                                                             In addition, there are numerous

retail outlets offering K-Cups for sale in Wisconsin.

       455.    As a direct and proximate cause of Keurig’s unlawful conduct, the members of

the Wisconsin Indirect-Purchaser Class have been injured in their business or property and are

threatened with further injury.



                                               - 100 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 106 of 130




       456.    By reason of the foregoing, the Wisconsin Indirect-Purchaser Class is entitled to

seek all forms of relief available under Wisconsin Stat. §§ 133.01, et seq.

                               TENTH CLAIM FOR RELIEF
           Violation of State Consumer Protection & Unfair Trade Practices Laws
       457.    Plaintiffs incorporate and re-allege the allegations set forth in paragraphs 1

through 225 of this SAC.

       458.    Keurig’s unfair, unconscionable, deceptive, false, or fraudulent acts or trade

practices violated the state consumer protection and unfair trade practices statutes of the states

listed below, causing direct and proximate harm to the money, business, or property of the

members of the Indirect Purchaser State Classes for the states listed below.

                                             Arkansas

       459.    During the Class Period, in Arkansas, Keurig knowingly engaged in

anticompetitive conduct, including monopolizing the Keurig Compatible Cup Market, entering

into exclusionary agreements, and entering into tying agreements and group boycotts.

       460.    During the Class Period, Keurig distributed or sold Keurig K-Cups to Roaster

Competitors, Distributors, or Retailers in Arkansas, who in turn distributed or sold Keurig K-

Cups to members of the Arkansas Indirect-Purchaser Class, thus substantially affecting

competition, commerce, and consumers in Arkansas.




                                         In addition, there are numerous retail outlets offering K-

Cups for sale in Arkansas.




                                                - 101 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 107 of 130




       461.    The aforementioned conduct constitutes unconscionable, false, or deceptive acts

or practices in violation of Ark. Code Ann. § 4-88-107(a)(10).

       462.    Keurig’s unconscionable, false, or deceptive acts or practices directly and

proximately caused, and will continue to cause, members of the Arkansas Indirect-Purchaser

Class to pay supracompetitive prices, injuring them in their business or property.

       463.    Accordingly, members of the Arkansas Indirect-Purchaser Class seek actual

damages and attorney’s fees pursuant to Ark. Code Ann. § 4-88-113(f).

                                             California

       464.    During the Class Period, in California, Keurig knowingly engaged in

anticompetitive conduct in the Keurig Compatible Cup Market, including entering into

exclusionary agreements, entering into tying agreements, and group boycotts, in violation of Cal.

Bus. & Prof. Code. §§ 16720 and 16727.

       465.    During the Class Period, Keurig distributed or sold Keurig K-Cups to Roaster

Competitors, Distributors, or Retailers in California, who in turn distributed or sold Keurig K-

Cups to members of the California Indirect-Purchaser Class, thus, and as further alleged above,

substantially affecting competition, commerce, and consumers in California.

       466.    The aforementioned conduct constitutes unlawful, unfair, or fraudulent business

acts or practices in violation of Cal. Bus. & Prof. Code § 17200.

       467.    Keurig’s unlawful, unfair, or fraudulent business acts or practices directly and

proximately caused, and will continue to cause, members of the California Indirect-Purchaser

Class to pay supracompetitive prices, causing them to suffer injury in fact and lose money or

property.

       468.    Accordingly, members of the California Indirect-Purchaser Class seek restitution

pursuant to Cal. Bus. & Prof. Code §§ 17203 and 17204, and attorneys’ fees pursuant to Cal.

Code Civ. Proc. § 1021.5, as this action was brought to enforce an important right affecting the

public interest for a large class of persons, the necessity and financial burden of private




                                                - 102 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 108 of 130




enforcement are such as to make the award appropriate, and such fees should not in the interest

of justice be paid out of the recovery, if any.

                                                  Maine

       469.    During the Class Period, in Maine, Keurig knowingly engaged in anticompetitive

conduct, including monopolizing the Keurig Compatible Cup Market, entering into exclusionary

agreements, and entering into tying agreements and group boycotts.

       470.    During the Class Period, Keurig distributed or sold Keurig K-Cups to Roaster

Competitors, Distributors, or Retailers in Maine, who in turn distributed or sold Keurig K-Cups

to members of the Maine Indirect-Purchaser Class, thus substantially affecting competition,

commerce, and consumers in Maine.

       471.    The aforementioned conduct constitutes unfair methods of competition or unfair

or deceptive acts or practices in the conduct of any trade or commerce and is therefore unlawful

pursuant to 5 M.R.S. § 207.

       472.    Keurig’s unfair methods of competition or unfair or deceptive acts or practices

directly and proximately caused, and will continue to cause, members of the Maine Indirect-

Purchaser Class to pay supracompetitive prices, injuring them in their business or property.

       473.    At least thirty days prior to asserting this claim, a written demand for relief in

conformity with 5 M.R.S. § 213(1-A) was mailed to Keurig.

       474.    Accordingly, members of the Maine Indirect-Purchaser Class seek up to treble

damages, attorney’s fees, and costs pursuant to 5 M.R.S. § 213.

                                           Massachusetts

       475.    During the Class Period, in Massachusetts, Keurig knowingly engaged in

anticompetitive conduct, including monopolizing the Keurig Compatible Cup Market, entering

into exclusionary agreements, and entering into tying agreements and group boycotts.

       476.    During the Class Period, Keurig distributed or sold Keurig K-Cups to Roaster

Competitors, Distributors, or Retailers in Massachusetts, who in turn distributed or sold Keurig

K-Cups to members of the Massachusetts Indirect-Purchaser Class, thus substantially affecting



                                                  - 103 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 109 of 130




competition, commerce, and consumers in Massachusetts.




       477.    The aforementioned conduct constitutes unfair methods of competition or unfair

or deceptive acts or practices in the conduct of any trade or commerce and is therefore unlawful

pursuant to Mass. Gen. Laws 93A § 2(a).

       478.    Keurig’s unfair methods of competition or unfair or deceptive acts or practices

directly and proximately caused, and will continue to cause, members of the Massachusetts

Indirect-Purchaser Class to pay supracompetitive prices, injuring them in their business or

property.

       479.    At least thirty days prior to asserting this claim, a written demand for relief in

conformity with Mass. Gen. Laws 93A § 9(3) was mailed to Keurig.

       480.    Accordingly, members of the Massachusetts Indirect-Purchaser Class seek up to

treble damages, attorney’s fees, and costs pursuant to Mass. Gen. Laws 93A § 9(3) and (4).

                                             Missouri

       481.    During the Class Period, in Missouri, Keurig knowingly engaged in

anticompetitive conduct, including monopolizing the Keurig Compatible Cup Market, entering

into exclusionary agreements, and entering into tying agreements and group boycotts.

       482.    During the Class Period, Keurig distributed or sold Keurig K-Cups to Roaster

Competitors, Distributors, or Retailers in Missouri, who in turn distributed or sold Keurig K-

Cups to members of the Missouri Indirect-Purchaser Class, thus substantially affecting

competition, commerce, and consumers in Missouri.



                                                - 104 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 110 of 130




       483.      The aforementioned conduct constitutes unfair methods of competition or unfair

or deceptive acts or practices in the conduct of any trade or commerce and is therefore unlawful

pursuant to § 407.020 R.S.Mo.

       484.      Keurig’s unfair methods of competition or unfair or deceptive acts or practices

directly and proximately caused, and will continue to cause, members of the Missouri Indirect-

Purchaser Class to pay supracompetitive prices, injuring them in their business or property.

       485.      Accordingly, members of the Missouri Indirect-Purchaser Class seek damages,

attorney’s fees, and costs pursuant to § 407.025 R.S.Mo.

                                              Nebraska

       486.      During the Class Period, in Nebraska, Keurig knowingly engaged in

anticompetitive conduct, including monopolizing the Keurig Compatible Cup Market, entering

into exclusionary agreements, and entering into tying agreements, and group boycotts, in

violation of Neb. Rev. St. §§ 59-1603, 59-1604, and 59-1605.

       487.      During the Class Period, Keurig distributed or sold Keurig K-Cups to Roaster

Competitors, Distributors, or Retailers in Nebraska, who in turn distributed or sold Keurig K-

Cups to members of the Nebraska Indirect-Purchaser Class, thus, and as further alleged above,

substantially affecting competition, commerce, and consumers in Nebraska.

       488.      The aforementioned conduct constitutes unfair methods of competition and unfair

or deceptive acts or practices in the conduct of any trade or commerce in violation of Neb. Rev.

St. § 59-1602.

       489.      Keurig’s unconscionable, false, or deceptive acts or practices directly and

proximately caused, and will continue to cause, members of the Nebraska Indirect-Purchaser

Class to pay supracompetitive prices, injuring them in their business or property.

       490.      Accordingly, members of the Nebraska Indirect-Purchaser Class seek actual

damages, costs of suit, attorney’s fees, and any other award of damages authorized by Neb. Rev.

St. § 59-1609.




                                                 - 105 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 111 of 130




                                          New Mexico

       491.    During the Class Period, in New Mexico, Keurig knowingly engaged in

anticompetitive conduct, including monopolizing the Keurig Compatible Cup Market, entering

into exclusionary agreements, and entering into tying agreements, and group boycotts.

       492.    During the Class Period, Keurig distributed or sold Keurig K-Cups to Roaster

Competitors, Distributors, or Retailers in New Mexico, who in turn distributed or sold Keurig K-

Cups to members of the New Mexico Indirect-Purchaser Class, thus, and as further alleged

above, substantially affecting competition, commerce, and consumers in New Mexico.

       493.    The aforementioned conduct constitutes unconscionable trade practices because

the conduct results in a gross disparity between the value received by consumers and the price

paid, in violation of N. M. Stat. Ann. §§ 57-12-2(E)(2) and 57-12-3.

       494.    Keurig’s unconscionable, false, or deceptive acts or practices directly and

proximately caused, and will continue to cause, members of the New Mexico Indirect-Purchaser

Class to pay supracompetitive prices, causing them to suffer a loss of money or property.

       495.    Accordingly, members of the New Mexico Indirect-Purchaser Class seek the

greater of $100 each or actual damages, the greater of $300 each or treble damages, attorney’s

fees, and costs pursuant to N.M. Stat. Ann. § 57-12-10(B), (C), and (E).

                                         North Carolina

       496.    During the Class Period, in North Carolina, Keurig knowingly engaged in

anticompetitive conduct, including monopolizing the Keurig Compatible Cup Market, entering

into exclusionary agreements, and entering into tying agreements, and group boycotts.

       497.    During the Class Period, Keurig distributed or sold Keurig K-Cups to Roaster

Competitors, Distributors, or Retailers in North Carolina, who in turn distributed or sold Keurig

K-Cups to members of the North Carolina Indirect-Purchaser Class, thus, and as further alleged

above, substantially affecting competition, commerce, and consumers in North Carolina.




                                               - 106 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 112 of 130




       498.    The aforementioned conduct constitutes unfair methods of competition in or

affecting commerce or unfair or deceptive acts or practices in or affecting commerce in violation

of N.C.G.S.A. § 75-1.1.

       499.    Keurig’s unconscionable, false, or deceptive acts or practices directly and

proximately caused, and will continue to cause, members of the North Carolina Indirect-

Purchaser Class to pay supracompetitive prices, causing them injury.

       500.    Accordingly, members of the North Carolina Indirect-Purchaser Class seek

damages and treble damages pursuant to N.C.G.S.A. § 75-16.

                                          Rhode Island

       501.    During the Class Period, in Rhode Island, Keurig knowingly engaged in

anticompetitive conduct, including monopolizing the Keurig Compatible Cup Market, entering

into exclusionary agreements, and entering into tying agreements and group boycotts.

       502.    During the Class Period, Keurig distributed or sold Keurig K-Cups to Roaster

Competitors, Distributors, or Retailers in Rhode Island, who in turn distributed or sold Keurig K-

Cups to members of the Rhode Island Indirect-Purchaser Class, thus substantially affecting

competition, commerce, and consumers in Rhode Island.

       503.    The aforementioned conduct constitutes unfair methods of competition or unfair

or deceptive acts or practices in the conduct of any trade or commerce and is therefore unlawful

pursuant to R.I. Gen Laws § 6-13.1-1 et seq..

       504.    Keurig’s unfair methods of competition or unfair or deceptive acts or practices

directly and proximately caused, and will continue to cause, members of the Rhode Island

Indirect-Purchaser Class to pay supracompetitive prices, injuring them in their business or

property.

       505.    Accordingly, members of the Rhode Island Indirect-Purchaser Class seek

damages (including statutory damages), attorney’s fees, and costs pursuant to § R.I. Gen Laws §

6-13.1-1.




                                                - 107 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 113 of 130




                             ELEVENTH CLAIM FOR RELIEF
                  Violation of State Common Law Unjust Enrichment Laws
       506.    Plaintiffs incorporate and re-allege the allegations set forth in paragraphs 1

through 225 of this SAC

       507.    In the alternative to any of the other relief to which they may be entitled as a

result of Keurig’s conduct alleged herein, Plaintiffs and members of the following Indirect-

Purchaser State Classes bring the following claims for common law unjust enrichment as

follows:

                                             Arizona

       508.    The facts set forth herein constitute a claim for unjust enrichment on behalf of the

Arizona Indirect-Purchaser Class.

               (a)    Keurig was enriched by its unlawful acts, as alleged herein, through

                      overpayments by the Arizona Indirect-Purchaser Class and through the

                      resulting profits enjoyed by Keurig as a direct result of such

                      overpayments.

               (b)    The Arizona Indirect-Purchaser Class was impoverished as a result of

                      Keurig’s conduct alleged herein.

               (c)    There is a connection between Keurig’s enrichment and the Arizona

                      Indirect-Purchaser Class’s impoverishment.

               (d)    There is no justification for the enrichment and the impoverishment.

               (e)    There is no adequate remedy at law.

       509.    In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the Arizona Indirect-Purchaser Class.

                                            Arkansas

       510.    The facts alleged herein constitute a claim for unjust enrichment on behalf of the

Arkansas Indirect-Purchaser Class.




                                                - 108 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 114 of 130




               (a)    Keurig benefited from its unlawful acts, as alleged herein, through

                      overpayments by the Arkansas Indirect-Purchaser Class and through the

                      resulting profits enjoyed by Keurig as a direct result of such

                      overpayments.

               (b)    Keurig had knowledge of, voluntarily accepted, and retained these

                      benefits.

               (c)    As a direct and proximate result of Keurig’s conduct, Keurig has been and

                      continues to be unjustly enriched at the expense of, and to the detriment

                      of, the Arkansas Indirect-Purchaser Class.

               (d)    It would be inequitable for Keurig to be permitted to retain the benefit of

                      these overpayments that were conferred by the Arkansas Indirect-

                      Purchaser Class and retained by Keurig. The benefit held by Keurig

                      rightly belongs to the Arkansas Indirect-Purchaser Class, as the Arkansas

                      Indirect-Purchaser Class has paid supracompetitive prices during the Class

                      Period.

       511.    In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the Arkansas Indirect-Purchaser Class.

                                      District of Columbia

       512.    The facts alleged herein constitute a claim for unjust enrichment on behalf of the

District of Columbia Indirect-Purchaser Class.

               (a)    As a result of Keurig’s unlawful acts, as alleged herein, through

                      overpayments by the District of Columbia Indirect-Purchaser Class and

                      through the resulting profits enjoyed by Keurig as a direct result of such

                      overpayments, the District of Columbia Indirect-Purchaser Class conferred

                      a benefit on Keurig.

               (b)    Keurig has retained that benefit.



                                                 - 109 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 115 of 130




               (c)    As a direct and proximate result of Keurig’s conduct, Keurig has been and

                      continues to be unjustly enriched and retains that benefit at the expense of,

                      and to the detriment of, the District of Columbia Indirect-Purchaser Class.

               (d)    It would be inequitable for Keurig to be permitted to retain the benefit of

                      these overpayments that were conferred by the District of Columbia

                      Indirect-Purchaser Class and retained by Keurig. The benefit held by

                      Keurig rightly belongs to the District of Columbia Indirect-Purchaser

                      Class, as the District of Columbia Indirect-Purchaser Class has paid

                      supracompetitive prices during the Class Period.

       513.    In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the District of Columbia Indirect-Purchaser Class.

                                               Iowa

       514.    The facts alleged herein constitute a claim for unjust enrichment on behalf the

Iowa Indirect-Purchaser Class.

               (a)    Keurig benefited from its unlawful acts, as alleged herein, through

                      overpayments by the Iowa Indirect-Purchaser Class and through the

                      resulting profits enjoyed by Keurig as a direct result of such

                      overpayments.

               (b)    As a direct and proximate result of Keurig’s conduct, Keurig has been and

                      continues to be unjustly enriched at the expense of, and to the detriment

                      of, the Iowa Indirect-Purchaser Class.

               (c)    It would be inequitable and unjust for Keurig to be permitted to retain the

                      benefit of these overpayments that were conferred by the Iowa Indirect-

                      Purchaser Class and retained by Keurig. The benefit held by Keurig

                      rightly belongs to the Iowa Indirect-Purchaser Class, as the Iowa Indirect-

                      Purchaser Class has paid supracompetitive prices during the Class Period.



                                               - 110 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 116 of 130




       515.    In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the Iowa Indirect-Purchaser Class.

                                             Kansas

       516.    The facts alleged herein constitute a claim for unjust enrichment on behalf of the

Kansas Indirect-Purchaser Class.

               (a)    Keurig benefited from its unlawful acts, as alleged herein, through

                      overpayments by the Kansas Indirect-Purchaser Class and through the

                      resulting profits enjoyed by Keurig as a direct result of such

                      overpayments.

               (b)    Keurig had an appreciation or knowledge of, voluntarily accepted, and

                      retained these benefits.

               (c)    It would be inequitable for Keurig to be permitted to retain the benefit of

                      these overpayments that were conferred by the Kansas Indirect-Purchaser

                      Class and retained by Keurig. The benefit held by Keurig rightly belongs

                      to the Kansas Indirect-Purchaser Class, as the Kansas Indirect-Purchaser

                      Class has paid supracompetitive prices during the Class Period.

       517.    In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the Kansas Indirect-Purchaser Class.

                                                 Maine

       518.    The facts alleged herein constitute a claim for unjust enrichment on behalf of the

Maine Indirect-Purchaser Class.

               (a)    As a result of Keurig’s unlawful acts, as alleged herein, through

                      overpayments by the Maine Indirect-Purchaser Class and through the

                      resulting profits enjoyed by Keurig as a direct result of such




                                                 - 111 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 117 of 130




                      overpayments, the Maine Indirect-Purchaser Class conferred a benefit on

                      Keurig.

               (b)    Keurig had an appreciation or knowledge of, voluntarily accepted, and

                      retained these benefits.

               (c)    It would be inequitable for Keurig to be permitted to retain the benefit of

                      these overpayments that were conferred by the Maine Indirect-Purchaser

                      Class and retained by Keurig. The benefit held by Keurig rightly belongs

                      to the Maine Indirect-Purchaser Class, as the Maine Indirect-Purchaser

                      Class has paid supracompetitive prices during the Class Period.

       519.    In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the Maine Indirect-Purchaser Class.

                                          Massachusetts

       520.    The facts alleged herein constitute a claim for unjust enrichment on behalf of the

Massachusetts Indirect-Purchaser Class.

               (a)    Keurig benefited from its unlawful acts, as alleged herein, through

                      overpayments by the Massachusetts Indirect-Purchaser Class and through

                      the resulting profits enjoyed by Keurig as a direct result of such

                      overpayments.

               (b)    Keurig had an appreciation or knowledge of, voluntarily accepted, and

                      retained these benefits.

               (c)    It would be unjust and inequitable for Keurig to be permitted to retain the

                      benefit of these overpayments that were conferred by the Massachusetts

                      Indirect-Purchaser Class and retained by Keurig. The benefit held by

                      Keurig rightly belongs to the Massachusetts Indirect-Purchaser Class, as

                      the Massachusetts Indirect-Purchaser Class has paid supracompetitive

                      prices during the Class Period.



                                                  - 112 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 118 of 130




       521.    In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the Massachusetts Indirect-Purchaser Class.

                                            Michigan

       522.    The facts alleged herein constitute a claim for unjust enrichment on behalf of the

Michigan Indirect-Purchaser Class.

               (a)    Keurig benefited from its unlawful acts, as alleged herein, through

                      overpayments by the Michigan Indirect-Purchaser Class and through the

                      resulting profits enjoyed by Keurig as a direct result of such

                      overpayments.

               (b)    It would be inequitable for Keurig to be permitted to retain the benefit of

                      these overpayments that were conferred by the Michigan Indirect-

                      Purchaser Class and retained by Keurig. The benefit held by Keurig

                      rightly belongs to the Michigan Indirect-Purchaser Class, as the Michigan

                      Indirect-Purchaser Class has paid supracompetitive prices during the Class

                      Period.

       523.    In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the Michigan Indirect-Purchaser Class.

                                           Minnesota

       524.    The facts alleged herein constitute a claim for unjust enrichment on behalf of the

Minnesota Indirect-Purchaser Class.

               (a)    Keurig benefited from its unlawful acts, as alleged herein, through

                      overpayments by the Minnesota Indirect-Purchaser Class and through the

                      resulting profits enjoyed by Keurig as a direct result of such

                      overpayments.

               (b)    Keurig knowingly accepted and retained these benefits.



                                               - 113 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 119 of 130




               (c)     It would be inequitable for Keurig to be permitted to retain the benefit of

                       these overpayments that were conferred by the Minnesota Indirect-

                       Purchaser Class and retained by Keurig. The benefit held by Keurig

                       rightly belongs to the Minnesota Indirect-Purchaser Class, as the

                       Minnesota Indirect-Purchaser Class has paid supracompetitive prices

                       during the Class Period.

       525.    In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the Minnesota Indirect-Purchaser Class.

                                            Mississippi

       526.    The facts alleged herein constitute a claim for unjust enrichment on behalf of the

Mississippi Indirect-Purchaser Class.

               (a)     As a result of Keurig’s unlawful acts, as alleged herein, through

                       overpayments by the Mississippi Indirect-Purchaser Class and through the

                       resulting profits enjoyed by Keurig as a direct result of such

                       overpayments, Keurig is in possession of money, which in good

                       conscience and justice it should not retain but should deliver to the

                       Mississippi Indirect-Purchaser Class.

               (b)     The money held by Keurig rightly belongs to the Mississippi Indirect-

                       Purchaser Class, as the Mississippi Indirect-Purchaser Class paid

                       supracompetitive prices during the Mississippi Class Period.

               (c)     By reason of its unlawful conduct, Keurig has a duty to refund the money

                       to the Mississippi Indirect-Purchaser Class to whom in good conscience it

                       ought to belong.

       527.    In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the Mississippi Indirect-Purchaser Class.



                                                  - 114 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 120 of 130




                                             Missouri

       528.    The facts alleged herein constitute a claim for unjust enrichment on behalf of the

Missouri Indirect-Purchaser Class.

               (d)     As a result of Keurig’s unlawful acts, as alleged herein, through

                       overpayments by the Missouri Indirect-Purchaser Class and through the

                       resulting profits enjoyed by Keurig as a direct result of such

                       overpayments, Keurig is in possession of money, which in good

                       conscience and justice it should not retain but should deliver to the

                       Missouri Indirect-Purchaser Class.

               (e)     The money held by Keurig rightly belongs to the Missouri Indirect-

                       Purchaser Class, as the Missouri Indirect-Purchaser Class paid

                       supracompetitive prices during the Missouri Class Period.

               (f)     By reason of its unlawful conduct, Keurig has a duty to refund the money

                       to the Missouri Indirect-Purchaser Class to whom in good conscience it

                       ought to belong.

       529.    In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the Missouri Indirect-Purchaser Class.

                                             Nevada

       530.    The facts alleged herein constitute a claim for unjust enrichment on behalf of the

Nevada Indirect-Purchaser Class.

               (a)     As a result of Keurig’s unlawful acts, as alleged herein, through

                       overpayments by the Nevada Indirect-Purchaser Class and through the

                       resulting profits enjoyed by Keurig as a direct result of such

                       overpayments, the Nevada Indirect-Purchaser Class conferred a benefit on

                       Keurig.

               (b)     Keurig has retained and appreciated that benefit.



                                               - 115 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 121 of 130




               (c)    It would be inequitable for Keurig to be permitted to retain the benefit of

                      these overpayments that were conferred by the Nevada Indirect-Purchaser

                      Class and retained by Keurig. The benefit held by Keurig rightly belongs

                      to the Nevada Indirect-Purchaser Class, as the Nevada Indirect-Purchaser

                      Class has paid supracompetitive prices during the Class Period.

       531.    In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the Nevada Indirect-Purchaser Class.

                                        New Hampshire

       532.    The facts alleged herein constitute a claim for unjust enrichment on behalf of the

New Hampshire Indirect-Purchaser Class.

               (a)    Keurig benefited from its unlawful acts, as alleged herein, through

                      overpayments by the New Hampshire Indirect-Purchaser Class and

                      through the resulting profits enjoyed by Keurig as a direct result of such

                      overpayments.

               (b)    It would be unconscionable to permit Keurig to retain the benefit of these

                      overpayments that were conferred by the New Hampshire Indirect-

                      Purchaser Class and retained by Keurig. The benefit held by Keurig

                      rightly belongs to the New Hampshire Indirect-Purchaser Class, as the

                      New Hampshire Indirect-Purchaser Class has paid supracompetitive prices

                      during the Class Period.

       533.    In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the New Hampshire Indirect-Purchaser Class.




                                                 - 116 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 122 of 130




                                          New Mexico

       534.   The facts alleged herein constitute a claim for unjust enrichment on behalf of the

New Mexico Indirect-Purchaser Class.

              (a)     Keurig benefited from its unlawful acts, as alleged herein, through

                      overpayments by the New Mexico Indirect-Purchaser Class and through

                      the resulting profits enjoyed by Keurig as a direct result of such

                      overpayments at the expense of the New Mexico Indirect-Purchaser Class.

              (b)     Keurig knowingly accepted and retained these benefits.

              (c)     It would be unjust for Keurig to be allowed to retain the benefit of these

                      overpayments that were conferred by the New Mexico Indirect-Purchaser

                      Class and retained by Keurig. The benefit held by Keurig rightly belongs

                      to the New Mexico Indirect-Purchaser Class, as the New Mexico Indirect-

                      Purchaser Class has paid supracompetitive prices during the Class Period.

       535.   In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the New Mexico Indirect-Purchaser Class.

                                           New York

       536.   The facts alleged herein constitute a claim for unjust enrichment on behalf the

New York Indirect-Purchaser Class.

              (a)     Keurig benefited from its unlawful acts, as alleged herein, through

                      overpayments by the New York Indirect-Purchaser Class and through the

                      resulting profits enjoyed by Keurig as a direct result of such

                      overpayments.

              (b)     As a direct and proximate result of Keurig’s conduct, Keurig has been and

                      continues to be unjustly enriched at the expense of, and to the detriment

                      of, the New York Indirect-Purchaser Class.




                                               - 117 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 123 of 130




               (c)    It would be against equity and good conscience to permit Keurig to retain

                      the benefit of these overpayments that were conferred by the New York

                      Indirect-Purchaser Class and retained by Keurig. The benefit held by

                      Keurig rightly belongs to the New York Indirect-Purchaser Class, as the

                      New York Indirect-Purchaser Class has paid supracompetitive prices

                      during the Class Period.

       537.    In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the New York Indirect-Purchaser Class.

                                             Oregon

       538.    The facts alleged herein constitute a claim for unjust enrichment on behalf of the

Oregon Indirect-Purchaser Class.

               (a)    Keurig benefited from its unlawful acts, as alleged herein, through

                      overpayments by the Oregon Indirect-Purchaser Class and through the

                      resulting profits enjoyed by Keurig as a direct result of such

                      overpayments.

               (b)    Keurig had an awareness of, voluntarily accepted, and retained these

                      benefits.

               (c)    It would be unjust and inequitable for Keurig to be permitted to retain the

                      benefit of these overpayments that were conferred by the Oregon Indirect-

                      Purchaser Class and retained by Keurig. The benefit held by Keurig

                      rightly belongs to the Oregon Indirect-Purchaser Class, as the Oregon

                      Indirect-Purchaser Class has paid supracompetitive prices during the Class

                      Period.

       539.    In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the Oregon Indirect-Purchaser Class.



                                                 - 118 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 124 of 130




                                            Rhode Island

       540.    The facts alleged herein constitute a claim for unjust enrichment on behalf of the

Rhode Island Indirect-Purchaser Class.

               (d)    As a result of Keurig’s unlawful acts, as alleged herein, through

                      overpayments by the Rhode Island Indirect-Purchaser Class and through

                      the resulting profits enjoyed by Keurig as a direct result of such

                      overpayments, Keurig is in possession of money, which in good

                      conscience and justice it should not retain but should deliver to the

                      Missouri Indirect-Purchaser Class.

               (e)    The money held by Keurig rightly belongs to the Rhode Island Indirect-

                      Purchaser Class, as the Rhode Island Indirect-Purchaser Class paid

                      supracompetitive prices during the Rhode Island Class Period.

               (f)    By reason of its unlawful conduct, Keurig has a duty to refund the money

                      to the Rhode Island Indirect-Purchaser Class to whom in good conscience

                      it ought to belong.

       541.    In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the Rhode Island Indirect-Purchaser Class.

                                            South Dakota

       542.    The facts alleged herein constitute a claim for unjust enrichment on behalf of the

South Dakota Indirect-Purchaser Class.

               (a)    As a result of Keurig’s unlawful acts, as alleged herein, through

                      overpayments by the South Dakota Indirect-Purchaser Class and through

                      the resulting profits enjoyed by Keurig as a direct result of such

                      overpayments, the South Dakota Indirect-Purchaser Class conferred a

                      benefit on Keurig.

               (b)    Keurig accepted or acquiesced in that benefit.



                                                - 119 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 125 of 130




               (c)    It would be inequitable for Keurig to be permitted to retain the benefit of

                      these overpayments that were conferred by the South Dakota Indirect-

                      Purchaser Class and retained by Keurig. The benefit held by Keurig

                      rightly belongs to the South Dakota Indirect-Purchaser Class, as the South

                      Dakota Indirect-Purchaser Class has paid supracompetitive prices during

                      the Class Period.

       543.    In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the South Dakota Indirect-Purchaser Class.

                                           Wisconsin

       544.    The facts alleged herein constitute a claim for unjust enrichment on behalf of the

Wisconsin Indirect-Purchaser Class.

               (a)    Keurig benefited from its unlawful acts, as alleged herein, through

                      overpayments by the Wisconsin Indirect-Purchaser Class and through the

                      resulting profits enjoyed by Keurig as a direct result of such

                      overpayments.

               (b)    Keurig had an appreciation of the benefit conferred on it.

               (c)    Keurig accepted and retained these benefits.

               (d)    Under the circumstances alleged herein, it would be inequitable for Keurig

                      to be permitted to retain the benefit of these overpayments that were

                      conferred by the Wisconsin Indirect-Purchaser Class, and retained by

                      Keurig, without payment to the Wisconsin Indirect-Purchaser Class. The

                      benefit held by Keurig rightly belongs to the Wisconsin Indirect-Purchaser

                      Class, as the Wisconsin Indirect-Purchaser Class has paid

                      supracompetitive prices during the Class Period.




                                               - 120 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 126 of 130




        545.   In equity, Keurig should not be allowed to retain the economic benefit from its

improper conduct and should be ordered to disgorge profits or pay restitution and pre-judgment

interest to the Wisconsin Indirect-Purchaser Class.


                                    X. PRAYER FOR RELIEF
        WHEREFORE, Plaintiffs and the members of the Classes hereby respectfully request

that:

        A.     The Court determine that the claims alleged herein under the state antitrust laws

and unfair competition laws, state consumer protection laws and unfair trade practices laws, state

common law unjust enrichment, and federal antitrust laws, may be maintained as a Class action

under Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure;

        B.     Appoint Plaintiffs as Class Representatives for the Classes and their counsel of

record as lead class counsel;

        C.     The unlawful agreements, conduct, contracts, conspiracy, or combination alleged

herein be adjudged and decreed to be:

               1.      A restraint of trade or commerce in violation of Vermont’s Consumer

                       Fraud Act;

               2.      A restraint of trade or commerce in violation of Sections 1 and 2 of the

                       Sherman Act, and Section 3 of the Clayton Act;

               3.      A restraint of trade or commerce in violation of state antitrust and unfair

                       competition laws alleged herein;

               4.      Violations of the state consumer protection and unfair trade practices laws

                       alleged herein; and

               5.      Violations of state common law unjust enrichment laws.

        D.     Plaintiffs and the Classes recover consideration given by the Classes for Keurig

K-Cups (or the value thereof), damages, other monetary relief, civil penalties, as well as treble




                                                - 121 -
   Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 127 of 130




damages or up to three times the consideration given by the Classes, as provided by state laws,

and that a judgment be entered in favor of Plaintiffs and the Classes against Keurig;

          E.     Plaintiffs and the Classes obtain any penalties, punitive, or exemplary damages, or

full consideration, where the laws of the respective states identified herein so permit;

          F.     Keurig, its affiliates, successors, transferees, assignees, and the officers, directors,

partners, agents, and employees thereof, and all other persons acting or claiming to act on their

behalf, be permanently enjoined and restrained from in any manner continuing, maintaining, or

renewing the conduct, contract, conspiracy, or combination alleged herein; from entering into

any other conspiracy alleged herein; from entering into any other contract, conspiracy, or

combination having a similar purpose or effect; and from adopting or following any practice,

plan, program, or device having a similar purpose or effect;

          G.     A constructive trust be declared for the benefit of the Plaintiffs and the Classes

and/or Plaintiffs and the Classes be awarded restitution, and/or disgorgement of profits obtained

by Keurig, where state law permits, as a result of its violations of unfair competition laws,

consumer protection and unfair trade practices laws, and acts of unjust enrichment alleged

herein;

          H.     Plaintiffs and the Classes be awarded pre- and post-judgment interest at the

highest legal rate accruing from the earliest date permitted by law;

          I.     Plaintiffs and the Classes recover their costs of this suit, including reasonable

attorneys’ fees, as provided by law; and

          J.     Plaintiffs and the Classes be afforded any additional relief as the case may require

and the Court may deem just and proper under the circumstances.

                                       JURY TRIAL DEMAND

          Plaintiffs hereby demand a trial by jury on all issues so triable.




                                                   - 122 -
  Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 128 of 130




DATED: June 21, 2019              Respectfully Submitted,
New York, New York
                                  /s/ Fred Taylor Isquith
                                  Fred Taylor Isquith
                                  Thomas H. Burt
                                  WOLF HALDENSTEIN ADLER FREEMAN &
                                  HERZ LLP
                                  270 Madison Avenue
                                  New York, NY 10016
                                  Telephone: (212) 545-4600
                                  Facsimile: (212) 686-0114
                                  isquith@whafh.com
                                  burt@whafh.com
                                  Interim Co-Lead and Liaison Counsel for the
                                  Proposed Classes of Indirect Purchaser Plaintiffs

                                  Robert N. Kaplan
                                  Richard J. Kilsheimer
                                  Gregory K. Arenson
                                  Mario M. Choi
                                  Matthew P. McCahill
                                  Lauren I. Dubick
                                  KAPLAN FOX & KILSHEIMER LLP
                                  850 Third Avenue, 14th Floor
                                  New York, NY 10022
                                  Telephone: (212) 687-1980
                                  Facsimile: (212) 687-7714
                                  rkaplan@kaplanfox.com
                                  rkilsheimer@kaplanfox.com
                                  garenson@kaplanfox.com
                                  mchoi@kaplanfox.com
                                  mmccahill@kaplanfox.com
                                  ldubick@kaplanfox.com

                                  Bruce L. Simon
                                  Robert G. Retana
                                  Benjamin E. Shiftan
                                  PEARSON, SIMON & WARSHAW, LLP
                                  44 Montgomery Street, Suite 2450
                                  San Francisco, CA 94104
                                  Telephone: (415) 433-9000
                                  Facsimile: (415) 433-9008
                                  bsimon@pswlaw.com
                                  rretana@pswla.com
                                  bshiftan@pswlaw.com




                                   - 123 -
 Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 129 of 130




                                   Interim Co-Lead Counsel for the Proposed Classes
                                   of Indirect Purchaser Plaintiffs

Arthur N. Bailey                    Patrick M. Ryan
ARTHUR N. BAILEY &                  William I. Edlund
ASSOCIATES
111 West Second Street              Robert H. Bunzel
Jamestown, New York 14701           John F. McLean
Telephone: (716) 664-2967           BARTKO, ZANKEL, BUNZEL & MILLER
Facsimile: (716) 664-2983           One Embarcadero Center, Suite 800
artlaw@windstream.net               San Francisco, CA 94111
                                    Telephone: (415) 956-1900
Thomas J. McKenna                   Facsimile: (415) 956-1152
GAINEY McKENNA & EGLESTON           pryan@bzbm.com
440 Park Ave. South, 5th Floor      bedlund@bzbm.com
New York, NY 10016                  rbunzel@bztm.com
Tel: (212) 983-1300                 jmclean@bzbm.com
Fax: (212) 983-0383
tjmlaw2001@yahoo.com                Pietro J. Lynn
                                    LYNN, LYNN & BLACKMAN, P.C.
Alyson Oliver                       76 St. Paul Street, Suite 400
Lisa Gray                           Burlington, VT 05401
OLIVER LAW GROUP PC                 Phone: 802-860-1500
1647 Big Beaver Rd.                 Fax: 802-860-1580
Troy, MI 48084                      plynn@lynnlawvt.com
Tel: (248) 327-6566
Fax: (248) 436-3385                 Elizabeth C. Pritzker
alyson@oliverlg.com                 Bethany L. Caracuzzo
                                    Shiho Yamamoto
                                    PRITZKER LEVINE LLP
P. John Brady                       180 Grand Avenue, Suite 1390
Daniel D. Owen                      Oakland, California 94612
G. Gabriel Zorogastua               Telephone: (415) 692-0772
POLSINELLI                          Facsimile: (415) 366-6110
900 W. 48th Place, Suite 900        ecp@pritzkerlevine.com
Kansas City, MO 64112               bc@pritzkerlevine.com
Telephone: (816) 753-1000           sy@pritzkerlevine.com
Facsimile: (816) 753-1536
                                    Scott N. Brown, Jr., BPR No. 1212
jbrady@polsinelli.com
                                    Joseph R. White, BPR No. 13459
dowen@polsinelli.com
                                    Joseph A. Jackson II, BPR No. 30203
gzorogastua@polsinelli.com
                                    SPEARS, MOORE, REBMAN
Gregory P. Hansel                   & WILLIAMS, P.C.
Michael S. Smith                    801 Broad Street, Sixth Floor, P.O. Box 1749
Anthony J. Manhart                  Chattanooga, TN 37401-1749
Elizabeth F. Quinby                 Tel: (423) 756-7000
PRETI, FLAHERTY, BELIVEAU           Fax: (423) 756-4801
& PACHIOS, LLP
One City Center P.O. Box 9546
Portland, ME 04101-9546 One City



                                    - 124 -
 Case 1:14-md-02542-VSB-SLC Document 631 Filed 06/21/19 Page 130 of 130



Center Portland, ME 04101          Thomas Thrash
Telephone: (207) 791-3000          Marcus Bozeman
Facsimile: (207) 791-3111          THRASH LAW FIRM, P.A.
ghansel@preti.com
amanhart@preti.com                 1101 Garland St.
msmith@preti.com                   Little Rock, AR 72201
equinby@preti.com                  Tel: (501) 374-1058
                                   tomthrash@thrashlawfirmpa.com
Steven A. Hart                     mbozeman@thrashlawfirmpa.com
Brian H. Eldridge
Kyle Pozan                         Michelle L. Kranz
HART McLAUGHLIN &                  David W. Zoll
ELDRIDGE                           ZOLL & KRANZ, LLC
22 W. Washington St., Suite 1600   6620 West Central Ave., Suite 100
Chicago, IL 60606                  Toledo, OH 43617
Telephone: (312) 955-0545          Tel: (419) 841-9623
Facsimile: (312) 645-7711          Fax: (419) 841-9719
shart@smsm.com                     michelle@toledolaw.com
beldridge@smsm.com                 david@toledolaw.com
kpozan@smsm.com                    Additional Counsel for the Proposed Classes of
                                   Indirect Purchaser Plaintiffs




                                   - 125 -
